Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 1 of 200 PageID #: 919




                           CURRICULUM VITAE
                                   John H. Painter
                           (Last Update -- October 28, 2018)


CONSULTING        TARAS, Inc.
SERVICES          Traffic Accident Reconstruction, Animation, and Simulation
                  1731 Bent Tree Court
                  Granbury, Texas, 76049
                  Telephone: (817) 573-0646
                  Fax: 817-573-0646
                  Incorporated September, 1995

PROFESSIONAL The Accreditation Commission for Traffic Accident Reconstruction,
CERTIFICATION (ACTAR #564), January, 1994

PROFESSIONAL      National Transportation Safety Board
EXPERIENCE        Highway Accident Investigator/Researcher
                  Central Region, Highway Division
Aug.1992          1200 Copeland Road, Suite 300
  -Sept 1995      Arlington, Texas 76011

                  The National Transportation Safety Board is an independent government
                  agency with oversight responsibility for both public and private entities
                  having transportation safety responsibilities.       Duties: Traffic safety
                  research, the investigation and reconstruction of major highway accidents
                  involving national issues of highway safety, such as: Any school bus
                  accident resulting in death to a student passenger, any commercial bus
                  accident resulting in death or injury to an occupant, heavy truck accidents
                  resulting in two or more fatal injuries or involving issues of driver fatigue,
                  railroad grade crossing accidents, or any accident involving five or more
                  fatalities.

                  Special Duties\Expertise:          Computer simulation and accident
                  reconstruction. Technical advisor in Board's Child Occupant Restraint
                  Study, 1994-95. Special investigations including fatal school bus accidents
                  and railroad grade crossing investigations.

                  Honors\Awards: Outstanding Performance Award, 1994, & 1995;
                  Superior Accomplishment Award, for bringing computerized TAR to the
                  NTSB, September 1994; Certificate of Appreciation, NTSB Safety Study,
                  Role of Fatigue in Commercial Vehicle Accidents, November 1995.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 2 of 200 PageID #: 920




(Professional Experience, continued)

Nov.1990            Northwestern University Traffic Institute (now The Center for Public
   -Aug. 1992       Safety) Senior Consultant and Lecturer, Accident Investigation
Division
                    405 Church Street, Evanston, Illinois

                    Served as a consultant and lecturer to law enforcement officials, engineers,
                    attorneys and others in the area of traffic accident reconstruction and police
                    vehicle operation. Responsible for developing and presenting instructional
                    programs, particularly in the area of traffic accident investigation and
                    reconstruction.

May 1990            Northwestern University Traffic Institute
  -Nov.1990         Associate Director, Police Training Division
                    405 Church Street, Evanston, Illinois

                    Responsibilities included: administering on-campus police training courses
                    of limited duration (2 weeks or less); hiring and supervising instructors;
                    determining the training and educational needs of students; planning,
                    developing and scheduling a program to meet those needs; researching and
                    developing courses of study; teaching; counseling students; evaluating and
                    updating current courses.

Sept. 1987          Northwestern University, Traffic Institute
   -May, 1990             Associate Instructor, Field Services Division
                    405 Church Street, Evanston, Illinois

                    Responsibilities included: teaching and administering off-campus police
                    training courses of limited duration. Subject areas included: Traffic
                    Accident Investigation, Driving Under the Influence of Alcohol and/or
                    Drugs, Police Supervision.

July 1979           Traffic Accident Reconstruction Consultant
   -May 1990        Boise, Idaho/Port Allegany, Pennsylvania
                    Providing consultation services to the legal profession.


LAW                 Boise City Police Department
ENFORCEMENT         7200 Barrister Drive
EXPERIENCE          Boise, Idaho
                    Dec. 1976- Oct. 1987




                                                                                                2
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 3 of 200 PageID #: 921




(Law Enforcement Experience, continued)

Aug.1985           Patrol Division, Supervisor of DUI Task Force of the Selective Traffic
  -Oct. 1987       Enforcement Program. Responsibilities included: Supervision of
                   Accident Reconstruction Specialists, investigation of all nighttime serious
                   injury and fatal traffic accidents, nighttime traffic and DUI enforcement
                   efforts. Investigation of all accidents involving pursuits and police vehicles.
                   Member of Chiefs committee on departmental pursuit policy.

Dec. 1984          Administrative Support Division, Sergeant in Charge of Boise State
  -Aug.1985        University Law Enforcement Services. Supervision duties included:
                   Training and supervision of officer candidates, staffing and shift
                   assignments, program design and evaluation. Field Training Supervisor.

Dec. 1976          Patrol Division, General patrol duties to include criminal and traffic
  -Dec.1984        accident investigations, emergency and tactical response, field training
                   officer and special assignments in DUI public information.

EDUCATION          Masters in Public Administration, Public Safety/CJ Emphasis
                   August 1991
                   Boise State University, Boise, Idaho

                   Bachelor of Arts in Criminal Justice Administration, Aug. 1976
                   Park College, Parkville, Missouri
                   Honors Graduate: Senior Scholarship Award

TRAFFIC            Driving Under the Influence Instructor Training
SAFETY/DUI         Northwestern University/National Highway Traffic Safety Administration
ENFORCEMENT        October, 1985
RELATED
ACTIVITIES         Alcohol/Gaze Nystagmus Training
                   Idaho State Police, October 1983

                   Idaho Police Officer Standards and Training
                   Certified Instructor: DUI, MOBAT, and Intoximeter

MEMBERSHIPS        Mensa
                   Texas Association of Accident Reconstruction Specialists (TAARS)
                   National Association of Professional Accident Reconstruction Specialists
                   Society of Automotive Engineers (SAE)




                                                                                                3
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 4 of 200 PageID #: 922




MEMBERSHIPS (continued)

                 International Association of Chiefs of Police (IACP)
                 Association of Professional Law Enforcement Emergency Vehicle
                         Response Trainers (ALERT)
                 SAE Accident Investigation and Reconstruction Practices Committee
                         - Drag Sled Group, support personnel
                 Crash Safety Solutions I.DRR Users Group
                         Inquiry into human conditions, capabilities, traits and behaviors
                 International Network of Collision Reconstructionists
                 Heavy Truck EDR Training Graduate Forum
                 CDR Tool Forum- Event Data Recorder for Collision Reconstruction
                 Commercial Motor Vehicle Testing Group
                 HVE for Collision Reconstruction Group

OTHER            Originator and Co-Chairman, Remove Intoxicated Drivers (RID) of
ACTIVITIES       Idaho. Feb. 1982 - April 1983. Conducted public seminars statewide.
IN TRAFFIC
SAFETY           Successfully lobbied for new DUI laws during the 1982 and 1983
                 legislative sessions, including testimony before the House and Senate
                 Judiciary & Rules Committees.

                 Guest panelist on PBS TV program, "The Reporters" and on KIVI-TV,
                 News Watch program-DWI "Deadliest Weapon in America". Nov. 1985.

                 Crash Data Collection System Expert Panel, Calspan, Inc., Buffalo,
                 N.Y., 1996 through 1998. Development of computer based crash data
                 collection system for police accident investigators.

                 NUTI DUI/Negligent Homicide Conference - Guest Speaker: July 1997,
                 1998, and 1999, Chicago, Topic: Investigation of School Bus Accidents.

                 NUTI DUI/Negligent Homicide Conference - Guest Speaker: September
                 1997, Binghamton, NY.         Topic: Investigation of School Bus
                 Accidents/Computerized Accident Reconstruction.

                 National Association of Licensed Investigators - Guest Speaker: Mid-
                 Winter Conference, 1998, Arlington, Texas. Topic: Issues in Police Pursuit
                 Litigation.

                 National Association of State Directors of Pupil Transportation
                 Services - Guest Speaker, Annual Conference, October 1998, Austin,
                 Texas. Topic: Investigation ofSchool Bus Accidents - Dangers ofLap Belts.



                                                                                             4
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 5 of 200 PageID #: 923




(Other Activities in Traffic Safety - continued)


                     National Safety Council- Instructor -Accident Investigation for Truck
                     Fleet and Safety Managers,
                     Chicago Nat'l Safety Council Headquarters and Oil City, PA, Spring 90

                     Materials Analysis, Inc. - Engineering Consulting Services, 10338
                     Miller Road, Dallas, TX. Staff Accident Reconstructionist, Feb- May 1998

                     Ford Motor Company - Dearborn, Michigan. Instructor for Ford Motor
                     Company Design Analysis Engineers, Traffic Accident Reconstruction,
                     June 1992.

                     Southeastern States Pupil Transportation 49th Annual Conference,
                     Guest Speaker, Huntsville, Alabama, A Comparison of Risk of Occupant
                     Injury in Large v. Small School Buses, July 1999.

                     Texas Association for Pupil Transportation 27th Annual Conference,
                     Guest Speaker, Fort Worth, Texas, Understanding the Principles of
                     Occupant Restraint and Injury in Large vs. Small School Buses, July 2000

                     Kentucky Association for Pupil Transportation, Inc., 10" Annual
                     Spring Institute, Bowling Green, Kentucky, Understanding the Principles
                     of Occupant Restraint and Injury in Large vs. Small School Buses, April 17,
                     2001.

                     United States Department of Transportation/Federal Highway
                     Administration. Expert consultant in development of Expert Systems for
                     Crash Data Collection computer program, through CALSPAN.

                     Federal Motor Carrier Safety Administration. Expert consultant
                     retained by subcontractor Accident Research and Analysis in design of
                     agency Large Truck Crash Causation Study (LTCCS), 1999.

                     Federal Motor Carrier Safety Administration.        Expert consultant
                     retained by subcontractor Accident Research and Analysis in design of
                     agency Commercial Bus Accident Investigation Program, 2002-2003.




                                                                                              5
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 6 of 200 PageID #: 924




PUBLICATIONS:

Pavement Friction Reduction Due to Fine-Grained Earth Contaminants, George J. Hall, Hall
Consulting, P.L.L.C.; John Painter, TARAS, Inc. Society of Automotive Engineers International
-#2007-01-0736

During his tenure with the National Transportation Safety Board, Mr. Painter participated in
several major investigations and published studies involving air-braked vehicles and human factors
analysis. Those published investigations included the following:

       Collision of a Small School Bus and Tractor-Semitrailer near Snyder Oklahoma,
       November 10, 1993.

       Multiple Vehicle Collision with Fire during Fog, Menifee, AR, January 9, 1995-
       Special Investigation of Collision Warning Technology.

       Factors that Affect Fatigue in Heavy Truck Accidents, January 1995.


In March of 1994, Mr. Painter was selected to design and instruct a three-day training module for
all National Transportation Safety Board investigators in support ofNTSB safety study:

        #PB96-917005, The Performance and Use of Child Restraint Systems, Seatbelts, and
       Airbags for Children in Passenger Vehicles.


While on staff at the Northwestern University Traffic Institute he served as the Associate Director
of Police Training, taught courses in Police Supervision, and authored:

       An Administrator's Guide to Police Pursuit Policy. (Available through the Northwestern
       University Transportation Library)

While on staff at the Northwestern University Traffic Institute, Mr. Painter served as a Senior
Consultant and Lecturer, and designed and authored training programs and instructional materials
in the area of Traffic Accident Investigation and Traffic Accident Reconstruction. These materials
are marketed by the Traffic Institute, and used by training facilities nationwide.

Magazine Articles:

Evaluating the Safety ofLap Belts on Small School Buses, School Bus Fleet Magazine, Bobit
Publications, September 1999. Article describes Transport Canada school bus crash testing and
military crash sled testing of live baboons, both indicating that lap belt restraints in frontal
accidents increase the likelihood of severe injury or death.



                                                                                                   6
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 7 of 200 PageID #: 925




Instructional Experience/Traffic Accident Specific Courses:

Mr. Painter has provided instruction to students from across the nation and many countries that
come to the Traffic Institute for discipline specific training. The large number of classes and
lectures he has given are too numerous to list, and include field courses in 25 states. However,
Mr. Painter has taught all or portions of the following Traffic Institute instructional courses:

       ►   Accident Reconstruction for Traffic Engineers (40 hours)

       ►   Accident Investigation 1- At-Scene Investigation (80 hours)

       ►   Accident Investigation 2- Delayed Data Collection (80 hours)

       ►   Vehicle Dynamics (40 hours)

       ►   Traffic Accident Reconstruction 1 (80 hours)

       ►   Traffic Accident Reconstruction 2 (40 hours)

       >   Heavy Vehicle Crash Reconstruction (40 hours)

       ►   Computerized Traffic Accident Reconstruction 1 - Introduction to ED CRASH (40
           hours)

       ►   Microcomputer-Assisted Traffic Accident Reconstruction - EDCRASH (40 hours)

       ►   Computerized Traffic Accident Reconstruction 3- Introduction to EDSMAC (24
           hours)

       ►   Northwestern University     Traffic   Institute Annual     Vehicular Homicide/DWI
           Conference

       ►   Police Supervision


Mr. Painter hasalso designed and taught his own 40 hour course of instruction to law
enforcement officers in Texas entitled: Introduction to Energy and Speed from Damage, under
contract with Texas A&M Engineering Extension (TEEX).




                                                                                              7
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 8 of 200 PageID #: 926




Summary of Professional Training:

The following is a summary of Traffic Accident Reconstruction, Human Factors Analysis, and
related training courses completed by Mr. Painter: Certificates of Completion and/or Attendance
may be provided upon request (approximately 1799 classroom hours).

T AARS 3-Day Crash Data Retrieval Update Class
Round Rock, Texas
October 24-26, 2018 (24 hours)
Instructor: Jon Northrup of Crash Data Specialists

Video Examinations for the Police Investigator
Accurate Interrogation of Digital Multi-media Evidence for the Investigator
Georgetown, Texas on April 9 and 10, 2018 (16 hours)
Instructor: Grant Fredericks - Forensic Video Solutions

Event Data Recorder (EDR) Summit in Houston, Texas
March 5-7, 2018 (20 hours)

Crash Safety Solutions, IDRR User's Forum
Interactive Driver Response Research
Austin, Texas on February 23-24, 2018 (16 hours)
Lead Instructor Jeffrey Muttart, Ph.D.

Texas Association of Traffic Accident Reconstruction Specialists
Evaluation and Analysis of Traffic Signal Timing, Measurement and Analysis of Crush Damage
Round Rock, Texas on December 07-09, 2015 (12 hours)
Lecturer Daniel Vomhoff III

EDC Traffic Accident Simulations (HVE-EDSMAC, EDSVS, EDVTS)
Engineering Dynamics Corporation
November 11-15, 2013, Coral Gables, Florida (35 hours)

Advanced Crash Reconstruction Utilizing Human Factors Research
Use of I.DRR Human Factors Software, Jeffrey Muttart, Crash Safety Solutions
Northwestern University Center for Public Safety
Evanston, Illinois, March 5-9, 2012 (40 hours)

Engineering Dynamics Corporation 2010 HVE Forum
Computer Simulation and Scientific Visualization
March 1-5, 2010, San Antonio, TX (35 hours)




                                                                                              8
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 9 of 200 PageID #: 927




                i

Professional Training (continued)

How to Interpret Commercial Vehicle EDR's
The University of Tulsa, Continuing Engineering and Science Education
February 22- 26, 2010 (32 hours)

Crash Data Retrieval (CDR) User's Conference
Bosch Corporation "Black Box" download technology-Chrysler and Ford PCM
January 26 -28, 2009, Houston, Texas (20 hours)

EDC Traffic Accident Simulations (HVE-EDSMAC, EDSVS, EDVTS)
Engineering Dynamics Corporation
January 5-9, 2009, California State University, Northridge (35 hours)

EDC Traffic Accident Reconstruction (HVE-EDCRASH)
Engineering Dynamics Corporation
November 10-14, 2008, Coral Gables, FL (35 hours)

Crash Data Retrieval Analyst's Course
Bosch Corporation/Collision Safety Institute
June 24-27, 2008, New Orleans, LA (32 hours)

Crash Data Retrieval Technician's Course
Bosch Corporation/Collision Safety Institute
April 18, 2008, Fort Worth, Texas (8 hours)

Crash Data Retrieval (CDR) User's Conference
Bosch Corporation "Black Box" download technology-Chrysler and Ford PCM
January 28 -30, 2008, Houston, Texas (20 hours)

Factors, Formulae, Forensic Technology Training, and Combined Conference
Sponsored by T AARS
Houston, Texas
September 18-21, 2006 (28 hours)
               .,
Human Factors: Understanding Driver Response
Instructor/Researcher: Jeffrey Muttart, UMASS
Also participated in Human Factors research - on-the-road study
Baltimore, Maryland
March 20 -23, 2006 (28 hours)

Crash Data Retrieval (CDR) User's Conference 2006
Ford update
February 13 and 14, 2006 (14 hours), Irving, Texas


                                                                           9
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 10 of 200 PageID #: 928




Professional Training (continued)

Crash Data Retrieval (CDR) System Operator
Vetronix Corporation "Black Box" download technology
June 9-11, 2004, Houston, Texas (24 hours)

Engineering Dynamics Corporation 2002 HVE Forum
Computer Simulation and Scientific Visualization
May 13 -17, 2002, New Orleans, Louisiana (35 hours)

AutoCad -- Computer Drafting
Sept 23-27, 2002, Fort Worth Texas (20 hours)
And May 6 - 10, 2002, Fort Worth Texas (20 hours)

Pursuit Seminar for Law Enforcement Driver Trainers
NHTSA/ALERT International - Academic and field certification as EVOC Instructor
February 7-9, 2001, Dallas, Texas (24 hours)

Crash Data Retrieval System for Airbag Sensing and Diagnostic Module
V etronix Corporation, General Motors Corporation
June 30, 2000, Santa Barbara, California (40 hours)

Nikon Total Strttion Forensic Mapping: Theory and Operation
Nikon Factory Training-Automated Investigation Measurement System
March 1, 2000, Arlington, Texas (8 hours)

Human Factors in Automobile Accidents
Lawyers and Judges Publishing Company
February 18- 19, 2000, Las Vegas, Nevada (16 hours)

VC2000 Vehicle Performance Computer Data Collection
Vericom Corporation, Minnetonka, Minnesota
February 14-15, 2000, Plano, Texas (16 hours)

Work Zone Traffic Control- Design and Operations
Texas A&M University- Engineering Extension
August 10-12, 1999 (24 hrs.)

Air Brake System Training Seminar
Allied Signal/Bendix Corporation
April 30, 1998 (24 hrs.)




                                                                                  10
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 11 of 200 PageID #: 929




Professional_ Training (continued
Low Speed Collision Analysis
Texas A&M University, Engineering Extension Service
April 24, 1998 (40 hrs.)

Concept of Day/Night Visibility for Traffic Accident Investigators
Northwestern University Traffic Institute - Dr. Bernard Abrams
December 18, 1996 (24 hrs.)

National Safety Council Defensive Driving Course-Professional Truck Driving
International Truck Driving School, Waxahachie, Texas
October 9, 1996 (8 hrs.)

Applied Physics for Accident Reconstruction
Texas A&M University, Engineering Extension Service
June 7, 1996 (40 hrs.)

Advanced Interviewing Training Program -
U.S. Department of the Treasury, Fed Law Enforcement Training Center
January 23, 1995 (40 hours)

Tractor Trailer, Low Speed Impact Testing, TAARS Seminar
Texas A&M, College Station, TX, November, 1994 (8 hrs.)

Traffic Accident Computer Animation
Engineering Animation, Inc, Ames, Iowa, October 1994 (40 hrs.)

Accident Investigation Techniques/Cause Analysis Training Seminar
National Transportation Safety Board, July 1994 (24 hrs.)

Engineering Dynamics Computer Simulations (EDSMAC, VTS, SVS)
University of Miami, Coral Gables, Florida, May 1994 (40 hrs.)

Child/Occupant Restraint Training
National Transportation Safety Board, March 1994 (40 hrs.)

Commercial Vehicle Accident Investigation
Texas A&M University, August 1993 (40 hrs.)

Eaton Truck Transmission and Axle Training
Eaton Training Center, June 1993 (40 hrs.)




                                                                              11
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 12 of 200 PageID #: 930




Professional Training (continued)

Pedestrian/Bicycle Accident Investigation
Texas A&M University, May 1993 (40 hrs.)

Federal Highway Administration, Roadside Design
Austin, Texas, March 1993 (40 hrs.)
               ·'
Commercial Vehicle Brake System Training
National Transportation Safety Board, October 1992 (24 hrs.)

Commercial Vehicle Brake Inspection Training
National Transportation Safety Board, May, September, and Oct. 1992
New Jersey, Pennsylvania, and Texas (48 hrs.)

Introduction to Computer Assisted Drawing
Northwestern University Traffic Institute, May 1992 (24 hrs.)

Microcomputer Applications to Traffic Accident Reconstruction
Northwestern University Traffic Institute, October 1990 (40 hrs.)

Traffic Accident Reconstruction
Northwestern University Traffic Institute, June 1988 (80 hrs.)

Microcomputer Applications for Traffic Accident Reconstruction
Northwestern University Traffic Institute, June 1987 (40 hrs.)

DUI Vehicular Homicide Conference
Idaho Prosecuting Attorneys Association, Jan. 1987 (16 hrs.)

Management of a Selective Traffic Enforcement Program
Institute of Police Technology and Management
University of North Florida, April, 1986 (40 hrs.)

Investigation of Motorcycle Accidents
Institute of Police Technology and Management
University ofN-;>rth Florida, April, 1986 (40 hrs.)

Traffic Accident Reconstruction Seminar/Crash Testing
International Association of Traffic Accident Investigators and Reconstructionists.
Boise, Idaho, April, 1982. (24 hrs.)




                                                                                      12
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 13 of 200 PageID #: 931




Professional Training (continued)

Traffic Accident Reconstruction
Institute of Police Traffic Management
University of N. Florida, April, 1982 (80 hrs.)

Technical Motr Vehicle Traffic Accident Investigation
Northwestern University Traffic Institute, June 1979 (120 hrs.)

At-Scene Traffic Accident Investigation
Northwestern University Traffic Institute, May 1978 (80 hrs.)




                                                                         13
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 14 of 200 PageID #: 932
                                                   EXHIBIT


 TARAS, Inc.
                                                                I        l
                                                               .,,eat Tree co
                                                               ,],
          Traffic                                                                   Granbury, Texas 76049
          Accident                                                                   Phone: (817) 573-0646
          Reconstruction                                                                Fax: (817) 573-0648
          Animation                                                              E-mail: Jhpainter@aol.com
          Simulation                                                                      License # A-08332

 Traffic Safety Consulting



June 30, 2021

Duane J. Ruggier II, Esq.
Pullin, Fowler, Flanagan, Brown & Poe, PLLC
901 Quarrier Street
James Mark Building
Charleston, WV 25301

RE:      Police Pursuit Followed by Fleeing Subject One Vehicle Crash
         William Allen Means vs. E.M. Peterson, D. Harvey, and the City of South Charleston
         Preliminary Report -TARAS Project 1321


Dear Mr. Ruggier:

The subject of this litigation is a one-vehicle motorcycle loss of control accident that occurred on
May 2, 2020, in rural Boone County, approximately 12 miles southeast of the City of South
Charleston, West Virginia. The operator of the fleeing motorcycle, Mr. William Means, was the
only injured party. No third-party vehicles or pedestrians were involved. You contacted me on
or about May 28, 2021 and asked me to examine the available evidence relating to the above
cause.

You asked me to (1) conduct an analysis of that evidence, in full compliance with procedures
and principles accepted within the discipline of traffic accident investigation and cause analysis,
(2) determine the factors and events ultimately resulting in the collision, (3) assess the conduct of
Officers Peterson and Harvey in initiating and continuing the pursuit, and (4) provide you with a
written report of my activities, observations, and opinions.

I have not been tasked with conducting a full reconstruction of the traffic accident from the
perspective of assessing the motion and loss of control of the motorcycle. Nor have I been
tasked to assess the post collision actions of Officer Peterson or Officer Harvey. You have
retained other experts to accomplish those tasks.

It is my intent to assess police conduct issues regarding the officer decision to pursue, and the
approximate 12 minute and 7 second duration of the pursuit that preceded the crash.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 15 of 200 PageID #: 933
                                                       Preliminary Report-Means v. City of South Charleston




Expert Qualifications:
                                                                                                        2
I am currently a self-employed traffic safety consultant with 44 years of combined professional
law enforcement, traffic accident reconstruction, and police emergency vehicle operation training
and experience. I have earned a Bachelor of Arts degree from Park University in Criminal
Justice Administration, and a master's degree in Public Administration with a Criminal Justice
Emphasis, from Boise State University.

I am a veteran of the United States Air Force, having served in the medical field (1972-1976).
My sworn police duties have included supervisor of police cadet training and supervisor of
traffic accident reconstruction and traffic enforcement operations at the Boise Idaho Police
Department (1976- 1987).

Subsequent thereto, and as a result of assisting Northwestern University Criminal Justice
Researchers in a NHTSA sponsored DUI community outreach program, I was employed as a
Consultant and Lecturer at Northwestern University Traffic Institute (now the Northwestern
University Center for Public Safety) in Evanston, Illinois. My duties there included lecturing in
the disciplines of traffic accident investigation and reconstruction, DUI enforcement, and police
supervision in part while serving as the Associate Director ofPolice Training. My combined
fulltime staff position and part time contractual position was for a period of ten years total.

While at Northwestern I authored a professional treatise entitled an Administrator's Guide to
Police Pursuit Policy that can be obtained at the Northwestern University Transportation
Library. As a result of my research and writings, my duties at Northwestern included assisting
local police agencies in the drafting of their pursuit policy guidelines. I served as an advisory
member of the National Highway Traffic Safety Administration committee studying the "Effects
of Traffic Law Enforcement on Crime."

I left Northwestern to accept a position with the National Transportation Safety Board as a
Highway Accident Investigator in 1992, assigned to the Arlington Texas office. While there I
received formal commendations for introducing the NTSB to computerized traffic accident
reconstruction and simulation, and for my role in training other investigators in support of the
child occupant safety study. Part of my duties was to encourage the cooperation of local and
state law enforcement agencies in identifying accident issues needing study, while assisting those
officers in their criminal investigations of traffic related offenses. In 1995 I established my own
Texas based traffic safety consulting firm, while returning as a contract employee with
Northwestern University Traffic Institute, thus remaining in public service as a private
contractor.

As a traffic safety and police vehicle operations consultant, I have been retained to investigate
and reconstruct traffic accidents in more than twenty-five states. I have been court qualified as
an expert in traffic accident reconstruction and/or police emergency vehicle operation and police
pursuit in the courts of eleven states. I have provided expert court room testimony on sixty-five
(65) separate occasions. I have also provided expert deposition testimony on one-hundred eleven
(111) additional occasions. My testimony is divided almost evenly between plaintiff and
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 16 of 200 PageID #: 934
                                                      Preliminary Report-Means v. City of South Charleston




defense. I have provided court room and deposition testimony in police emergency vehicle
operations on twenty-four separate occasions.                                                          3


I am a member of ALERT International (the Association of Law Enforcement Response
Trainers) and have been trained and certified as an emergency vehicle operations instructor. I
am a member of the International Association of Chiefs of Police (IACP) and the National
Association of Chiefs of Police and maintain currency on relevant model policies and issues
provided by both.

I do not claim expertise in all specialty areas of the law enforcement discipline, as do many
police practices experts. My professional expertise is focused upon areas in which I have
received advanced education, training, experience and actual certification for these skills,
training, and experience. These areas include traffic accident investigation and reconstruction,
emergency vehicle operation, Driving Under the Influence enforcement, and human factors
issues as they relate to both authorized emergency vehicles and non-emergency vehicles and
vehicle operators.

As a Boise Police Department sergeant supervising the accident reconstruction and DUI
enforcement team, I implemented a community outreach program in educating the community
about the DUI problem, encouraging citizen support of DUI enforcement activities, and
strengthening DUI laws as a legislative liaison to the state legislature. The Boise and Idaho
community were energized to demand DUI reforms due to six child deaths in three separate DUI
collisions within a 30-day period, one involving an attorney serving as an assistant to the Idaho
Attorney General's office. The parents of the six killed children were helpful in bringing the
public's attention to this DUI issue. Given the success of this outreach program, I was
recognized by a community organization (RID) for "Outstanding achievement in pioneering
lifesaving leadership in Idaho to Remove Intoxicated Drivers (RID) from the road." RID was a
forerunner to Mothers Against Drunk Drivers (MADD). A more complete listing ofmy training,
education and experience is contained in my Curriculum Vitae attached to this report.

I have received formal training in the reconstruction of motorcycle involved collisions and have
been an avid motorcyclist since the age of eighteen, where I began riding motorcycles on the
backroads of the Allegheny Mountains of northern Pennsylvania. I have owned and operated
eighteen motorcycles of varied types, and currently own and operate a sport touring motorcycle
similar in design to that being operated by Mr. Means. I log about 10,000 miles per year riding
motorcycles.


Items Provided by counsel, Reyiewed, and Found to be Potentially Relevant to the Scope of
this Analysis:

    1. Plaintiff's Amended Complaint filed 11/24/20.
    2. Report of Roy G. Taylor, Ph.D., named as Plaintiff's Police Operations Expert.
    3. Plaintiff's Responses to Discovery.
    4. Police Dispatch audio recording of radio communications beginning prior to the calling
       of a pursuit, through officer Peterson's extensive effort to gather information and pre-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 17 of 200 PageID #: 935
                                                        Preliminary Report-Means v. City of South Charleston




         empt the pursuit with additional manpower, and the motorcycle loss of control; through
         calling of the pursuit, suspect apprehension, summoning of medical personnel to the             4
         scene, and clearing of the scene by Officers Peterson and Harvey.
   5.    Original Chandler citizen video, 2 mins and 13 secs, thought to have begun taping 40 to
         60 seconds after the crash.
   6.    Officer Peterson Go-Pro video of the pursuit route created on a Sunday morning in the
         days following the pursuit, intended to document the path of the motorcycle for purposes
         of possible criminal prosecution.
   7.    West Virginia State Police Report, 8 pages, containing no scale diagram of the accident
         area. No state police photos were provided to me. The crash was listed as occurring at
         0821 hrs. on Saturday, 5/2/21.
   8.    SCPD Case Report Summary (13 pages) indicating that the pursuit began at 0801 hrs.
   9.    SCPD Arrest Information Sheet (2 pages).
   10.   SCPD Criminal History and III Request, 15 pages.
   11.   SCPD Call for Service Detail Report, 7 pages.
   12.   SCPD Field Case Report, 4 pages.
   13.   Metro 911 Vehicle registration and wants check, to include the following: VIN check,
         NCIC license plate query, showing no report of stolen plate or stolen motorcycle. Plate
         was last registered to a Yamaha XT250 enduro style motorcycle, not to Mr. Means.
         Registration expired in February 2020. Mr. Means link to both the plate and the
         motorcycle have not been shown.
   14.   Photographs taken at the scene of the accident, apparently by Officer Peterson,
         documenting the condition of the motorcycle, the unregistered license plate, the VIN
         found along the base of the engine, and a backpack carried by Mr. Means containing a
         white powdery substance. This was a backpack that Officer Peterson radioed that Mr.
         Means was attempting to remove during the pursuit, and to potentially discard along the
         pursuit route.
   15.   Photographs (23) of the motorcycle taken during a post-crash junk yard examination.
   16.   Additional Peterson photos illustrating the rest positions of the motorcycle and the rider,
         and the rider condition after the EMT's arrived, and black tire rub off on the railroad
         track showing at least one point along the travel path of the motorcycle.
   17.   During his deposition Mr. Peterson was asked to draw a line on one of the above photos
         illustrating his observation of the on-road to off-road transition of the path of the
         motorcycle. The path terminated with the motorcycle striking a near rail well to the right
         of the actual railroad crossing platform, thus establishing that full control of the
         motorcycle was not lost until after it moved off the roadway.
   18.   Toxicology Report showing the presence of substances that could potentially affect Mr.
         Means judgement and vehicle control.
   19.   SCPD operations manual, section 23, Emergency Response and Vehicular Pursuit.
         Policy is undated.
   20.   Page 146 (only) of the SCPD operations manual, section 24 (partial) In-Car video/audio
         Recording Equipment Policy, indicating an effective date is yet to be established.
   21.   The deposition transcripts of Mr. William Means, Officer David Harvey, Ms. Melissa
         Nunley, Ms. Mary Chandler, and Officer Eric Peterson.
   22.   I have created summaries of the above depositions and have forwarded these summaries
         with this report.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 18 of 200 PageID #: 936
                                                                      Preliminary Report-Means v. City of South Charleston




 Traffic Collision Analysis Flo Chart:
                                                                                                                                    5


                                                         Exhibit 4.
                              OPERATIONAL AND CONDITION FACTORS IN TRAFFIC-ACCIDENT CAUSES

        SEQUENTIAL OPERATIONAL FACTORS                         An accident    (harmful   event)   nm&y   result   from I)
                                                               tel lure to perceive e situation, 2) tellure in de
        MAINLY HUMAN FACTORS                                   cling what to do about it, or J) failure to do
                                                               properly what was decided. These three kinds of

                              ©
                                                               fallure may occur in I) trip preparation, 2) ln
                                                               driving strategy, or ) In evasive tactics,
                       TRIP PREPARATION
       • Consider possible route difficulty,
         vuhlcle capability, driver skl1,                                SIMULTANEOUS      CONDITION FACTORS
         knowledge, and effort,
                                                                      These determine effectiveness of operations,
       2. Pan trip route nd speeds         to meet
          expected schedule.

       • Undertake to make trlp       es planned.

             Determines trip risk and benefit
                                                                  MODIFIERS                                   BASIC ATTRIBUTES OF


                                                                 4
                       DRIVING STRATEGY
                                                                                                                      ROAD
                                                       TEMPORARY              PERMANENT
       I, Perceive potentially      hazardous lo-
                                                                                                                   FACTORS
             cations and circumstances.

       2. Decide on ppropriate        speed, poi-
             tion on the road, and observations,

       • Adjust speed, position,          and head-
         Ing appropriately.

              Determines point of no escape
                   from situation hazard
                                                                                                                    VEHCLE
                                                       TEMPORARY              PERMANENT                             FACTORS


                              0
                        EVASIVE TACTICS
       I, Percelve actual hazards such as
          curves, turns, obstacles in rod-
             way end other vehicles on collision
             course.
                                                                                                                     HUMAN
       2. Decide how to try to avoid hazard,            TEMPORARY             PERMANENT
                                                                                                                   FACTORS
       3. Perform tactics decided on.

         Determines success if point ot no
                escape has not been passed




             NO HARM DONE

             NO ACCIDENT
             Trlp continues




      52-8
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 19 of 200 PageID #: 937
                                                        Preliminary Report-Means v. City of South Charleston




The above exhibit is taken from Northwestern University Traffic Institute Publication Topic
852 and represents a typical chronologically based process by which to identify factors of               6
relevance to determining the factors and events that ultimately resulted in a traffic collision.

A similar flow chart process was often used during my employment with the National
Transportation Safety Board. The analytic flow of this chart is reasonably self-evident. I will be
prepared to identify in more detail the factors and events of this event if called upon to do so.
However, the human factors of trip preparation, driving strategy, and evasive tactics will be
discussed in this report.


         the Event/Factual Basis for Cause Analysis:
Summary of

In the discipline of Traffic Accident Investigation, Reconstruction and Cause Analysis,
information may be divided between (1) physical evidence, subject to scientific evaluation
pertaining to the laws of motion and vehicle dynamics, and (2) testimonial evidence, which is
highly subject to interpretation and error. Physical evidence, when rigorously evaluated does not
lie or mislead. Testimonial evidence, in contrast, may provide information that is highly
unlikely, or otherwise physically impossible. A proper forensic analysis will first address the
physical evidence, and then seek to "run the testimonial evidence through the physics model" as
a means of establishing reliability of specific testimony.

The physical evidence in this investigation is provided primarily through the following sources:

    ■   The police dispatch (Metro 911) audio tape of the radio traffic representing the
        observations and decision making of involved police personnel on a real time basis.
    ■   Photographs of the accident scene, debris, Mr. Means, and the motorcycle immediately
        after the motorcycle loss of control.
    ■   Photographs (23) photographs of the motorcycle taken during an apparent salvage or tow
        yard examination.
    ■   Damage to the accident vehicle(s).
    ■   Motorcycle debris and luggage and/or containers being carried on the motorcycle.
    ■   The geometry of the area of the collision.
    ■   The path and timing of the pursuit.
    ■   The video created by Officer Peterson in the days after the event, documenting the path
        of the pursuit.
    ■   The Chandler post-crash cell phone video and audio.


Physical Evidence Discussed:

Reconstruction Model:

I have not been provided reports, scale diagrams, or other documents, created by police, Plaintiff
or Defendant Accident Reconstruction Experts, claiming to have created a physics model of the
motorcycle loss of control and crash. The Defendant expert accident reconstruction report is
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 20 of 200 PageID #: 938
                                                         Preliminary Report-Means v. City of South Charleston




pending release consistent with court deadlines, the same deadlines as the report I am writing. I
have not conferred with Defendant's traffic accident reconstruction expert. I look forward to             7
reviewing that report when it is made available.

Even though a full reconstruction of the collision is not currently available, I am able to reach
some preliminary conclusions based upon the physical evidence I have observed. Should
conflicting or clarifying evidence be provided, I will reserve the right to modify my opinions
regarding a physics model of the motorcycle loss of control.

The only known mark along the path of the motorcycle is represented by apparent rub-off of tire
materials along what appears to be the near rail of the railroad tracks. That rub-off establishes
that the motorcycle was likely in an upright orientation when it struck that rail, and the rail itself
is outboard (to the right of) of the flat platform provided for vehicular traffic to cross the tracks.

There are no tiremarks, scrapes, scratches, or other evidence of the motorcycle going down, or
braking in a manner to create a visible skidmark, anywhere along the motorcycle path, while on
the pavement or along the shoulder and railroad grade prior to impact with the near rail.

Furthermore, the motorcycle at rest is separated by a large distance, perhaps 30 feet or more,
from the rest position of the rider. Officer Peterson was the only direct witness of the motorcycle
leaving the roadway. During his deposition he was asked to draw a line on a selected photo of
the railroad tracks. The line so drawn established an approximate angle at which the motorcycle
left the roadway. Officer Peterson describes the motion of the motorcycle being deflected by the
railroad track at which time the rider separated from the motorcycle.

The controlling principle to these vehicle dynamics is Newton's First Law of Motion - an object
in motion will remain in motion and in a straight line unless acted upon by an unbalanced
external force. This foundational principle is often termed the law of inertia.

This physical evidence allows me to conclude that Officer Peterson's description of the event is
consistent with the physical evidence. The motorcycle never reached the railroad track crossing
but was directed at an angle to the right onto the railroad grade prior to reaching the crossing
platform. Furthermore, I am led to believe in part from reading Officer Peterson's testimony, in
which he was asked to identify the source of various blemishes or marks on the squad, that an
examination of the Peterson vehicle and the motorcycle has not revealed any evidence indicative
of contact between the two vehicles as alleged by Mr. Means.

Motorcycle disguise and high-performance capabilities:

My research into the configuration of this 1996 Honda CBR600 sport-oriented motorcycle
indicate that it was equipped with plastic body coverings and a plastic fairing. The photos of the
motorcycle show none of this "Tupperware", as it is often termed, remaining on the motorcycle.
We see exposed frame and tank, and no fairing. This altered condition created a circumstance
where the make and model of the motorcycle would be disguised in a manner that even an avid
motorcyclist would not be able to identify the motorcycle from even feet away. Painting the gas
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 21 of 200 PageID #: 939
                                                      Preliminary Report-Means v. City of South Charleston




tank black would only further disguise the vehicle, implying that the vehicle may not have been
missing Tupperware.                                                                                    8


The rearview mirrors on this motorcycle were not attached to the handlebars; but were part of the
missing plastic fairing. This would explain why Mr. Means was furtively, rapidly, and
repeatedly turning his head to directly observe the Peterson patrol vehicle behind him in the
minutes prior to the beginning of the pursuit.

This motorcycle when new weighed 454 pounds, developed 90.2 rear wheel horsepower, and
could reach a top speed of 153 mph, a speed that would outrun many if not most city police
vehicles on an open highway. However, the suspension of this motorcycle was not designed for
rough and curvy road surfaces, a factor that would make eluding a police vehicle unlikely along
the path of this pursuit.

This power and handling characteristic would be consistent with Officer Peterson's observation
that the speed of the vehicle increased markedly along two straight stretches of roadway that pre-
ceded the loss of control and crash sequence. As previously noted, the license plate was not
registered to the motorcycle nor to Mr. Means. How Mr. Means came into possession of that
license plate has not been determined. Is there anyway to link the plate and the registration
information directly to Mr. Means? Were they friends? Or did Mr. Means purposely seek out a
license plate that could not be connected to him. These questions are unanswered.

This physical evidence of disguising the motorcycle would create a situation where Mr. Means
could "ditch" the bike and successfully flee apprehension on foot, without the bike being traced
back to him. I applaud Mr. Means for being so safety conscious by wearing a full-face helmet.
However, Mr. Means was also very effectively disguised by this helmet. The helmet is another
piece of equipment with origins unknown, per Mr. Means.

Speed?

Finally, the physical evidence indicates that the pursuit lasted 12 minutes and 7 seconds. My
research using a computer mapping program suggests that the distance of the pursuit was about
11.57 miles. Therefore, the average speed of the pursuit is computed to be about 57 mph.

Officer Peterson's deposition testimony confirms my calculated pursuit time of 12 minutes and 7
seconds. However, I have no direct confirmation that I have calculated the exact pursuit path
and distance correctly. Therefore, this calculation may be subject to revision.


Pre-Pursuit Conditions:

There was a great deal of visual interaction between Officer Peterson and Mr. Means in the
minutes prior to the actual pursuit. Both individuals were operating at cognitive levels generally
not experienced by the average motorist. Both were employing what might be termed street-
smarts in evaluating the intended activities of the other.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 22 of 200 PageID #: 940
                                                        Preliminary Report-Means v. City of South Charleston




What is Street Smart? Some definitions limit the use of this term to individuals who have
developed skills that aid them to survive, or even prosper, in a difficult environment, typically in     9
urban neighborhoods. However, the term may be extended to many different environments, and
simplified to the following definition: "Street smart" really means understanding human nature
in a rare but realistic way." Much of this understanding is gained through observing actions and
body language that may predict the actions of others. Clearly, both Mr. Means and Officer
Peterson have gained life experiences that would make them street smart.

Plaintiffs expert Roy G. Taylor, Ph.D. and I have been asked to shed light on what may be often
characterized as the counterweight to "street smarts", that being "book smarts". We are expected
to be knowledgeable regarding the threshold at which a reasonable and prudent pursuing police
officer will make certain decisions in an effort to balance risk tolerance with the duty to affect a
criminal apprehension. We are also expected to understand the current legal and social context
in which the officer's decisions are made, and the information resources available at the state and
local level.

It should be noted that there are no federal statutes or policy requirements that define what is
required of police officers in pursuit of a motor vehicle. It is my position that the best analysis of
this event is to employ both "street smarts" and "book smarts".

Mr. William Means:

Mr. Means, at the age of 32, is no longer a naive teenager, making an impulsive decision to run
from police to simply avoid a traffic ticket. He has testified to a difficult life since ninth grade
that would certainly result in a level of street smarts. His contact with the criminal justice system
has been extensive. He admits to being drug addicted, and his life being focused upon finding a
means by which to finance and support his drug addictions. He has stated that he was not
narrowly defined in the drug world, as he would take any drug that he could obtain. He was
always looking for his next fix.

He has been arrested and charged for possession of a stolen vehicle and other drug and property
crimes. His explanation for fleeing police when found in possession of his neighbors stolen
vehicle is highly creative, in my opinion. His DUI history ultimately resulted in revocation of
his driver's license many years ago, leading to his unwillingness or inability to fulfill
requirements necessary to become a lawful motorist and renew his license. He has claimed to
have traveled and functioned in society by having others drive him about. However, his counsel
suggests that he was actively involved in restoring motorcycles, which would tend to indicate
that he had regular access to a motor vehicle. His own testimony indicates that he often rode
with a plan in mind, trying not to attract the attention of law enforcement.

On the day of the pursuit, he had stayed the night at his employer's house, not at his own
residence. He worked part-time as a grave digger, working in an on-demand capacity. He
claims to having taken no drugs during the night and claims to have slept all night, waking near
8:00 am on a Saturday morning. He acknowledges that the use ofmethamphetamine, or speed,
results in extended periods of wakefulness and agitation. He points out that had he been on
meth, he would not have been able to sleep that night. But he did sleep that night, which he
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 23 of 200 PageID #: 941
                                                         Preliminary Report-Means v. City of South Charleston




believes is proof that he was not on methamphetamine at the time of this event. Mr. Means
believes that had he been on meth during the pursuit, the drug would not have hindered his               10
operation of the motorcycle. In fact, he believes that meth can enhance driving skills.

Mr. Means has testified to being completely aware that he was operating an unregistered motor
vehicle and displaying a license plate last registered to another motorcycle. His intent was
undeniably to deceive law enforcement officers into believing the motorcycle was something it
was not. He admitted that he was always extremely careful not to draw the attention of police
officers while riding. He was committed to not speeding, because he understood there would be
consequences for the violations he was committing, likely resulting in arrest. Mr. Means
potential motivation for fleeing officers was clearly not limited to traffic citations, in that he was
carrying a black backpack that contained illicit substances. To my knowledge, the source of
these drugs and items has not been determined. However, Mr. Means was admittedly in route to
obtain a clutch cable for another motorcycle of his, a cable intended as either a gift or a barter
from a friend who worked at a motorcycle repair shop. Mr. Means actually passed the friend's
home during the pursuit but chose not to stop.

It is clear from the testimony that Mr. Means had a general plan as to what he would do if
confronted by police. The evidence would support the conclusion that the plan was to avoid
being identified, and to lead the police on a chase, perhaps with some specific ideas as to how to
elude officers.

Officer Eric Peterson:

Officer Peterson had his own professional training and experience that would clearly define
street-smarts. He was not a rookie. He began his career with SCPD in 2008 and transferred
from patrol to the street crimes unit in 2011, returning to patrol duties in 2018. In 2020, he was
assigned to law enforcement duties with the South Charleston school system. Although routine
patrol duties can afford a certain level of street smarts, no assignment in law enforcement can so
fully educate a police officer as does an undercover assignment. And no assignment can be more
stressful and perhaps dangerous, dangerous to both mind and body. Working undercover at
times requires the officer to live with the criminal element, inevitably training the officer how to
assume the persona of a criminal or risk serious repercussions typically called a "blown cover."
Assuming a criminal persona means learning how to think like a criminal, and even how to read
body language and intent.

An assignment to street crimes investigations brings with it a clear understanding that there is a
web, or interconnectedness, between many types of criminal conduct. Drug addictions create
desperate people, willing to commit property crimes to finance their addiction. This generates a
criminal class who fence stolen property, and part-out or otherwise disguise that property to
avoid detection. Drug dealers organize to control turf and create gangs, which in turn often
result in crimes against persons. And if left unchecked the overall crime rate soars.

Virtually all serious crimes are facilitated to some degree with the use of a motor vehicle. And it
is while operating a motor vehicle that these criminal activities may be at risk of detection by law
enforcement officials. Discarding of items from a moving vehicle fleeing police is a clear sign
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 24 of 200 PageID #: 942
                                                        Preliminary Report-Means v. City of South Charleston




 that the occupants are likely attempting to cover up a more serious crime than a simple traffic
 ticket.                                                                                                1f


 For a period of time my duties as a Boise Police Department sergeant were to supervise a team of
 patrol officers responsible for accident investigation, reconstruction, and DUI enforcement.
 However, despite the emphasis on traffic, my team led the department in making arrests for more
 serious misdemeanor and felony crimes. It became evident to more traditional ranking officers,
 as it was to those of us on patrol, that our team was effective in part because we were highly
 motivated, vigilant, and active, and we spread through high crime city streets during the late
 evening and early morning hours. We did so searching for driving behaviors indicative of
 driving under the influence. The bad guys also circulate during these hours. When stops were
 made and drivers evaluated, links to other crimes and warrants for arrest were often discovered.
 Serious criminals often live lifestyles in which they are operating motor vehicles while DUI of
 alcohol or drugs. The link is clear.

 It is also clear from a review of the dispatch audio tape that Officer Peterson's attention had been
 drawn to the Means motorcycle at first in response to the unusual look of the vehicle, specifically
 what appeared to be a crude black spray painting of the gas tank. Officer Peterson fell in behind
 the Means motorcycle and required a close distance to read the small motorcycle license plate.
 Means exhibited unusual body language, repeatedly turning his head near 180 degrees to view
 the presence of the following police vehicle, thus adding another street-smart indicator. Then the
 dispatch registration check on the license plate came back expired and to another vehicle, though
 the plate had not been reported as stolen.

 Officer Peterson's training, experience, knowledge, intelligence, and diligence to his duty of
 protecting the citizens of South Charleston convinced him that once he turned on his overhead
 lights, this face covered rider was going to run. In contrast, the "book smart" definition of the
 totality of the circumstances then known to Officer Peterson is summarized by Plaintiffs counsel
 as being nothing more than an expired or unregistered license plate.

 Officer Peterson took great pains to discourage Mr. Means from initiating this pursuit. He
 requested assistance from other officers hoping to discourage flight by creating a manpower
 presence to discourage Mr. Means from running. He asked to have county and state law
 enforcement alerted and mustered to key locations. And in Officer Peterson's voice I heard not
 excitement, but calm, tempered with a deep breath at one point that told me what many law
 enforcement officers have experienced in similar situations. "Here we go again. Please don't do
 this, and don't make me do this. I don't want to play your game. Don't create circumstances
 where people are placed at risk, and don't threaten my life and potentially other citizens with
 your actions. Just give it up." Despite Officer Peterson's efforts to create an overwhelming
 presence to discourage or preempt this event, Mr. Means had a plan, and he put that plan in
 motion.


 Conduct of the Pursuit:

 A properly conducted pursuit will typically reflect the following guidance:
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 25 of 200 PageID #: 943
                                                        Preliminary Report-Means v. City of South Charleston




    1. An on-duty supervisor should be in place to monitor and advise officers involved, and to  12
       assist in delegating manpower and contacting other agencies. The supervisor should also ---
       ensure that dispatch conducts a thorough search for vehicle and suspect wants, criminal
       records, registrations, licensing, and last known address of the suspect if known.
    2. Officers are to report via radio transmission the location, direction, and speed of the
       pursuit on a regular basis.
    3. Officers are required to advise of vehicle and driver description, and the reason for the
       pursuit.
    4. Officers are to provide information regarding past and future potentially hazardous
       situations encountered, including traffic controls and other traffic or environmental
       conditions.

 A review of the dispatch audio confirms that the above duties were accomplished in detail by the
 law enforcement team that came together to manage this event. Officer Peterson's selective use
 of his siren accomplished the goal of clear and effective communications while lowering the
 temperature of the pursuit. The very activation of a siren is known to raise heart rate even in
 trainees within the safety of a test track. The liberal use of siren may also affect the performance
 of the suspect.

 Officer Harvey performed properly in assuming a secondary position to Officer Peterson and
 assuming responsibility for "calling" the pursuit so that Officer Peterson could concentrate on
 the actions of the pursued. Officer Harvey was effective in keeping other officers informed
 while balancing those needs with the goal of reducing non-essential radio traffic.

 Seasoned officers involved in pursuits of motorcycles are generally aware that the suspect may
 have a plan regarding how to evade police. The first attempt to escape could be a simple show of
 excessive speed, speeds that the officer chooses not to follow. This strategy was clearly not
 going to be effective for Mr. Means, as the character of the narrow, curvy, and sometimes rough
 or gravel covered roadway placed his high-powered street bike at a disadvantage.

 A second strategy may be to travel to a comfortable neighborhood that he knows well, establish
 some space in which he can drop the bike, and then elude police on foot as he seeks shelter in the
 residence of a friend, or perhaps in his own residence. Clearly, Mr. Means had been headed to a
 meeting with a friend along this route, but he was only generally familiar with the area. Due to
 the faux license plate displayed, officers would have no information from which to search for the
 vehicle owner and address, and then respond to the residence to make an apprehension.

 A third plan might be to operate his narrow single-track vehicle along a narrow path that would
 not be accessible to police vehicles. A made-to-order escape route might be a foot bridge over a
 stream or other difficult terrain. Or a rider might believe that he could enter a railroad right of
 way, knowing that police cars could not follow, and then hope that he is able to ditch and run, or
 find a way out undetected once direct contact with police had been lost. Either of these would be
 best applied with local knowledge.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 26 of 200 PageID #: 944
                                                        Preliminary Report-Means v. City of South Charleston




 Mr. Means provided some indicator to Officer Peterson that he was looking for just that avenue
 of escape. Mr. Means was described by Officer Peterson as traveling in the pursuit at slow             13
 speeds while looking around. A street-smart officer would be prepared to transition from a
 vehicle chase to a foot chase when this happens.

 In retrospect, it is likely that Mr. Means choice ofroads, his lack oflocal knowledge, and the fact
 that he was riding a street bike and not an off-road machine, created circumstances that would
 not facilitate his escape through rough narrow terrain.


 Termination of the Pursuit:

 Officer Peterson has testified that Mr. Means greatly increased the speed of the pursuit along two
 straight stretches of roadway just prior to the railroad track accident scene. Witnesses in a
 yellow Jeep have confirmed that they stopped to allow the motorcycle and two police cars to
 pass at the beginning of one of those straight sections ofroadway, and then turned around to
 follow the pursuit. The two witnesses provide greatly contrasting testimony, but both confirm
 that Officer Peterson was not traveling within six inches of the rear of the motorcycle at that
 time. One of those witnesses has no recollection of police lights or siren, while the other clearly
 remembers police lights but is uncertain about the use of the siren. However, the audio on the
 witness video clearly detects a siren in use even as the vehicles are stopped.

 Mr. Means claims not knowingly being involved in a pursuit, not trying to evade the police, not
 ever hearing a siren, or seeing lights. His failure to stop was a fear that if he slowed down
 Officer Peterson's vehicle proximity to the rear of his motorcycle would result in his rear tire
 being struck. And as the event played out, it was indeed his prediction that contact would be
 made that he alleges came true. He states that he lost control only because he was rammed from
 behind.

 There is nothing in Mr. Means testimony relating to the actual pursuit that can meet the
 reliability test of being run through the physical evidence-based model, as noted earlier in this
 report. There is no physical or circumstantial evidence of which I am aware that would support
 the ramming allegation.

 Should reliable and convincing evidence of such contact between vehicles be produced, I would
 conclude that such contact was either evidence of simply driving too closely, failing to apply
 braking sufficiently to avoid collision as the motorcycle slowed, or an intentional contact
 intended to end the pursuit. However, it would be unlikely that the physical evidence would
 establish which of the three circumstances resulted in contact between vehicles.


 Evolution of Police Pursuit Policy

 Attached to this report is my treatise entitled "An Administrator's Guide to Police Pursuit
 Policy". Therein, I discuss how in the 1980's attention was focused upon scientifically
 evaluating how the dangers of police pursuit may be lessened, while still accomplishing the
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 27 of 200 PageID #: 945
                                                        Preliminary Report-Means v. City of South Charleston




 societal goals of reducing crime and traffic injury and death. Several studies were initiated by
 law enforcement groups and studies for their assessment of the risks of pursuits, and the              14
 implications of policy development and associated training in the larger issues at hand. I stand
 by all research and opinions offered in my Administrator's Guide and suggest that a full reading
 of that document will have clear application to the issues of this litigation.

 There are three general descriptions that would come to be, summarizing the type of pursuit
 policy a department might develop.

    1. The Officer Discretion, or traditional model.
    2. The Restrictive Model.
    3. The Prohibitive Model.

 In recent years it has become apparent that state police agencies and rural sheriffs offices tend to
 favor the officer discretion model. More heavily populated areas would be likely to adopt a
 restrictive model defining some police actions that might be discouraged. A full prohibition of
 motor vehicle pursuits might be declared in densely populated major urban areas. It is clear, that
 the danger of the pursuit is deemed most closely associated with the opportunity for conflict with
 third party vehicles. The more densely populated the area, the greater the opportunity for injury
 to a third party, and the suspect, and the officer.

 In the beginning, law enforcement officials had always used whatever conveyance was available
 to pursue and apprehend law violators to meet the expectations of the governed. The pursuit of
 law breakers progressed from the age of horses to the age of automobiles, from country roads to
 city streets and interstate highways. The traditional mantra of law enforcement is embodied in
 the "officer discretion" model. The officer was limited only by the reasonableness of his own
 actions. His duty required him to act, even at the risk of his own personal safety, even when in
 extreme cases gunfire was exchanged. Within this light, pursuit training consisted largely of
 learning the control limits of the officer's own vehicle.

 Training typically occurred on designated closed courses or parking lots, or roadways on
 fairgrounds or other areas that could be cordoned off for safety. The goal was to be comfortable
 with driving a patrol vehicle as swiftly and efficiently as possible, using threshold braking,
 understanding lateral and longitudinal forces on tires, and thereby avoiding loss of control or
 collision, either in pursuit, or in response to a medical, fire, or other emergency.

 Officers were made aware that were they to collide with an innocent third party then the officer
 was likely in trouble. An assessment of the accident would be in part based upon the third
 party's ability to perceive the patrol vehicle lights and siren. Training evolved to teach the
 officer the limits of siren effectiveness. Officers were taught that fully 90% of driver perception
 is visual, therefore officers needed to visually "clear" intersections and other areas where
 sightlines were limited or otherwise complicated with heavy traffic.

 Nowhere in this pursuit training was there any inference that the police officer somehow
 controlled the actions of the suspect fleeing police. Nowhere was it claimed that it was the
 police who determined how fast the suspect vehicle traveled, and how the suspect steered the
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 28 of 200 PageID #: 946
                                                        Preliminary Report-Means v. City of South Charleston




 vehicle and applied the brakes. There was no plaintiffs attorney concept that the police were
 "pushing" the suspect to drive dangerously by his very presence, a concept offered in Mr.              15
 Mean's claim that he was afraid to slow down because the officer would run over him.

 As the concern over pursuits heightened, the International Association of Chiefs of Police
 developed what could be termed a restrictive pursuit model policy. Officers were provided
 guidance in managing a pursuit effectively, a process well demonstrated by Officer Peterson and
 others. But more significantly, it was determined that police pursuits for traffic offenses only
 were to be discouraged, with an exception for DUI. How is that rationale possible?

 Citizens in the 1980's were literally MADD about the lack of DUI enforcement by police
 agencies and the courts. It is not surprising that law enforcement was being asked to reform or
 conform to seemingly opposite ends of the enforcement spectrum. They were being asked to let
 many violators flee without any attempt to apprehend, due to the dangers of police pursuit, while
 at the same time asked to increase efforts to apprehend and prosecute drunks behind the wheel.
 Officers were given the seemingly impossible task of knowing whether the driving actions of a
 motorist was due to DUI or other considerations. Is it possible that savvy practiced drunk drivers
 would come to understand that police would not always pursue unless they had hard evidence of
 intoxication, or a serious crime afoot? The IACP wrote that efforts should be made to conceal
 the "no pursuit" restrictions from the general public, and those who would be inclined to flee
 were they to understand the policy.

 Traditional police pursuit recognized that if a suspect were to refuse to stop in a reasonable time,
 that vehicles could be used to block the roadway to force the suspect to stop. In the absence of a
 roadblock, contact between vehicles could also be used to initiate a loss of control. However,
 court decisions brought both of these tools into question, resulting in what had been at one time
 wholesale banning of both tactics as an improper use of potentially deadly force.

 Vehicle to vehicle contact to stop a pursued vehicle has in recent years been court approved via
 the PIT maneuver (Pursuit Intervention Technique), where the left or right front fender of the
 patrol vehicle is pressed against the appropriate rear fender of the pursued vehicle to induce loss
 of control. Use of the technique is most often limited to speeds of less than 3 5 mph and should
 be implemented where the roadway environment is not hazardous to others. This pursuit
 technique is not generally approved for motorcycles, as serious injury may occur. If used, it
 must be with prior approval from a supervisor, and other officers.

 In time, roadblocks have been softened into "vehicle intercepts" in many jurisdictions where a
 gathering of police vehicles stopped ahead is used to intimidate the suspect into just giving up.
 To a determined suspect, intercepts are of little value as officers are required to leave an open
 space in the roadway for suspect to continue to drive away unimpeded, so that the dangers of the
 suspect not fully perceiving the danger of a full roadblock are avoided. Intercepts have been
 used in part to deliver a new technology, the spike strips that penetrate tires and allow a
 controlled loss of air, thus causing the suspect to bring the vehicle to a stop.

 Unfortunately, in our zeal to avoid injuring the suspect many law enforcement officers have been
 injured or killed while trying to deploy the spike strip equipment across the roadway in a timely
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 29 of 200 PageID #: 947
                                                         Preliminary Report-Means v. City of South Charleston




 manner. This has become an issue examined by members of the IACP, with papers published
 accordingly.                                                                                             16



 IACP Model Policy:

 Plaintiffs Expert has relied heavily upon language from the IACP model policy.

 In December of 2015, the International Association of Chiefs of Police updated both their Model
 Policy - Vehicular Pursuit (4 pages) and the accompanying Vehicular Pursuit- Concepts and
 Issues Paper (9 pages). Both publications have been forwarded with this report.

 On page 1, item IV-2, the model policy reads: The decision to initiate a pursuit must be based
 on the pursuing officer's conclusion that the immediate danger to the officer and the public
 created by the pursuit is less than the immediate or potential danger to the public should the
 suspect remain at large.

 This statement or similar language have been a staple of IACP policy for many years.
 Unfortunately, this statement lays a foundation for decision making that is impractical and
 unworkable in its application in the real world.

 It is my opinion, that a literal interpretation of this statement would require (1) admitting that any
 pursuit caries with it a chance of death at the hands of the fleeing suspect, and (2) the only person
 subject to being pursued would therefore be a serial killer who if not captured will be free to kill
 again. This statement is not included in the SCPD pursuit policy.

 Discussion: From the moment an officer attempts to stop a suspect vehicle, and the driver
 refuses to yield and instead tries to elude that officer the immediate danger created by the fleeing
 suspect is that he will drive in a manner that could kill or maim. In fact, pursuit studies have
 shown that the danger of a pursuit is greater at the beginning of the pursuit, and then lessens as
 the pursuit ages.

 The implication of the above research data is that a suspect who manages his own vehicle with
 some degree of caution will maintain control and extend the pursuit. It is the heavily intoxicated
 or otherwise unreasonable driver who will find a way to crash in a short distance.

 It is important to understand that the danger of a pursuit is not measured or scaled, as we might
 consider the heat in a room rising in time, as the thermometer finally registers a tipping point
 where it just becomes too hot to handle. The dangers in pursuits occur in spikes, typically at
 intersections or locations where driving skills are challenged, or other vehicles may be present.
 An officer pursuing a suspect does not carry a thermometer, nor any quantitative tool, from
 which to draw such a conclusion. AS the pursuit progresses to less populated areas, the danger
 lessens. If the pursuit is transitioning to more populated areas, then the continued driving
 strategy of the suspect may infer a greater danger. Officer Peterson has described a recent
 pursuit that he chose to discontinue as it was entering heavier traffic. This would appear to be an
 appropriate response.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 30 of 200 PageID #: 948
                                                         Preliminary Report-Means v. City of South Charleston




 This IACP guiding principle is often used to imply (1) that the officer has the ability to know         17
 when and if the fleeing suspect is about to cause harm, and (2) that the officer so equipped and
 skilled with the power of seeing the future, could therefore have protected the suspect from
 himself, if only the officer had simply stopped the pursuit.

 This is in part why we are engaged in this investigation. Plaintiff claims that his client was free
 to flee because the IACP policy says that Mr. Means should never have been pursued to begin
 with. And furthermore, Officer Peterson should have known, after observing Means operate his
 motorcycle, that Mr. Means was going to injure himself.

 IACP Concepts and Issues Paper:

 Should the Plaintiff infer that the IACP policy is a standard for police conduct, I would refer the
 reader to page 3 of the accompanying IACP concepts and issues paper:

     Thus, law enforcement officers and agencies are confronted with the dilemma of
     whether the public is best protected by engaging in high-speed pursuit or by taking
     some other form of action. There is no simple answer to this problem that can be
     applied in all circumstances. The department must balance the risks, take all of the
     factors into consideration, and reach a decision that is best suited to their jurisdiction.
     Banning or limiting pursuits by policy, or providing officers with full discretion in
     deciding these matters are all legally acceptable alternatives. Policy decisions of this
     type are limited less by law than by the professional judgement of the law enforcement
     executive and the judgement of officers in the field who must interpret and apply that
     policy.

 Portions of this paper discuss principles of Specific Deterrence and General Deterrence, often
 discussed in relation to a closed system or an open system perspective. Principles applicable to
 policy development involve "Broken Windows" theory, known well to students of criminal
 justice science. I will be prepared to discuss these concepts when called upon.


 SCPD Pursuit Policy

 It should be clear from the above IACP language that any criticism of the SCPD policy as being
 inconsistent with the IACP model is contrary to the intent of the IACP publications. There are
 no national models. Each jurisdiction is free to create their own policy. In my opinion, the
 South Charleston Police Department has created a thorough, well-reasoned, and practical
 document.

 I conclude that Officers Peterson and Harvey acted reasonably at all times, were under
 supervision by a senior officer, and were in compliance with the letter and spirit of the SCPD
 policy. SCPD staff tasked with reviewing this pursuit have found the conduct of the pursuit in
 compliance with their interpretation of the policy.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 31 of 200 PageID #: 949
                                                      Preliminary Report-Means v. City of South Charleston




 Summary of Opinions:                                                                                 18


    1. Officer Peterson observed an unusual motorcycle that he concluded was suspiciously
        painted, consistent with his experience regarding disguising stolen vehicles.
    2. Upon further inquiry, Officer Peterson determined that the identity of the vehicle and
        therefore the owner could not be determined, because the operator had disguised the
        vehicle with a license plate from another motorcycle.
    3. Officer Peterson observed the body language of Mr. Means, repeatedly and nervously
        looking directly to the rear at the police vehicle.
    4. Officer Peterson had reason to conclude that the vehicle was likely stolen, or otherwise
        disguised for purposes of criminal activity.
    5. Officer Peterson was so convinced that the operator of this vehicle would attempt to
        evade contact, that he tried to muster manpower at critical locations to pre-empt or
        discourage the driver from initiating a pursuit. However, Mr. Means began to flee before
        assist officers could arrive.
    6. During the pursuit Officer Peterson reported location and vehicle speeds as required by
        policy.
    7. Officer Peterson's supervisor participated in managing the pursuit and was fully aware of
        the extenuating circumstances that raised the level of possible criminal activity well
        beyond a simple traffic violation.
    8. Mr. Means actively attempted to discard his backpack during the pursuit, further
        indicating that he was likely in possession of property of drugs as evidence of criminal
        conduct.
    9. Mr. Means clearly rode his motorcycle with a plan in mind. Should he be contacted by
        law enforcement, planned to elude officers. He was not fleeing a traffic citation. He was
        fleeing incarceration.
    10. Mr. Means was in complete control of his motorcycle, claiming to be a skilled and
        experienced rider, until he approached an area where he failed to navigate a railroad
        crossmg.
    11. The pursued rider and police vehicles never overtook any vehicles traveling in the same
        direction, and therefore never presented a danger in passing any vehicles.
    12. During the pursuit only three vehicles were passed moving in the opposite direction.
        None of those passes was described as being a near collision.
    13. The environment in which this pursuit action took place, given the time of day and day of
        week, was low risk in comparison to more populated areas.
    14. Officers were not only justified in attempting to stop and then pursuing Mr. Means. They
        were also fully justified in continuing the pursuit.
    15. There is no physical evidence of which I am aware from which to conclude that there was
        contact between the police vehicle and the motorcycle.

 Closing:

 The conclusions and opinions listed above are based upon the materials and evidence I have
 reviewed, and upon my 44 years of education, training, and experience as a traffic accident
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 32 of 200 PageID #: 950

                                                          Preliminary Report-Means v. City of South Charleston




 investigator, certified traffic accident reconstructionist, traffic safety consultant, and police
 vehicle operations expert.                                                                               19


 Should additional information be made available, I would reserve the right to modify or
 supplement the opinions offered.

 Respectfully submitted,




 John H. Painter, MPA, ACTAR
 Traffic Safety Consultant

 A list of attachments will be compiled and listed separately.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 33 of 200 PageID #: 951




             AN ADMINISTRATOR'S GUIDE TO POLICE PURSUIT POLICY




                                       by

                                JOHN H.   PAINTER




                                   May,   1991
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 34 of 200 PageID #: 952




                                     @ 1991
                                John H. Painter

                              ALL RIGHTS RESERVED
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 35 of 200 PageID #: 953




                               dedicated to ••...

                               My wife Rosemarie

                without whose loving support I would have

                   lacked the courage to break away .....••




                                       iii
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 36 of 200 PageID #: 954




                                 ACKNOWLEDGEMENTS




              "An Administrator's Guide to Police Pursuit Policy" has

      been a year in the making.        Although several friends and

      colleagues have provided both support and assistance, I would

      like to thank two benevolent individuals who have gone well

      beyond the call        of duty   in clearing the way of seemingly

      insurmountable obstacles.

              To Dr. Willard Overgaard, Professor of Public Law, Boise

      State    University,    without whose    confidence,    patience,   and

      special consideration, my efforts at degree completion would

      have suffered an untimely death.

              And to Mr.   Paul Chylak,    Deputy Director,    Northwestern

      University Traffic Institute, whose high ethical standards and

      dedication toward growing even the greenest of his charges,

      have enabled me to take this first step toward loftier goals.

              Thank you gentlemen.




                                          iv
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 37 of 200 PageID #: 955




                                  About the author ..••••


            '
      JOHN H.      PAINTER is a Senior Consultant and Lecturer at The

      Traffic       Institute         of   Northwestern     University,     Evanston,
      Illinois.           Mr.   Painter      graduated     with   honors,   earning   a
      Bachelor of Arts           in Criminal Justice Administration and a

      Masters in Public Affairs.



      Mr.       Painter served for eleven years with the Boise,                 Idaho

       Police Department; subsequently performing supervisory duties
      within the Selective Traffic Enforcement Program and the Boise

       state University campus Law Enforcement Services.


      Mr.       Painter    currently       serves    the   Traffic   Institute as     a
       consultant to the legal profession in the areas of Traffic
      Accident Reconstruction and Police Pursuit Policy, and is an

       advisory      member      of    the    National     Highway   Traffic   Safety

       Administration committee studying the "Effects of Traffic Law

       Enforcement on Crime".




                                                 V
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 38 of 200 PageID #: 956




                                           TABLE OF CONTENTS

                                                                                                         Page

      DEDICATION PAGE. • . . . . • . . . . . • . . . . . . . . • • . . . . . . . . . . . . . . . . .      iii

      ACKNOWLEDGEMENTS • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • •       iv

      ABOUT T'HE AUTHOR.•.••·•........•.·•..•.·..·••...•.•...                                             v


      INTRODUCTION.•. . . . . . . . . . . . . . . . . . . . • • . . . . . . . . • . . . . . . . • . .         1

      CONCEPTUAL FRAMEWORK. . . . . . . • . . . . . . . . . • . • . • . • • • • • • • • • . . .               7

             Statutory Authority and Traditional Philosophy.....                                            7
             Changing Standards.... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            10
             Pioneering Studies Regarding Pursuit Driving.......                                           13
             Comprehensive Pursuit studies......................                                           15
             Preceding Event. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        17
             DUI Discussed. . . . . . . . . . • . . . . . . . • . . . . . . . . . . . . . . . • . . .      18
             Rationale of Pursuit for Minor Traffic Violations..                                           22
             Terminating Event. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ·          26
             Reluctance to Terminate............................                                           27
             Policy Considerations for Termination..............                                           30
             Damage, Injuries, and Death........................                                           31
             Risk Factors Affecting Accident Rates..............                                           33
             Factors Affecting Apprehension Rates...............                                           38
             Discussion and Conclusions Regarding Research Data.                                           39

      FORMULATING THE PURSUIT POLICY.........................                                              44

             The Evolution of IACP Model Policies...............                                           46
             Current IACP Philosophy Discussed..................                                           48
             The Process of Formulation. . . . . . . • . . . . . • . . • . . . . . . . .                   52
             The Committee Process..............................                                           57
             Common Policy Deficiencies. . . . . . . . . . • • . . . . . . . . . . . . .                   60

       POST PURSUIT ADMINISTRATIVE REVIEW.....................                                             71

             Fact Finding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     71
             Reporting..... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      72

                                                         vi
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 39 of 200 PageID #: 957




                                       TABLE OF CONTENTS                 (Con't)

                                                                                                                Page

       POST PURSUIT ADMINISTRATIVE REVIEW (Con't)

              Analysis and Recommendations......................,                                                 73
              Disposition... .······.·······················.                                                     78
       OFFICER TRAINING..• . . . . • . . . . • . . • . • . . . • . . . . . . . . . . . • . . . . .                81

       SU.MMARY................................................                                                   88

       ENDNOTES • • • • • • • • • • • • • • • • • • • • • • . • • • • • • • • • • • • • • • • • • • • • • • .     95

       SELECTED BIBLIOGRAPHY.•. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     98

       APPENDICES

              A     IACP MODEL POLICIES

                    IACP Model Policy, Vehicular Pursuit, Dec 1, 1989
                    IACP Vehicular Pursuit, Concepts and Issues Paper,
                       Aug 1, 1990
                    IACP Model Policy, Hot Pursuit, May 1, 1987
                    IACP Model Policy, Vehicular Pursuits by Police
                       Officers, July 1973

              B     HIGH SPEED PURSUIT REPORT FORM

              C     EASTERN ILLINOIS UNIVERSITY POLICE ADVANCED DRIVING
                    AND PURSUIT TECHNIQUES STUDENT MANUAL




                                                            vii
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 40 of 200 PageID #: 958




             AN ADMINISTRATOR'S GUIDE 'TO POLICE PURSUIT POLICY:

             Policy Formulation, Implementation, and Evaluation


                                     INTRODUCTION

            The    conduct   of   police   pursuits,   and   the   departmental

       policies governing the conduct of police pursuits, have come

       under increasing scrutiny during the decade of the 1980's.
       Litigation in the civil courts has resulted in a myriad of

       decisions chastising police agencies for negligence resulting

       in death and injury, both to traffic law violators and inno-

       cent third parties,        while engaged in the otherwise lawful

       conduct of police pursuits.

            Large cash awards to those injured in police pursuits have
       threatened the solvency of many self-insured police depart-

       ments,     and have resulted in many smaller departments being

       refused insurance coverage unless a "no pursuit" policy is

        enacted.
            Only very wide ranging estimates have been made as to the

        number of deaths and injuries resulting from police pursuits.

        Barker
             indicate(d) that pursuit driving situations may
            result in more deaths and injuries than any other law
            enforcement activity, including the use of firearms.'

            Weisel suggested that over 300 people were killed in

        1977 in an estimate 250,000 police pursuits.2

                                            1
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 41 of 200 PageID #: 959




                                                                          2

            Beckman finds that the dangers of death and injury during
       the course of a pursuit are higher for the criminal and inno-
       cent third parties than for the police officers who are pur-

       suing.°    However, police pursuits do represent a substantial

       danger to police as well.

            For instance,    two of the 66 police officers who were

       feloniously killed in 1989 were intentionally run over by
       operators of motor vehicles during the course of a police
       pursuit.    Another seven officers were accidentally struck and

       killed by vehicles in roadblock or traffic stop situations,
       and an additional 48 officers lost their lives in auto and

       motorcycle    accidents.   Although   the   specific   circumstances
       surrounding the accidental deaths reported above were not pro-
       vided, it is highly probable that a significant number were

       related to high speed pursuit.4
            Department of Justice statistics contained in the "Law
        Enforcement Officers Killed and Assaulted" summary for the
       decade of the 1980's indicate that a total of 1514 officers
       were killed in the line of duty.      Eight hundred and one (801)

         were feloniously killed, 108 of which were reported killed in
        traffic pursuit or traffic stop situations. Another 713 offi-
        cers lost their lives accidentally, 361 of those in automobile
        or motorcycle accidents.      FBI statistics do not provide a
        breakdown as the percentage of the deaths occurring specifi-

        cally in pursuit related activities.?
            Most police administrators have responded to the increased
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 42 of 200 PageID #: 960




                                                                         3

       awareness of the dangers of pursuit driving by establishing
       written vehicular pursuit policies to govern the conduct of
       their department personnel when attempting to apprehend law
       violators who flee from the police in a motor vehicle.          The
       International Association of Chiefs of Police has, as early as
       1973, established model policy guidelines designed to govern
       police pursuit.     The Commission on the Accreditation of Law
       Enforcement Agencies has included,        within it's manual of
       standards, language requiring that law enforcement agencies
       seeking accreditation have a written policy governing pursuit.
             The agency must balance the necessity of pursuit or
            apprehension against the probability and severity of
            damage or injury that may result.
            Yet little is available to assist the police administra-
       tor in specifically addressing the process of formulating,
        implementing, and evaluating a vehicular pursuit policy con-
        sistent with the operational requirements and political reali-
       ties of agency jurisdiction.
            "An Administrators Guide to Police Pursuit Policy" has
       been designed within a framework of practical application for
        the police administrator.     In formulating and implementing a
        department policy governing police pursuit that is fully con-
        sistent with the standards of the law enforcement profession
        and the changing expectations of the community to be policed,
        the police administrator must perform several managerial func-
        tions.    First he must examine the limited empirical data
        available concerning the frequency and outcomes of pursuits.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 43 of 200 PageID #: 961




                                                                          4

       A full appreciation of the risks and benefits associated with
       police pursuit will assist the administrator in assessing the
       risks he and his department are willing to accept in order to
       further agency goals and objectives.
            Secondly, the administrator must turn his attention to the
       process by which a policy can be formulated.       The administra-
       tor must ultimately choose between basic policy philosophies
       that may have the effect of encouraging, restricting, or dis-
       couraging pursuit altogether.
            With a written policy in place, the administrator must now
       turn his attentions to training line and supervisory person-
       nel in preparation for full implementation.       General training
       guidelines must be established that fulfill the objectives of
       the policy.
            Finally, the policy must be implemented and controls must
       be established to determine the extent of compliance by line
       personnel.    This evaluation and control mechanism will serve
        a twofold purpose; to provide sanctions and guidance to those
       who fail to perform within policy guidelines, and to evaluate
        the effectiveness of the policy as currently written so that
        appropriate policy and training changes may be made.
            This process of researching the issue,        formulating and
        implementing the policy, and ultimately evaluating the real
        world outcomes of that policy is, no doubt, a familiar process
        to the police administrator.    Yet few policy decisions made by
        police officials have the potential for negative outcomes as
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 44 of 200 PageID #: 962




                                                                                5

       deadly as those involved in the emergency operation of a po-
       lice vehicle.     According to James Manak, Senior Legal Counsel
       of the Northwestern University Traffic Institute,
              the vast majority of civil suits involving police
             agencies arise out of the emergency operation of a
             motor vehicle. 7
             Unlike many of their counterparts in private enterprise,
       police managers are not strangers to making decisions that
       will have immediate real world life or death consequences.              It
       is a basic tenet of the job that police officers must at times
       use firearms or other potentially deadly weapons to apprehend
       and control criminals. This "good guy/bad guy" concept is
       readily accepted both by police officers and by the community.
       The   police     administrator    understands,    that   in    the   vast
       majority of police/criminal confrontations the lives at risk
       are   only   those   of   the   criminal   and   the   officer.      Less
       frequently is the life of an innocent third party endangered
       by such police actions.
             However,   the emergency operation of a pol ice vehicle,
       while in the pursuit of a law violator, will all to often
       involve the death or injury of an innocent third party who by
       chance wanders into the path of the fleeing vehicle.              Or often
       the so called "criminal" being pursued is little more than a
       teenager fleeing a traffic ticket, perhaps influenced by alco-
       hol, who otherwise may not be capable of making a rational and
       mature decision as to the seriousness of his offense, and the
       potential outcomes of attempting to elude police.             Therefore,
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 45 of 200 PageID #: 963




                                                                         6

       the police officer's decision to pursue, and the guidelines
       under which the officer makes that decision, will have a sub-
       stantial effect upon significant numbers of individuals who
       otherwise may have no association with the traditional crim-
       inal element.
           Innocent lives lost or damaged under such circumstances
       will be highly valued by the community, resulting in the com-
       munity ultimately holding the police agency to exacting stan-
       dards of conduct.    It is therefore incumbent upon the police
       administrator to approach the formulation, implementation and
       evaluation of his agency's pursuit policy from a perspective
       which considers not only standards as established by the law
       enforcement profession,     but also in consideration of the
       standards established by the community,        reflected both    by

       court decisions and at times the will of elected officials.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 46 of 200 PageID #: 964




                                   CONCEPTUAL FRAMEWORK

               The International Association of Chiefs of Police defines

       "Hot Pursuit" as:

                an active attempt by an officer in an authorized
               emergency vehicle to apprehend fleeing suspects who
               are attempting to avoid apprehension through evasive
               tactics.


       Statutory Authority and Traditional Philosophy

               The authority under which police officers are empowered to

       pursue vehicles is historically contained within the state

       vehicle code of the given jurisdiction.                Most state statutes

        are similar to those recommended within the text of the Uni-
        form Vehicle Code as published by the National Committee on
       Uniform Traffic          Laws   and   Ordinances,     administered by the

        Northwestern University Traffic Institute.

               The uniform Vehicle Code (UVC) authorizes the operator of

        an emergency vehicle, "when in pursuit of an actual or sus-
        pected violator of the law", to disregard traffic control de-

        vices and to "exceed the maximum speed limits so long as he

        does not endanger life or property",°               There exists no indi-
        cation within these conditions,              either written or implied,
        that the police officer must consider, nor is he responsible

        for,     the   danger    presented    by    the   vehicle   being    pursued.

        Therefore,      the     suggestion   made    by   this   type   of   standard


                                               7
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 47 of 200 PageID #: 965




                                                                          8

        statute is that the police officer must be concerned with safe
        operation of his own vehicle, and should an accident occur
        between his vehicle and another, the officer will be judged on
        the basis     of whether his    own driving behavior could be
        interpreted as "endanger(ing) life or property."
             Furthermore, the officer is provided additional assurance
        of his legal authority to pursue, and perhaps a false feeling
        of security in the operation of his vehicle, as a result of
        the statutory duty of other motorists to yield to the flashing
        lights and siren of an emergency vehicle.
               In most states, there exists specific prohibitions against
        those who use a vehicle to flee from police.           The Uniform
        Vehicle Code recommends that such action be considered a mis-
        demeanor, and punishable by not less than 30 days nor more
        than six months in jail, and/or by fine of not less than $100
        nor more than $500.     From a policy development perspective it
        is important to note that the UVC recommends that "The officer
        giving such signal shall be in uniform, prominently displaying
        his badge of office, and his vehicle shall be appropriately
        marked showing it to be an official police vehicle.10
               Police administrators should be thoroughly familiar with
        those versions of the above statutes within their own state
        and local vehicle codes.       Consideration should be given to
        what    constitutes   the police   "uniform",   "prominently dis-
        play(ed)" badges, and appropriately marked "official police
        vehicle(s)."
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 48 of 200 PageID #: 966




                                                                                       9

            Some   consideration       should    also     be    given,      within   the

       deterrent   model   of   criminal        behavior,      as   to   whether     the

       potential    sanctions   available        through       current   legislation

       prohibiting    flight    from    the     police,     and     those    sanctions

       actually being imposed by local courts,                  are sufficient to

       justify a hard line policy against violators; or whether the

       imposition of small fines and other sanctions are a reflection

       of the value that the community attaches to such conduct.                      We

       will discuss these       issues further when we consider policy

       formulation criteria.

            The enforcement philosophy dominant in the 1970's and be-

       fore was therefore predicated on the statutory inference that

       the operator of the pursued vehicle, often called "the sus-

       pect" in police jargon, was by his very act of fleeing police

       committing a serious crime, and was logically responsible for

       any damage resulting from a collision with his vehicle and

       another.    The police officer was properly doing his duty in

       pursuing the law violator, and in fact was acting within the

       police tradition somewhat heroically at that, risking his own

       personal safety in order to protect the safe transit of law

       abiding motorists. The violator precipitated the pursuit sit-

       uation, and therefore should be held totally accountable for

       his actions and the resulting damage and injury. This tradi-

        tional enforcement philosophy, whether right or wrong, remains

        strong within the pursuit philosophy of many police organiza-

        tions.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 49 of 200 PageID #: 967




                                                                        10

       Changing Standards
            The reality that the community standards of conduct for
       police pursuits have changed is often not fully addressed by
       police administrators until such time that civil litigation is
       initiated against the police agency. Judges and juries have
       increasingly asked (1) whether the need for apprehension out-
       weighed the risks presented by the pursuit, and (2) whether
       the officer (s) involved in the pursuit should have anticipated
       the outcome, given the totality of the circumstances.
            With ever increasing frequency, civil courts have, on the
       basis of the above criteria, found in favor of the plaintiff,
       often making large awards to third parties injured in colli-
       sions with the suspect vehicle.
            This increase in litigation has been due in part to a
       gradual erosion of the doctrines of sovereign and statutory
        immunity, barriers that had prevented successful lawsuits in
       the past.
            At the federal level, section 1983 of the civil rights
            act of 1871 has become the predominant means of
            seeking redress for alleged police misconduct.3
            Those pursuit situations in which a police agency is like-
        ly to be named as a defendant in a civil action fall into
        three broad categories:
            1.   An "innocent" third party plaintiff is involved in a
                 collision with a police vehicle in pursuit:       The al-
                 legation of negligence will likely be that the offi-
                 cer in pursuit failed to exercise due regard for the
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 50 of 200 PageID #: 968




                                                                        11

                 safety of other motorists.      Specific negligent be-
                 haviors may include excessive speed, failing to slow
                 upon entering intersections, or depriving an other-
                 wise prudent and attentive driver of the opportunity
                 to yield to the emergency vehicle.
            2.   An "innocent" third party plaintiff is involved in a
                 collision with the suspect vehicle:      In this type of
                 situation the plaintiff may allege that the officer
                 had ample warning that the suspect vehicle was not
                 fully under control, as a result of prior near acci-
                 dents,    speeding through traffic control devices at
                 blind intersections, or a showing by the suspect of a
                 complete and wanton disregard for the safety of others
                 on the roadway. Had the officer discontinued the pur-
                 suit,    it is reasoned that the suspect would have
                 accordingly changed his driving behavior, and no acci-
                 dent would have occurred.
            3.   The suspect becomes the plaintiff as a result of in-
                 juries sustained in a collision with a third party or
                 another police vehicle. A common term used by plain-
                 tiff's in projecting negligence from the pursued sus-
                 pect to the police is that of "pushing."       The police
                 are, within this line of reasoning, at least partly at
                 fault for damages and injuries sustained, contending
                 that the close proximity of police vehicles to the
                 pursued    presented a psychological     barrier to any
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 51 of 200 PageID #: 969




                                                                        12

                  consideration or desire that the suspect might have to
                  discontinue the pursuit.   This concept of "pushing" is
                  often used to justify the actions of impressionable
                  juveniles, who in fleeing the authority figure of the
                  police officer are allegedly concerned that surrender,
                  once a pursuit is initiated, will result in physical
                  abuse.   Unfortunately, the misdeeds of a minority of
                  police officers, found guilty of excessive force asso-
                  ciated with police pursuits, may serve to make this
                  line of reasoning viable to many jurists and others in
                  the community.
            It is clear that the community standard has evolved con-
       siderably from the once traditional doctrine that police have
       the absolute duty to apprehend law violators, and that law
       violators are responsible for any damage resulting from their
       criminal acts. In our litigation driven society we commonly
       find that civil case law precedes the enactment of statutory
       or other internal controls in establishing new standards of
       conduct.     Often the ultimate question in civil litigation in-
       volving the conduct of police pursuits is:°
            1.    Was the conduct of the police officer in keeping with
                  acceptable standards of the Law Enforcement Profes-
                  sion?    The reasonableness of the officer's actions
                  will be judged with consideration given to his train-
                  ing and experience,
            2.    If not, was the agency negligent in providing proper
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 52 of 200 PageID #: 970




                                                                        13

                 training and guidance, normally in the form of pol-
                 icy guidelines, in assisting the officer to perform
                 the given task in a manner consistent with the stan-
                 dards of the Law Enforcement Profession?
            If the officer's conduct is judged to be within the stan-
       dards for the profession, then the organizational framework
       from which the officer acted will not be at issue.         In other
       words, as long as the officers conduct was found to be rea-
       sonable, then the presence of, or lack of, a comprehensive
       written pursuit policy and appropriate training is not at
       issue.'
            However, if the officer is found to be negligent in con-
       ducting the pursuit, then the reason for that poor performance
       will be sought.     If it is found that the organization failed
       to provide proper guidelines, training, or controls that are
       comparable to the standards of the profession, the damages
       awarded may reflect these aggravated circumstances.'?> Reducing
       this additional exposure to liability should be of practical
       concern to the police administrator as he considers policy
        formulation and implementation.

       Pioneering Studies Regarding Pursuit Driving

            Al though comparisons are often made between the importance
        of policy development in the areas of high speed pursuit and
        the use of deadly force by police officers, police administra-
        tors have traditionally given firearms training and policy a
       much higher priority within the organizational framework.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 53 of 200 PageID #: 971




                                                                         14

       Regular visits to the shooting range for firearms certifica-
       tion, at times supplemented by classroom instruction, is the
       norm for officers in most police agencies. Even the smallest
       agency may designate an officer or supervisor to function as
        firearms instructor and range master, to oversee the firearms
       certification process.      Officer's weapons are likely to be
        inspected on a regular basis.
            If a weapon is discharged, accidentally or otherwise, a
       supervisory investigation is initiated and a "shooting board"
       may be convened to fully review the incident, and to make re-
       commendations concerning discipline or policy and training
        improvements. Diligent efforts are made to document all fire-
        arms training and investigations concerning the discharge of
        a "deadly" weapon.      As a reflection of law enforcement's
        legitimate concerns over the use of deadly force, the circum-
        stances and factors involved in the use of deadly force have
        been extensively researched on many private and governmental
        levels.
            Unfortunately the same level of commitment to the equally
        deadly use of pursuit driving is seldom found in police agen-
        cies.     Pursuits may only be investigated or reported upon by
        a supervisor if they result in an accident.            A "pursuit
        board," comparable to the shooting board for firearms dis-
        charges,    is seldom employed.    Classroom and practical road
        course training in pursuit driving may not exist outside of
        roll call or basic recruit school.      Likewise, this decreased
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 54 of 200 PageID #: 972




                                                                        15

       level of professional attention is also reflected in the lack
       of comprehensive studies on the issue of pursuit driving.       Al-
       though "deadly force has been well researched.... pursuits
       have not been given equal attention",16
             The first alarm concerning the dangers of police pursuits
       was sounded in 1967 by a group calling itself Physicians for
       Automotive Safety.     Members of the group collected data by
       clipping newspaper accounts of police pursuits and sending
       questionnaires to a sampling of local, state, and federal law
       enforcement officials.     This unscientific methodology did not
       keep the group from publishing claims that the 512 police pur-
       suits studied resulted in 118 deaths and 509 injuries.'
             A 1970 study conducted by the United States Department of
       Transportation concluded, after studying only 46 pursuits in
       a total of four agencies, that between 50,000 and 500,000 pur-
       suits occur each year, resulting in as many as 8000 accidents,
       400   deaths, and 5000 injuries.     DOT officials admitted that
       their study was unscientific, and that the data obtained was
       "unworkable",18

       Comprehensive Pursuit Studies
             Not until 1982, with the release of a California Highway
       Patrol study of 683 pursuits, and then again in 1984 with a
       Michigan State University School of Criminal Justice study of
       424 pursuits, were any scientifically constructed studies made
        for purposes of identifying the factors involved in police
       pursuits.    Both of these studies involved police agencies who
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 55 of 200 PageID #: 973




                                                                        16

       were predominantly functioning under an "officer discretion"
       type of pursuit policy, in which the officer was free to ini-
       tiate a pursuit of any fleeing violator, and was required to
       discontinue the pursuit only when he deemed that the risks
       outweighed the need for apprehension."9
            The California Highway Patrol study was conducted between
       April and September of 1982 and involved the CHP and 10 police
       and Sheriff's departments across the state of California.       The
       Michigan State University study, conducted April 1 to Septem-
       ber 30, 1984, involved a broader geographic area and a total
       of 75 agencies; consisting of local police departments and
        sheriffs departments in nine warm weather states, as well as
       Guam and the Virgin islands.
            Also in 1984, the Dade Association of Chiefs of Police
       undertook a two part study that differed significantly from
        the CHP and MSU studies in that it had two distinct phases.
        First, a nationwide search was conducted for model pursuit
        policies, and a single policy was eventually developed and
        implemented in the Dade Metro area.         Secondly, a detailed
        empirical analysis was performed on data collected from 1323
        pursuits occurring in the Metro-Dade area during the calendar
        year of   1987.°   The Metro-Dade Police Department study may not
        be reflective of most police agencies across the country, due
        largely to the peculiar and volatile nature of the Miami com-
        munity.    These issues will be further clarified as we discuss
        the results of the study.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 56 of 200 PageID #: 974




                                                                        17
           Data gathering was accomplished        in all three studies
      through the use of questionnaires which were to be completed
      by the agency at the conclusion of a pursuit.        The MSU ques-
      tionnaire was designed to be similar to that used in the ear-
       lier CHP study, specifically for the purpose of later compar-
       ing the findings of the two studies.
           A tremendous amount of data was captured during the course
      of the three studies. Police Administrators may find useful
       information by examining each of the studies in whole.        How-
       ever, we will summarize herein only those areas felt to be of
       specific importance to the police administrator actively in-
      volved in the formulation of his agency's pursuit policy. In
       that the results of the studies were remarkably similar, for
       purposes of simplification we have where appropriate within
       this text used an estimated average figure for the results
       obtained by the studies.

       Preceding Event
           This term is used to describe the suspect actions or at-
       tributes that caused the police officer to initiate a traffic
       stop on the pursued vehicle.      In more than half of all pur-
       suits (52% to 63%) the pursuit was initiated as a result of a
       vehicle code violation.     An additional 10 percent to 16 per-
       cent of the MSU and CHP pursuits were prompted by an officer
       suspicion of DUI (driving under the influence of alcohol).
       Upon capture, the officer's suspicions of DUI were validated
       on the average of 89 percent of the time.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 57 of 200 PageID #: 975




                                                                        18

              Approximately 7 percent of the CHP and MSU pursuits were


       initiated upon the identification of a known felony suspect,
       and    6   percent to 18 percent as a result of suspicion of crim-
       inal activity. However, in the Metro Dade Police Department
       study (MDPD) 44 percent of the pursuits were initiated as a
       result of the suspicion of criminal activity, in an attempt to
       capture a known felon, or as a result of a BOLO (be on the
       lookout) broadcast of information.         The Metro-Dade area is
       known to have unusually high incidence of crime, particularly
       drug related.        The number of pursuits that involved known
       criminals is not likely to translate well to other areas of
       the country.
              The police administrator should glean from this informa-
        tion that as much as 70 to 80 percent of all pursuits are ini-
        tiated as result of a traffic code violation, to include      our.

        DUI Discussed
              Anecdotal evidence suggests that the use of alcohol by
        suspects fleeing police may be much higher than reflected by
        the   our   booking charges as captured by the CHP and MSU stud-
        ies. Interviews with practicing police officers, particularly
        those specially trained to recognize the symptomology of al-
        cohol consumption, indicate that as many as 50 percent of all
        suspects they lave apprehended at the conclusion of a pursuit
        have been drinking.       However, the MSU study indicates that
        only 45 suspects of the more than 300 apprehended were admin-
        istered blood alcohol tests, with the results known at the
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 58 of 200 PageID #: 976




                                                                        19

       time of questionnaire completion.      The report summary is un-
       clear as to what percentage of those apprehended were booked
       for DUI, but a range of 20 to 30 percent is suggested by the
       data.
            The likely reason that many "drinking" suspects are not
       booked for DUI lies within the inability of the arresting of-
       ficer to collect the evidence traditionally used to prosecute
       DUI charges. It is proper police procedure, when taking a pur-
       sued driver into custody, to anticipate that the driver may be
       armed and dangerous.      The driver is normally brought under
       control at gun point, consistent with felony stop procedures,
       ordered or taken to the ground,         and then handcuffed and
       searched.     The opportunity does not present itself to request
       that the driver perform standard roadside field sobriety
       tests, such as walking a straight line or standing on one
       foot.
            Drivers so apprehended are generally not of a cooperative
       nature.      Any request by the officer that the driver volunta-
       rily.submit to a breath or blood alcohol test later at the
       station is not likely to be met with any degree of compliance.
       Therefore, the arresting officer may be content to book the
        suspect on another or more serious charge than DUI, that of
        attempting to elude a police officer, resisting arrest, etc ..
        Only the most intoxicated of drivers,         those exhibiting a
        staggering gait or slurred speech, are likely to be charged
        with DUI.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 59 of 200 PageID #: 977




                                                                          20
             Another likely component in the under reporting of alcohol
       or DUI as a factor in police pursuits is illustrated by a Fort
       Lauderdale study dealing with general DUI arrests.           Officers
       in the department who were reputed to be aggressive in making
       DUI arrests were accompanied by researchers possessing por-
       table breath testing devices.       Each time the officer made a
       traffic stop he would go on with business as usual and would
       make an assessment, based only upon his experience and his
       interview or tests of the drivers, whether or not the driver
       was in excess of the .10% blood alcohol limit as imposed by
       state law.      After the officer had made his determination, the
       researcher was free to approach the driver, explain that sci-
       entific research was being conducted, and ask that the driver
       submit to a non-evidentiary breath test, using a portable
       breath testing instrument, to determine his true blood alcohol
       level.    Driver compliance to this request was found to be very
       high.
             The results of the study indicated that nearly     3    of every
       4 drivers detained and evaluated by the Fort Lauderdale po-
       lice officers, and who's blood alcohol content was determined
       to be between .10 percent and .20 percent, were not arrested
       and charged for DUI by the investigating officer.            The offi-
       cers had failed to properly classify 78 percent of drivers in
       the .10 to .20 percent BAC range.     It should be noted that the
       police officers in this test group were reputed to be among
       the     best   DUI   officers within the   Fort Lauderdale Police
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 60 of 200 PageID #: 978




                                                                          21

       Department,   but   had   not   been   provided   training   in   any
       scientifically validated field sobriety tests. Their decisions
       were made upon common sense and experience only. Even though,
       when compared to their peers, these officers were exception-
       ally motivated toward apprehending DUI drivers,          they were
       often fooled into believing that the driver was not impaired.
           The apparent under reporting of alcohol involvement in po-
       lice pursuits should be of serious concern to the police ad-
       ministrator who is considering pursuit policy guidelines.          As
       we will discuss later, model policy guidelines established by
       the International Association of Chiefs of Police attach a
       greater "need for apprehension", if reasonable grounds exist
       to believe that the driver is DUI.
           DUI is statutorily a more serious offense than perhaps
       most other vehicle code violations.       To allow a DUI driver to
       continue operating his vehicle upon the public highway, with-
       out exhausting all reasonable means to bring him under con-
       trol, amounts to allowing him to drive while committing a con-
       tinuing crime. Unlike a specific minor vehicle code violation,
       such as a stop sign or lane change infraction, whose danger
       has passed with the moment, the DUI driver may continue to
       drive dangerously for several minutes or even hours more.           A
       police agency that fails to recognize that continuing danger,
       and to take reasonable actions to bring the driver under con-
       trol, may in fact be subject to sanctions for not pursuing.
       An.officer is generally perceived to be under a greater duty
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 61 of 200 PageID #: 979




                                                                        22

       to pursue a DUI driver than those drivers violating other
       traffic code provisions.
           It is therefore important, in the successful implementa-
       tion and possible defense of an agency's pursuit policy, that
       police administrators insure that all patrol off ice rs are
       formally trained in recognizing DUI symptomology, in knowing
       how to properly collect and describe DUI evidence, and in
       identifying those driving behaviors common to individuals who
       drive while under the influence.     A formal course of instruc-
       tion, designed specifically to accomplish the above objec-
       tives, has been developed by the National Highway Traffic
       Safety Administration, and is being taught around the country
       by many state police training boards and educational institu-
       tions such as The Northwestern University Traffic Institute.

       Rationale of Pursuit for Minor Traffic Violations

           Traditional post-incident arguments for having continued
       an otherwise dangerous pursuit, initiated only for relatively
       minor traffic code infractions, revolve around two basic lines
       of reasoning. Both rationales infer that the suspects decision
       to flee was itself the primary reason for continuing the
       chase,
            1.   The very act of fleeing from the police qualifies,
       under most department policies and state statutes as a serious
       traffic offense, thus justifying the grounds upon which the
       decision to pursue is made.     Persons supporting this argument
       might conclude that any driver who wilfully and wantonly
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 62 of 200 PageID #: 980




                                                                         23

       drives in a reckless manner within the full view of police
       will most certainly continue to do so when out of the eyesight
       of such authority; and therefore may "present a clear and
       immediate threat to the safety of other motorists" as defined
       by the 1987 version of     the model policy of the International
       Association of Chiefs of Police.

            Some have argued that this is a case of circular reason-
       ing, and that if the stimulus of the police officer in pursuit
       is removed, the danger to the public presented by the driver
       who is being pursued is likewise removed.          Most certainly,
       this "chicken or the egg" rationale may be reduced to the
       question:     Is the motorist who         flees pursuit   inherently
       dangerous, or has he become dangerous only because he is being
       pursued?
            Within the limited scope of the above question, few could
       argue successfully that within the short term the pursued
       driver is as dangerous when left alone as he is while being
       pursued.    High speed pursuit, under almost any circumstance,
       will create a greater likelihood of accident, death or injury
       than if the driver is left to himself.        However, the "chicken
       or the egg" debate bears firmly upon the deeper sociological
       issues of general deterrence regarding the long term effects
       upon traffic safety of allowing every traffic violator, with
       the courage to flee       from pol ice,    to escape unimpeded by
       aggressive police action.
            2.     The second common line of reasoning utilized to
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 63 of 200 PageID #: 981




                                                                        24

       justify the pursuit of a traffic violator involves the offi-
       cer's perceptions that greater crimes must be afoot.            The
       officer may have initiated the attempt to stop the violator
       for a minor offense, however once the suspect began to flee it
       is deemed reasonable for the officer to assume that the driver
                            $



       was attempting to avoid capture for some more serious crimes,
       or was perhaps in the process of transporting stolen property
       or drugs. The justification for the traffic stop may have been
       the minor traffic code violation, however the reason for the
       pursuit was a "reasonable suspicion" of serious criminal con-
       duct; this reasonable suspicion being based upon years of
       police training and experience.
           This argument for pursuing traffic violators would seem to
       have some legal precedent in that it closely parallels the ar-
       guments used in the Terry v. Ohio "Stop and Frisk" decision;
       empowering police officers who have a reasonable and articu-
       lable reason for suspecting that criminal conduct may be in
       progress, based upon their training and experience, to detain,
       interview, and perform a cursory search of the suspect for the
       officers own protection.
           The MDPD study seems to confirm the "reasonable suspicion"
       theory that a large proportion of violators are in fact
       fleeing as a result of fear of apprehension for more serious
       crimes.
            While the majority of pursuits were initiated for
            relatively minor traffic infractions, many of those
            apprehended were charged with serious felony offenses
            unrelated to the pursuit (nearly 50%). This indicates
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 64 of 200 PageID #: 982




                                                                        25

            that many offenders flee from the officer because of
            concern over more than the traffic offense that ini-
            tiated the pursuit.?
            However, the findings of both the CHP and MSU studies fail
       to support this reasonable suspicion theory.
             These findings appear to indicate that when a suspect
             flees from a traffic violation, there generally is no
             evidence of a more serious crime at booking time. ?3
            According to the CHP and MSU studies only 10 percent of
       drivers pursued as a result of vehicle code violations or sus-
       pected DUI were booked upon violent felony or property felony
       charges.
            Why the tremendous difference between the CHP/ MSU studies
       and the MDPD study regarding this issue?          The urban, high
       crime, nature of the patrol area contained in the MDPD study,
       when compared to the more rural nature of the prior studies,
       likely accounts for this disparity.     Police administrators may
       well need to compare the character of their patrol environment
       to those of the three studies in order to predict the validity
       of the "reasonable suspicion" theory for police pursuits.
            In defense of the reasonable suspicion theory, relative to
        the low figures presented in the CHP and MSU studies,            it
        should be noted that later investigation into the suspect's
        true identity and circumstances, occurring after booking and
        completion of the study questionnaire, would likely increase
        bookings for more serious crimes above the 10 percent level.
        Experienced police officers are also aware that the pursuit
        itself allows the suspect(s) time and opportunity to discard
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 65 of 200 PageID #: 983




                                                                         26

        into the darkness drugs, or other contraband or property, that
        might otherwise have resulted in arrest for more serious
        crimes.
            It is however clear that,      in a majority of the cases,
        traffic violator's flee police for reason's other than at-
        tempting to escape capture for more serious crimes.         Again,
       poor judgement attributable largely to youth,          and perhaps
        alcohol consumption, may be the primary motivator for viola-
        tors to flee police.
            On the positive side of the officer judgment equation, we
        do however find that
             when an officer perceives the preceding event to be
             criminal activity, including a felony, this belief is
             generally confirmed through booking charges.
            Approximately 80 percent of drivers pursued as a result of
        being identified as felony suspects,       or involved in other
        criminal activity, were so charged.     Along the same lines, 62
        percent of those pursued for suspected DUI were upon capture
        found to be under the influence and booked accordingly.

        Terminating Event
            In the more than 1000 pursuits included within the MSU and
        CHP studies, fully 77 percent of all pursued drivers were ap-
        prehended.     In approximately one third of the pursuits (28 to
        36%) the suspect was ultimately convinced to simply pull over
        and give up.     In another one third of the pursuits, the sus-
        pect is apprehended as a result of losing control of his ve-
        hicle, either by spinning out (8%), or by crashing (20%), or
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 66 of 200 PageID #: 984




                                                                        27

       the suspect or his vehicle are otherwise disabled and he
       surrenders    (6%).     Suspects surrendering as a result of a
       forcible stop, ramming, or a roadblock constitutes the re-
       mainder of the successful apprehensions (9% to 13%).
           The MDPD study also established a similar capture rate of
       73 percent.    Only 8 percent of the pursuits were voluntarily
       terminated by the pursuing officer.
           According to the MSU and CHP studies, when a suspect is
       ultimately successful at escaping he does so as a result of
       the police being involved in a collision, spinning out, or
       otherwise becoming disabled only 3 percent of the time (1% for
       each category).       He is successful in "outrunning" the police
       in approximately 13 percent of the pursuits.            The police
       choose to discontinue the pursuit in only about 5 percent of
       the cases.

       Reluctance to Terminate
            Perhaps the most significant statistic to be gleaned from
       the above information is that once a pursuit has begun, police
       rarely discontinue the pursuit simply as a result of a value
       judgement that the risks involved are too great; this despite
       the fact that 70 percent to 80 percent of the chases involve
       only vehicle code violations.      Several factors may be involved
       in the apparent reluctance to "call it off."
            Younger officers, inclined to work the high activity and
       high crime evening and late night hours either by choice or by
        lack of seniority, are over represented in pursuit statistics.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 67 of 200 PageID #: 985




                                                                        28

       Their over representation is likely a result of both shift
       placement and youthful exuberance.      Much has been written of
       the so-called "John Wayne" syndrome, often developed early in
       a police officer's career; and characterized in part by a
       feeling of invulnerability while behind the badge, and a clear
       cut perspective of the police mission being that of a struggle
       between right and wrong, good guy vs. bad guy.      once locked in
       a struggle of skills, wills and nerves, inherent to "hot pur-
       suit", for some officers calling off the pursuit is synonymous
       with failure and defeat.       Older officers,    having seen the

       negative consequences of a pursuit gone bad, are not so con-
       trolled by their emotions, and may be more likely to avoid
       pursuits in general.
           No doubt the "John Wayne syndrome" is to a degree at work
       within the conduct of some police pursuits.        Plaintiff's at-
       torneys will often portray the motivations of police officers

       as being purely "ego" oriented.     Shuman parrots this opinion:
           That is, police administrators and officers alike
           agree that there is a great deal of "ego" involved in
           pursuits.   All to often when an officer attempts to
           stop a violator, even for a minor traffic violation,
           and the violator attempts to flee, the chase is on.
           The "violation" becomes not the traffic offense but
           rather the fact that the officer's authority has been
           challenged.   This is especially believed to be true
           among younger officers where it is important not to be
           "weak" or "afraid" to engage in high speed pursuits.
            Yet for us to assume that all decisions to pursue are made
       within this limited context does a disservice to the profes-
       sionalism of the majority of police officers.      Certainly other
       less value oriented factors are present in the reluctance of
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 68 of 200 PageID #: 986




                                                                         29

       police officers to discontinue the chase.
           Physiologically, the very initiation of a pursuit, the
       flash of lights and scream of the siren, involves a tremen-
       dously heightened     state   of readiness   resulting   from    our
       natural animal instincts toward "fight or flight,5              Spe-
       cifically, the activation of a siren as the chase begins has
       been found to result in a surge of adrenalin and an increase
       in pulse and respiration rates, even under role play condi-
       tions commonly used in police driver training curriculums.
       Blood flow and oxygen is rushed to the major muscles in pre-
       paration for battle, and away from the brain and areas that
       effect perception and reasoning. Real time activities may be
       perceived as happening in slow motion, thus resulting in a
       distorted sense of speed and distance.         Tunnel vision may
       develop.   Such reactions are considered to be particularly
       heightened in the young or inexperienced officer.
           The physical tasks involved in the chase require tremen-
       dous powers of concentration.     The lone officer must not only
       drive his vehicle in an attempt to maintain contact with the
       violator, he must also, with his "free" hand controlling the
       radio and the microphone, advise his dispatcher and other po-
       lice units as to his ever changing location, speed and direc-
       tion, as well as a description of and reason for pursuing the
       suspect vehicle.    As speeds increase, the officer's peripheral
       vision is blurred by the landscape flying by, and he must
       focus even more intently upon the tail lights of the vehicle
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 69 of 200 PageID #: 987




                                                                        30

       he is pursuing, often becoming less aware of the nature of the
       roadway or the activities that are occurring out of the direct
       illumination of his headlights.
            As the police officer is focused upon the demands of the
       task at hand, he is now expected to calmly stand back as a
       dispassionate observer and to consider the reasonableness of
       his actions, those of the driver of the pursued vehicle, the
       totality of the weather, traffic and road conditions; and then
       to weigh, within the limits of his experience and training,
       all of these factors in an attempt to deal with a most illu-
       sive question as to "whether the need for apprehension out-
       weighs the risk of the pursuit."       Under such circumstances,
       the physiological demands of the pursuit may often crowd out
       more philosophical considerations of relative risk.

       Policy Considerations for Termination
            It is therefore imperative that the Police Administrator
        recognize the competing demands placed upon the reasoning pro-
        cess of the pursuing officer, and that other officers be em-
       powered to make the decision to discontinue the pursuit. If
        the pursuing officer is assigned to a two-man vehicle, then
        the second officer riding with him should be formally given
        the duty to evaluate the totality of the situation and to rec-
        ommend to the driver that the pursuit be discontinued; and to
        be free to do so without consideration of rank or seniority.
        The field supervisor, monitoring the pursuit by radio, should
        also be encouraged to exercise his authority to order the
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 70 of 200 PageID #: 988




                                                                        31

       chase discontinued,     and should be specifically trained in
       making a rational accounting of all factors involved. in the
       pursuit.
           Additionally, policy makers need to consider establishing
       specific criteria, either in a policy or training format, that
       will define general situations in which discontinuance of the
       pursuit would be not only advisable, but imperative.        We will
       later discuss certain "red flag" situations that should be
       easily recognizable as grounds upon which to discontinue the
       pursuit.

       Damage, Injuries and Deaths

            The ultimate issue for the officer on the street, and
       consequently the policy maker, is "what are the chances that
       this pursuit will result in an accident, and more importantly
       what are the chances that someone will be injured or killed."
            The pioneering study conducted by the CHP found that 29
       percent of all pursuits involved collisions, 11 percent in-
       volved injury, and 1 percent resulted in death.         Based upon
       this analysis, the California Highway Patrol concluded that
       pursuit is worth the risk:
            Attempted apprehension of motorists in violation of
            what appear to be minor traffic infractions is neces-
            sary for the preservation of order on the Highways of
            California. If approximately 700 people will attempt
            to flee from the officers in this six month study,
            knowing full well that the officers would give chase,
            one can imagine what would happen if the police
            suddenly banned pursuits. Undoubtedly innocent people
            may be injured or killed because an officer chooses to
            pursue a suspect, but this risk is necessary to avoid
            the even greater loss that would occur if law
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 71 of 200 PageID #: 989




                                                                        32

           enforcement agencies were not allowed to aggressively
           pursue violators.°
           The findings of the CHP study, and the conclusions ex-
       pressed above, have served as the flagship of conventional
       wisdom in authorizing the officer full discretion in the
       conduct of the pursuit.     However, the Michigan State Univer-
       sity Study found that the risk of death was significantly
       greater than established by the CHP report.
           MSU concluded that although accidents occurred in only 20
       percent, and injuries were inflicted in only 14 percent of the
       pursuits, deaths occurred in 2.8 percent of the pursuits,
       nearly three times the rate of the CHP study.       The reason for
       the disparity in deaths between the two studies may be attrib-
       uted to the character of the roads upon which the pursuits oc-
       curred.   The CHP study involved a much larger proportion of
       interstate roadways than the MSU study, suggesting a greater
       degree of safety from pedestrian and vehicle cross traffic
       during the pursuit.     Therefore, the police administrator may
       want to consider the nature of the roadways in his jurisdic-
       tion when deciding upon a policy that would either encourage
       or discourage pursuits.
            Another reason for the disparity between the death rates
       of the two studies may lie in the decentralized control of the
       MSU study, involving some 75 agencies.        Short or relatively
       uneventful pursuits may not have been reported as conscien-
       tiously in the MSU study as in the 11 agency CHP study, thus
       skewing the comparative death rate between the two.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 72 of 200 PageID #: 990




                                                                       33

           The MDPD study for the calendar year 1987 however seemed
      to confirm the findings of the CHP study, more so than those
       from the MSU study.   Thirty four percent (34%) of the pursuits
      resulted in an accident, 15 percent included injuries attrib-
      utable to the pursuit, of which only 7 percent were serious
      and 1.4 percent considered life threatening.       Deaths occurred
       in less than 1 percent of all pursuits.

      Risk Factors Affecting Accident Rates

           Neither the MSU nor the CHP studies were successful in
       identifying controllable factors that could be used to predict
      the likelihood that a given set of circumstances would result
       in a traffic accident. "No pursuit speed, distance, or dura-
      tion in time is particularly safe."       From the data collected
       it could be inferred that there is no such thing as conducting
       a "safe pursuit."     All pursuits, no matter what the time of
       day or the reason for the chase, carry with them a substantial
       risk.   Furthermore, officers who had received formal pursuit
       training were not any less likely to be involved in a pursuit
       with accidents than were officers who had received no pursuit
       training.   Whether or not an accident occurs may well depend
       upon a final factor of chance, particularly in those cases in
       which a third party wanders into the path of either vehicle.
           Of particular significance in the findings of the MSU
       study is that extreme measures,       such as ramming and road-
       blocks, often prohibited by many department policies, had the
       effect in the limited numbers reported of "increasing the
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 73 of 200 PageID #: 991




                                                                        34

       capture rate while (slightly) decreasing the injury rate."
            Unfortunately legal precedent exists to effectively under-
       mine a police agencies ability to employ ramming as an effec-
       tive tactic at bringing the chase to an end.      Ramming has been
       deemed to be the use of deadly force upon the person of the
       driver, even if the officer's intent is solely to disable the
       vehicle. If the suspect or others are injured as a result of
       a ramming tactic, legal precedent exists to find the police
       agency negligent in the use of force.27
            Many in law enforcement feel that prohibitions against
       ramming are perhaps misguided.      The ramming of a vehicle when
       done in the proper environment, and at relatively slow speeds,
       can be accomplished with some degree of safety and effective-
       ness, as indicated by the MSU study. Police in urban areas,
       having little opportunity to establish roadblocks, are partic-
        ularly needful of some mechanism by which to bring the suspect
        to a stop.
            In cases of long pursuits around city streets during the
        late night hours, ramming has been successfully implemented in
        many departments, at times in deviation from formal policy.
        commonly the pursuing officer overtakes the pursued vehicle
        from behind while the vehicle is slowing and turning sharply
        at intersections.   The pursued vehicle is struck by the police
        vehicle in the side or rear quarter panel at a velocity not
        significantly greater than the speed of the pursued vehicle,
        and then pushed to the curb, perhaps into other parked cars or
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 74 of 200 PageID #: 992




                                                                       35

      roadside obstacles, generally at speeds of less than 25 mph.
      Despite legal precedent to the contrary, the MSU study find-
      ings may provide a legitimate basis upon which to consider
      ramming as a reasonably safe tool, when used under very con-
      trolled and definable situations.
           In the area of risk factors, the MDPD study was somewhat
      more successful than prior studies in identifying variables
      which contributed significantly to the prediction of acci-
      dents.    Even though the predictive strength of the factors is
      not great, resulting in the correct classification of 59 per-
      cent of the cases, officers and supervisors would be well
      advised to consider at least some of the following in deciding
      whether to order a pursuit discontinued:
           1.   Officer's Age:     Pursuits initiated by officers 40
                years of age and over are least likely to end in acci-
                dents (23%).    Pursuits initiated by officers in their
                20's and 301s resulted in accidents 36 percent and 35
                percent of the time, respectively.
           2.   Reason for the Pursuit:    There was a slightly greater
                likelihood of an accident if the pursuit was initiated
                for traffic reasons (36%) compared to pursuits initi-
                ated for other reasons (32%).    No explanation for this
                difference is offered within the literature.       Again,
                alcohol may be present in a larger number of pursuits
                initiated for traffic violations than for other crim-
                inal conduct.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 75 of 200 PageID #: 993




                                                                         36

           3.    Road Conditions:     Pursuits conducted on wet roadways
                 had a greater probability of accidents        (43%)   than

                 those conducted on dry roadways ( 3 3%).   Of course, the
                 questions of ice and snow on the road surface was not

                 addressed by any of these three warm weather studies.
           4.    Officer Gender:    Female officers in a pursuit are less

                 likely to get into an accident (28%) than male offi-
                 cers (34%).     This relationship is based upon only 25

                 chases by females, out of the more than 1300 that were

                 studied, and should be interpreted with caution.      How-
                 ever, other studies have indicated that female offi-

                 cers are generally less aggressive and have greater
                 safety concerns than their male counterparts.
           5.    Officer's Ethnicity:     There is a small difference be-
                 tween the chances for accidents when angle officers

                 engage in pursuits (35%) compared to the pursuits of
                 non-anglo officers (33%).
           6.    Time of Day:    Chases conducted in daylight hours, dur-
                 ing times of somewhat higher traffic volumes, result

                 in more accidents (38%) than chases occurring during
                 hours of darkness      (33%).   It would appear that to
                 whatever degree safety is compromised by darkness, the

                 higher traffic volumes of daytime driving are a more

                 serious concern.
            7.   Type of Road:     Chases on freeways are less likely than

                 other pursuits to result in accidents (29% compared to
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 76 of 200 PageID #: 994




                                                                        37
                 35%).   Although the speeds of pursuits on interstates
                 are generally much higher than those on other roads,
                 the lack of intersections and cross traffic appear to
                 effectively counteract the greater dangers that higher
                 speeds present.
           The MDPD study also established that the risk of injury,
       not simply accident, was decreased when only one rather than
      multiple patrol cars were involved (20% v. 28%), when the pa-
       trol car was driven by a female (12% v. 24%), and when the
       chase took place in a rural area rather than an urban area
       (11% v.   24%).

           One of the more surprising findings of the MDPD study was
       that there was no clear relationship between the time elapsed
       and the injury rate, confirming the prior findings of both the
       MSU and CHP studies.     Chases lasting less than 5 minutes had
       a 20 percent chance of injury, chases of 6 to 9 minutes in
       duration had a 37 percent chance of injury, while chases of 10
       minutes or more had only an 11 percent chance of injury.         It
       is important to note that only 13 percent of all the injuries
       were serious or life threatening, and one third of all injur-
       ies occurred after the pursuit had ended, apparently while the
       driver was attempting to flee on foot, resisting arrest, or
       otherwise being taken into custody.
           The police administrator will recognize that most of the
       risk factors identified in the MDPD study serve to confirm
       traditional theories of accident causation.        Accidents among
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 77 of 200 PageID #: 995




                                                                        38
      the general public tend to occur with greater frequency among
      younger males, on wet or slick roads,          in highly populated
       areas and during times of heavy traffic volume on roadways
      having a large amount of cross traffic.         These factors will
       later be discussed as possible tools, to be used during the
      post-pursuit investigation, in assessing the relative risk of
      the pursuit.

       Factors Affecting Apprehension Rates

           The MDPD study also isolated several factors that were
      predictive of the probability of apprehension.              Although
       chases employing more than one police vehicle have a signifi-
       cantly higher accident and injury rate, they also have fewer
       escapes than chases involving only one patrol vehicle (18% v.
       31%).    Motorcycles   are   particularly   illusive,   escaping 44

       percent of the time, while automobiles escape only 24 percent
       of the time.    Darkness does seem to aid the suspect's escape
       only slightly when compared to other times of the day (28% v.
       24%).    And finally, chases conducted at speeds under 40 mph,
       likely to be in residential and business areas, result in
       escapes 33 percent of the time.
           Experienced police officers are aware that suspects flee-
       ing from police will generally employ one of two basic strate-
       gies:
           1.    Attempt to outrun police vehicles by sheer nerve and
                 speed, hoping that the police will quit, or
           2.    Stay in, or return to , "familiar turf" with plans to
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 78 of 200 PageID #: 996




                                                                       39

               "ditch and run", hiding or abandoning the vehicle at
               an opportune moment and then escaping on foot to a
               personal residence or other safe haven.
           The MDPD study would seem to confirm that the second
      strategy is generally more successful.      Pursuing officers may
      find it helpful to anticipate the basic strategy being· em-
      ployed, and to advise assisting units of a pattern that might
      emerge during the pursuit that suggests that the suspect(s)
      are ready to "ditch and run".       A circular pattern around a
      residential neighborhood is a good indicator.

      Discussion and Conclusions Regarding Research Data

           The argument is often made by plaintiff's counsel, and
      thus presented to the judge and jury, that a pursuit conducted
      within reasonable standards of conduct, and utilizing good
      judgment on the part of the pursuing officers, will all but
      guarantee that no one will be injured or killed. Conversely,
      if an innocent third party suffers as a result of this police
      action, then the officer involved has made a mistake, either
      in his assessment of the competence of the driving behavior of
      the suspect, or in his failure to anticipate the presence of
      third parties in the area.        It is argued that the officer
       should have known that someone was going to be hurt.           And
       then, of course, in the final analysis the officer was wrong
       when he decided that the need for immediate apprehension out-
       weighed the level of danger created by the hot pursuit.
           Whenever an innocent person dies or is seriously injured
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 79 of 200 PageID #: 997




                                                                       40

      as a result of a police pursuit, all involved would agree that
      would we have it to do over again, knowing what we know now,
      the pursuit would not have been initiated.        However, the em-
      pirical data presented in the CHP, MSU, and MDPD studies agree
      that those factors that will ultimately determine whether the
      pursuit will result in an accident are largely a matter of
      chance.     Crashes of the suspect vehicle alone, and crashes be-
      tween the suspect vehicle and a third party, contain factors
      of driver attentiveness, skill and judgement that can not pos-
      sibly be fully assessed or controlled by the pursuing officer,
      his supervisor, or his department.
           Therefore, the police administrator, and ultimately the
      city fathers or other elected officials, must accept the pre-
      mise that pursuits involve inherent risks that may be reduced
      but not eliminated; that in time innocent parties will be in-
      jured or killed, and that the injured party(s) or their loved
      ones will understandably seek redress in the courts claiming
      negligence on the part of the officer and his agency.       Payment
      to those injured as a result of a police pursuit is only just
       and fitting. Seldom does the pursued have appropriate insur-
       ance coverage, or any insurance coverage at all.      Therefore if
       justice is to be done, someone must pay and that someone will
       be government, as represented by the police agency and the
       officers who were attempting to bring the law breaker under
       control.
           Juries are therefore predisposed to feel compassion for
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 80 of 200 PageID #: 998




                                                                       41

      the injured and to accept the "crystal ball" argument that the
      officer should have anticipated the outcome of his decision to
      pursue.   The news media will present a clear, vivid and bloody
      picture of the incident, unable or unwilling to discuss the
      long term effects that a "no-pursuit" policy may have upon
      traffic safety in their community.     Right or wrong, the police
      agency and those individuals who pay taxes to support that
      agency will stand the cost of the damages created by the pur-
      sued vehicle.
           Were our representatives to enact legislation that would
      fund a "major catastrophe" insurance fund for situations of
      this type, perhaps the need to legally blame someone other
      than the suspect would be reduced or eliminated.           However,
      until such a governmental insurance policy is created, the po-
      lice agency will be at an increased risk to pay any damages
      resulting from a police action in which a third party is acci-
      dentally injured or killed, regardless of the reasonableness
      of the police action.
           In the short term interests of economy and political expe-
      diency, every police administrator must seriously consider and
      discuss with others of influence the wisdom of imposing a no-
      pursuit, or a pursuit discouraged, type of policy.       The finan-
       cial, political, and social realities of his jurisdiction may
       demand drastic action that might not otherwise be considered
       in keeping with the long term goals of traffic law enforce-

       ment.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 81 of 200 PageID #: 999




                                                                        42

           However, the police administrator may find support in the
       fact that of the three studies we have examined, none of the
       report authors have in any way suggested that the risks pre-
       sented by police pursuit are unacceptable.        All have made a
       qualitative judgement that a no-pursuit policy would in the
       long term lead to extreme disorder on the highways, resulting
       in a far greater number of innocent dead and injured than
       those attributable to police actions.
           A no-pursuit policy must also be considered as encouraging
       serious crimes by aiding the free transit of criminals, drugs,
       and stolen property upon our nations highways.       In it's Phase
       One.report to the National Highway Traffic Safety Administra-
       tion just released, the Committee for the Study of Traffic Law
       Enforcement on Crime found that no studies have been conducted
       to scientifically measure the impact of aggressive traffic law
       enforcement upon crime.     However, interviews with 13 senior
       administrators of major law enforcement agencies around the
       country found that:
           The participants in the interviews agreed unanimously
           that traffic enforcement can have an impact on crim-
           inal activity. Most of them indicated a belief that
           the greatest effect was in making criminal arrests and
           in seizure of contraband rather than in the general
           deterrence of crime. While the participants did agree
           that most traffic enforcement can have an effect on
           criminal activity, most of them characterized their
           belief as a "gut feeling!' or the result of long expe-
           rience and observation,°
            If police administrators all but unanimously agree that
       traffic law enforcement has an effect on crime, can we assume
       that a "no-pursuit" policy or an extremely restrictive policy
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 82 of 200 PageID #: 1000




                                                                        43

       such as the current IACP model, if adopted nationally, would
       (1) result in an increase in traffic offenses and traffic ac-
       cidents, AND (2) would encourage criminals to use vehicles in
       the commission of crimes or transport of contraband? Al though
       some large jurisdictions have all but eliminated pursuits
       solely for traffic code violations, no studies have been pre-
       sented that attempt to identify either the short or long term
       effects of a no-pursuit policy.     Such an empirical study would
       be difficult if not impossible to construct. Any increase in
       traffic accidents and crime solely as a result of a no-pursuit
       policy would need to be measured over a period of years•  as a
       new. generation is socialized with the inherent understanding
       that the police are largely without the tools to apprehend
       traffic violators who flee.      Such a social experiment would
       need to be applied consistently over a large geographic area,
       and would have the inevitable problem of accounting for a
       multitude of other factors which can affect crime rates and
       traffic accidents.      such social experimentation is highly
       unlikely.
            If an aggressive but controlled pursuit policy is to be
       defended in court, or in the political and public forum, it
       must be done merely on the basis of logic and reason.           The
       police administrator must be prepared to do so.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 83 of 200 PageID #: 1001




                                                                         51

                 general public the fact that traffic violators will



                 not be pursued?     How long could the secret be kept?

                 Is it good public policy to act in a fashion so as not
                 to divulge such information?
            2.   If the general public becomes aware that minor viola-
                 tions will not be pursued, will general disorder in-
                 crease?
            3.   What is the political climate of my community.       Will
                 elected officials support the new IACP policy, or are
                 elected officials willing to risk the financial and
                 political fallout from a pursuit of a mere traffic
                 violator gone awry?
            4.   Or would elected officials insist that aggressive tac-
                 tics be employed, especially when an angry constituent
                 complains that the police "refuse to take action"
                 against speeders who flee?
            5.   What policy would the community support?        The media
                 support?
            6.   Should such a policy change be brought to a public
                 forum for debate?
            7.   If the city council or another means were used to
                 determine the "will of the people," would my depart-
                 ment be in a more legally defensible position in a law
                 suit resulting from the injury of an innocent third
                 party?
            It becomes the ultimate responsibility of the police
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 84 of 200 PageID #: 1002




                                                                        52

       administrator to research and analyze the issues regarding po-
       lice pursuits, and in consultation with others in the commun-
       ity decide upon the basic model, either discretionary, re-
       strictive,   or prohibitive, around which to form a pursuit
       policy appropriate for the agency.      This decision should not
       be left strictly to a police agency committee process, and
       certainly not to the sentiments of the rank and file.           The
       issues are too complex, emotionally charged and potentially
       devastating to be acted upon from the limited perspective only
       of those actively involved in the law enforcement profession.
            Advice and counsel should be sought from elected officials
       and experienced experts in the field of police and traffic ac-
       cident liability issues.     If possible, meetings should be held
       involving key individuals in the community, where healthy de-
       bate could be directed toward the issues.        However, that de-
       bate should only take place after all involved have been edu-
       cated as to the empirical data and traditional standards of
       conduct which have heretofore been presented.        When the phi-
        losophy issues have been addressed, and a decision has been
       made as to the appropriate model to be used, then and only
       then should the police administrator turn his attention to the
        internal agency issues of formulating the nuts and bolts of
        the pursuit policy.

        The Process of Formulation
            Many police agencies have performed effectively in creat-
        ing formal written policy where none had formerly existed.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 85 of 200 PageID #: 1003




                                                                        53

       Generally these policies have been written to govern many pro-
       cedural and administrative activities of a police agency, and
       are often created in their original form as a means of docu-
       menting more informal or traditional methods that have been
       used successfully in the past.      Policies so written tend to
       confirm the organizational culture, rather than to look for
       new and better ways of accomplishing the mission.      To approach
       the process of formulating a pursuit policy in such a manner
       would be a mistake.
           The police administrator concerned with formulating an
       effective and defensible pursuit policy must resist the organ-
       izational inertia toward simply documenting the philosophy of
       those in the organization as to how a pursuit should be con-
       ducted. In order to avoid just that potentiality, it would be
       advisable to examine a number of model policies, and to select
       two or more as a point from which to begin discussion.       Selec-
       tion of these model policies should be based both upon common
       attributes that reflect the philosophy and demographics of the
       community, and upon the defensibility of the policy in a court
       room setting.
            Using the IACP model policy, in whole or in part, offers
       significant advantages in defending your agency's policy in
       court.   If a national standard exists for pursuit policy, it
        is embodied by the IACP guidelines.     However, at this time, a
        minority of agencies have policies as restrictive as the cur-
        rent IACP model.     An effective legal argument could be made
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 86 of 200 PageID #: 1004




                                                                        54

       that IACP policy does not establish the norm for the law en-
       forcement profession nationally or locally.
           Other possible sources of model policies, from which to
       establish standards in your community, might be those policies
       as established by other larger agencies in your state or re-
       gion.   Regional and state agencies governing Police Standards
       and Training may also have state approved model pursuit poli-
       cies, or may otherwise provide resource material.       of partic-
       ular state or regional interest would be those operational
       procedures which govern the conduct of interjurisdictional
       pursuits, and the proper use of radio frequencies normally
       used to coordinate operations between different police agen-
       cies.   The standardization necessary to effectively deal with
       radio and procedural aspects of interjurisdictional pursuits
       must be established on a local or regional level, and cannot
       be left to the general language of the IACP model policy.
            Once appropriate models have been found and researched,
       and the basic department philosophy concerning grounds for
       initiation of the pursuit have been established, the proce-
       dural   aspects    of the pursuit to be      included within the
       department policy should be addressed.      A committee process is
       generally most effective in dealing with procedural issues.
            Committee selection should be based upon the participation
        of all divisions which could possibly be impacted by a change
        of policy, or the conduct of and aftermath of the pursuit.
        Under such   a   definition, virtually every area of the agency
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 87 of 200 PageID #: 1005




                                                                        55

       may be included.    Representatives from the following divisions
       should be considered:
            Patrol
            Obviously the pursuit function will impact patrol to a
            greater degree than any other area of the police depart-
           ment.      Multiple representatives from this area would be
            advisable,    including management,   supervision,   and line
            personnel.    Specialists in accident investigation and re-
            construction should be consulted when determining any
            special    considerations regarding the     investigation of
            accidents arising out of pursuits.

            However, care should be taken in judging the weight of the
            accident reconstructionist's opinion concerning the acci-
            dent. The individuals training and competence should be
            considered when determining his level of expertise.         In
            one department an officer was unjustly disciplined due to
            inaccurate testimony from a local department "expert."
            The expert testified that an examination of the patrol
            vehicle proved that the officer had exited a parking lot
            without activating his headlights, and had engaged in a
            pursuit for two blocks before being involved in a serious
            accident with another patrol vehicle.
            Due to injuries sustained, the officers involved had only
            blurred recollections of the incident.      Subsequent inter-
            vention by more skilled personnel unfortunately failed to
            rectify the incorrect decision made by the review board.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 88 of 200 PageID #: 1006




                                                                            56

            Detectives
            Plainclothes investigators may be needed to establish
            critical elements in the background of pursued suspects
            and in questioning witnesses to the pursuit.           Procedures
            that impact upon the ability of plainclothes personnel to
            initiate pursuits, and the potential use of unmarked vehi-
            cles in the pursuit, will also require the input of mem-
            bers of the detective bureau.
            Communications
            The role of the dispatcher is often critical in the effec-
            tive conduct of a pursuit.    Communications procedures must
            be clearly established within the proposed policy.             Many
            smaller agencies share dispatching resources with other
            agencies, and therefore may want to include representa-
            tives from those other agencies to insure that conflicts
            do not arise.
            Administration
            Representatives of the department administration, to in-
            clude the executive branch of the agency, must be present
            in order to oversee the general process, and to insure
            that the mandate and parameters established by the chief
            executive are effectively maintained.            Administration
            representatives must also insure that an effective post-
            pursuit   review process     is   established,   and    that    the
            guidelines established can be effectively implemented.
            Other administration concerns to be addressed are officer
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 89 of 200 PageID #: 1007




                                                                        57

           training, records keeping procedures and officer discipli-
           nary processes.
           Training
           A representative of the department training section should
           also be included as an administration representative.
           Once the policy has been formulated, training requirements
           and costs will need to be established.         The success or
           failure of the new policy may depend largely upon the ef-
           fectiveness of the training process, and the rounded know-
           ledge of those providing the training.
           Legal
           An experienced legal officer must be included within the
           committee process.    Many procedural questions will need to
           be addressed within a legal framework.       This legal repre-
           sentative should also have been active in the precommittee
           background data collection procedure, determining appli-
           cable legal precedent, and providing input concerning the
           general philosophy to be implemented within the agency.

       The Committee Process

            A great   deal   has been written within the weal th of
       management text books and publications concerning various
       principles by which to conduct effective meetings.        It is not
       within the scope of this presentation to explore the specifics
       of the committee process.       However, some mention should be
       made concerning some oversights and pitfalls commonly encoun-
        tered in addressing the pursuit policy committee process.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 90 of 200 PageID #: 1008




                                                                         58
            Committee members must first be educated
                                                      before they can
        function effectively. Dc      e
                                 o not assume that an experienced po-
        lice officer understands the dynamics of a police pursuit, or
       that all individuals within the department possess a common

       frame of reference.    The first meeting of the committee should

       be dedicated toward developing that common frame of reference.

           A knowledgeable individual, or individuals, should be em-
       ployed to present an effective program on pursuit issues.       All
       of those issues discussed within the Conceptual Framework por-

       tion of this "Administrator's Guide to Police Pursuit", should
       be addressed, to include research data, historical perspec-
       tives, and the evolution of IACP policy guidelines.

           The committee presentation should also address          issues
       concerning the local political and financial climate, case
       precedent, and opinions and positions as expressed by elected
       officials and others.      Finally,   the committee mandate and
       guidelines as established by the Chief Executive should be
       presented, to include the specific policy language governing

       the grounds for initiation of a pursuit.       It should be clear

       to the committee members those areas of policy that have been
       already established by executive action, and those areas to
       which the committee should direct their attentions.
            A second common inhibitor of effective committee process
       concerns the history of the department, and the inference that
       a change in policy is an indication that actions taken by spe-

       cific individuals in the past was improper.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 91 of 200 PageID #: 1009




                                                                        59

              Anecdotal evidence offers a case in point.     A committee
      process was being used to develop a new department policy re-
      garding police pursuits, one aspect of which was the prohibi-
       tion of using a firearm to attempt to disable the vehicle or



                                  aepartment pursuits over the last few
       years had involved just such a use of force.      A common justi-
       fication presented for this discharge of firearms held that an
       officer who had exited his vehicle, thinking the pursuit had
       terminated, was confronted by the pursued vehicle "attempting
       to run me over."     Shots were fired in order to stop the vehi-
       cle.     A critical examination of the circumstances would no
       doubt conclude that the path or speed of a vehicle shot at
       short range would not be significantly altered by impacting a
       bullet.     And, if the driver were shot, he would not be able to
       steer the vehicle away from the officer, but instead the vehi-
       cle would continue straight ahead.
              The best defense for the officer would be to run for
       cover, which was available nearby, out of the path of the ap
       proaching vehicle, not to shoot it.      However, an internal in-
       vestigation and shooting board inquiry had recently cleared
       the officer(s) of any wrong doing, holding that the suspect
       was attempting to use a deadly weapon to assault the officer,
        and the officer was therefore justified in "returning" fire.
        The committee debated the issue only briefly, and quickly
        chose to alter the model policy prohibitions against shooting
        at a moving vehicle. Although no official statement was made,
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 92 of 200 PageID #: 1010




                                                                        60

       it was clear that to establish such a prohibition at this time
       would be to unofficially condemn the officers' actions, and
       perhaps to compromise any pending legal proceedings.
           Although the above may be an aggravated case, committee
       members should be advised against maintaining old policy in
       order to avoid condemning past actions taken within more tra-
       ditional department philosophies.     The above anecdotal account
       should likewise not be condemned offhand, as the reality of
       political and financial conditions must be considered.        Every
       attempt should be made, however, to avoid compromising the
       content of new policy in order to save face over past actions.

       Common Policy Deficiencies

            Shuman and Kennedy contend, in their 1989 article entitled
       "Police Pursuit Policies: What is Missing" that their research
       indicated that almost all pursuit policies had four major de-
       ficiencies.    "That is, they: (1) fail to embody the agency's
       mission statement as the guiding policy principle; (2) under
       utilize the supervisor;    (3)   do not contain guidelines on how
       to terminate a pursuit; and (4) do not provide for a mandatory
       administrative review of all pursuits,n35
            some of the above named deficiencies have been rectified
       in the latest IACP model policy.      However, the IACP policy in
       effect at the tine of the Shuman article was largely deficient
       in the above four areas.    It is likely that many policies cur-
       rently in use by major police departments, and those presented
       as models by state agencies, are still deficient. Therefore,
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 93 of 200 PageID #: 1011




                                                                        61

       a brief discussion of these four major deficiencies is in
       order.

            1.   Mission Statement

                 "The mission statement sets forth the law
                 enforcement agency's purpose for existence as
                 a unit of government.    We believe a restate-
                 ment of the agency's mission is necessary
                 when a new and more restrictive pursuit pol-
                 icy is implemented to remind officers that
                 their primary objective is not to catch
                 traffic violators ..••. but rather the pro-
                 tection of life and property. In the absence
                 of such restatement, a more restrictive pol-
                 icy on high speed pursuits is likely to gen-
                 erate resentment by line officers."

           The most recent IACP model policy approaches the concept
       of a mission statement but falls somewhat short:
                 "It is the policy of this department to pro-
                 tect all person's lives to the extent possi-
                 ble when enforcing the law."
           A more comprehensive mission statement could be developed,
       utilizing the IACP Concepts and Issues Paper background infor-
       mation, by an adopting agency.
            2.   Role of the Supervisor
                 "Of the 36 pursuit policies reviewed, 10 made
                 no mention of the role of the supervisor and
                 26 had only a limited role for the supervi-
                 sor."
            Shuman and Kennedy feel that the wisdom of age and expe-
       rience, and the detached manner in which the supervisor can
       monitor the pursuit via radio, makes him the logical choice

       for having the responsibility to discontinue the pursuit.       The
       latest IACP policy affords the supervisor that role, as well
       as several other duties related to supporting the pursuit
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 94 of 200 PageID #: 1012




                                                                        62

       effort.
           However, Shuman and Kennedy suggest that the supervisor
       must specifically and formally authorize the continuance of
       the pursuit.   "We recommend that no pursuit be continued with-
       out the approval     of a supervisor. 11     Al though Shuman and
       Kennedy fail to address the practical implementation of such
       a policy, one could infer that within a specific time limit
       the supervisor must be on the air and advising officers by
       radio to continue,     or the pursuit would be automatically
       terminated.    Such a policy, requiring the supervisor to become
       actively involved rather than just monitoring the pursuit,
       would no doubt place a heavy psychological burden upon the
       supervisor, and would likely result in increased supervisory
       intervention toward ordering the pursuit to be terminated.
            3.   How to Terminate a Pursuit
            Shuman and Kennedy indicated that although 30 of the 36
       pursuit policies they reviewed made reference to the circum-
       stances under which a pursuit should be terminated,            none
       specifically indicated how the pursuit was to be terminated.
                  some policies specified that after a
                 voluntary termination of the pursuit because
                 of hazardous conditions the unit could drive
                 in such a manner as to keep the violator in
                 sight.   This of course could lead to an
                 officer turning off the overhead lights and
                 siren thereby meeting the technical require-
                 ments of the pursuit but continuing to drive
                 in excess of the speed limit.
            The 1987 IACP model policy is guilty of the above.        "The
       termination of a pursuit does not prohibit the following of a
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 95 of 200 PageID #: 1013




       vehicle at a safe speed ••• "   The revised IACP policy released
       in 1989 also fails to properly address how a pursuit is to be
       terminated,   stating only that "The pursuing officer shall
       relay this information to communications personnel."
           Shuman and Kennedy:
                'We believe that every pursuit policy should
                clearly state that a pursuit is terminated
                when officers turn off their overhead lights
                and {they shall) stop or reduce their speed
                below the posted speed limit.
           This author has been involved in a civil litigation in
       which the officers have claimed to have discontinued formal
       pursuit, but have continued to attempt to follow the suspect
       vehicle, with lights and siren off, but at a rate of speed
       significantly above the posted limit. A collision between the
       patrol car and a third party resulted.
           In a similar civil case, officers had wisely "broken off"
       a pursuit with a stolen vehicle, driving recklessly through a
       residential area, after observing the stolen vehicle nearly
       strike a child on a tricycle.      The police vehicle had slowed
       and fallen back, but had continued to follow at a rate far
       above the posted speed limit with lights and siren on.          The
       suspect vehicle,     still   in sight   of   the police   officers,
       entered an intersection on a red light and struck another ve-
       hicle, causing severe injuries to the occupants.       Third party
       plaintiffs contended that had the officers fully discontinued
       the pursuit, turning off lights and siren, the suspects would
       not have violated the red light.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 96 of 200 PageID #: 1014




                                                                           64

           Both cases exposed the police agencies to unneeded civil
       liability largely as a result of deficient policies regarding
       pursuit termination.        There should be no question within the
       content of the departmental pursuit policy, that when a police
       vehicle is in pursuit, lights and siren shall be used.            When
       the pursuit has been discontinued, the police vehicle should
       return to the posted speed limits and discontinue lights and
       siren.
           In a related issue, not addressed by Shuman and Kennedy,
       many officers may be using unsafe practices in attempting to
       overtake a speeding vehicle, without using lights or siren,
       prior to formally initiating a pursuit.            These unsafe prac-
       tices    are   reflected in a        long ago abandoned     instruction
       contained within the 1973 IACP model pursuit policy which
       read:
                  Officers intending to make a stop shall en-
                 deavor to be in close proximity to the vio-
                 lators vehicle before activating emergency
                 equipment, thus eliminating the violator's
                 temptation to attempt evasion.
            This policy may be successful in raising the capture rate
       and overall effectiveness of patrol officers working inter-
       state    or    low volume    rural    roadways,   however   substantial
       dangers may attach, particularly under more urban conditions.
       If the officer is at any time operating his vehicle at speeds
       in excess of the speed limit, failure to use lights and/or
       siren may expose his department to substantial liability.            If
       the suspect vehicle is too far away to overtake, or otherwise
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 97 of 200 PageID #: 1015




                                                                         65

        is able to begin his flight with an overwhelming distance and
        speed advantage, then the attempt to overtake the violator
        should be discontinued.    The only alternative may be to alert
        other units in the area to assist and intercept.
            Along the same lines, language should be included within
        the agency pursuit policy that specifically addresses when "an
        attempt to overtake" a violator becomes a "full blown pur-
        suit".     This question is often at issue in civil litigation.
        An attempt to overtake a violator begins when the officer
        observes the violation,      or other reason to more closely
        observe the suspect vehicle       in   anticipation of making a
        traffic stop, and drives in a manner necessary to close the
        distance between the suspect and the officer.            If it is
        necessary to travel in excess of the speed limit in order to
        do so, then consistent with state code, the officer will use
        lights and/or siren while overtaking the suspect vehicle.       The
        fact that lights and/or siren are used does not mean that a
        pursuit has begun.     A pursuit has begun only when the driver
        of the sus- pect vehicle exhibits driving behaviors which
        could reasonably be interpreted to indicate that the suspect
        is actively attempting to elude police.       An officer would be
        well     advised to notify dispatch when,      in the process of
        attempting to overtake a vehicle, the officer has reason to
        believe that the character and actions of the suspect vehicle
        present a strong likelihood of the situation developing into
        a pursuit.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 98 of 200 PageID #: 1016




                                                                                66

            Many pursuit polices are also deficient in specifically
        defining situations in which the pursuit should be discon-
        tinued. The 1989 IACP model policy provides general language
        defining     three    circumstances   immediately      requiring    the
        termination of a pursuit:
            • Weather or traffic conditions substantially increase the
                 danger of pursuit beyond the worth of apprehending the
                 suspect.
            • The distance between the pursuit and fleeing vehicles
                 becomes so great that further pursuit is futile
            • The danger posed to the public, the officers, or the
                 suspect is greater than the value of apprehending the
                 suspect.
            Unfortunately, the above language is of little practical
        value.     All three situations require subjective evaluations,
        especially the third.         our empirical data has established
        unequivocally that the danger involved in every pursuit is
        ultimately a risk of death to the suspect, members of the
        public, or the officer, and in that order.              Should chance
        determine that death is the result of the officer's attempt to
        apprehend the suspect, no matter how serious the crime, we
        must in retrospect find that "the danger posed ... was greater
        than the value of apprehending the suspect."
            Police administrators should consider including within
        their policy, or their training materials, language specif-
        cally     listing    those   situations   that   may   foretell    of    a
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 99 of 200 PageID #: 1017




                                                                        67

       potential collision that would justify immediate discontin-
       uance of the pursuit.      Some of those "red flag" situations
       might be:
            • The pursued driver violates traffic signals or stop
              signs at view obstructed intersections, without slowing
              reasonably to account for cross traffic.       Such actions
              are indicative that the suspect is driving totally with-
              out regard for the safety of others on the roadway.
            • The pursued driver has a near miss with other occupied
              vehicles on the roadway.
            • The pursued vehicle enters an area where children are
              likely to be in transit or at play, including a school
              zone during school hours; or a residential area during
              daylight hours when children are likely to be not at
              school and playing out of doors.
            • The pursued driver is, as a result of the high speeds of
              the pursuit, repeatedly unable to maintain control of
              his vehicle.
            • All reasonable attempts to stop the vehicle have been
              exhausted.   The suspect vehicle has passed the locations
              of other police vehicles at intercepts created to intim-
               idate the suspect into stopping by an overwhelming show
               of police presence.    It has therefore become obvious to
               the pursuing officers that the suspect will stop only
              when his vehicle breaks down or crashes.
            Many successful civil suits filed alleging negligence on
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 100 of 200 PageID #: 1018




                                                                         68

        the part of police agencies have one or more of the above cir-
        cumstances upon which plaintiff's base their allegations that
        the officer's should have known that a serious crash was immi-
        nent.    Avoiding these situations when possible would serve to
        significantly reduce the department's potential liabilities.
            4.    Mandatory   Administrative   Review   of   All   Pursuits
            Shuman and Kennedy point out that most police agencies
        require a thorough investigative review of all shootings, re-
        gardless of outcome.    They suggest that all pursuits should be
        dealt with in like manner, primarily to determine if the pur-
        suit was carried out within the existing policy.      Other advan-
        tages of this mandatory pursuit review are the opportunity to
        review and revise policy, improve training, and to provide
        data necessary to maintain a management information system for
        pursuit driving.
            Should pursuits, for what ever reason, come to the atten-
        tion of members of the courts or the media, the existence of
        an effective system of management and administrative review
        will demonstrate to the public that the agency takes seriously
        the potential for damage and injury existing in police pur-
        suits, approaching the issue in a professional and competent
        manner.
            The 1987 IACP model pursuit policy made no mention of ad-
        min istrative review, and the current policy released in 1989
        addresses administrative review only briefly:
             "The field supervisor shall prepare a comprehensive
             analysis of the pursuit, and forward it to the chief
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 101 of 200 PageID #: 1019




                                                                        69

            executive officer of the agency."
            However the IACP concepts and issues paper accompanying
       the model policy is fairly comprehensive in detailing the
       items to be addressed in the supervisory investigation and
       analysis of the pursuit, including a finding on the part of
       the supervisor as to whether the pursuit was within policy
       guidelines.    This portion of the IACP concept paper could be
       incorporated into the agency pursuit policy.
            IACP does not recommend that a "pursuit board" be con-
       vened, and therefore draws no parallels between standard oper-
       ating procedures in most agencies requiring that a "shooting
       board" or other committee process in the case of the dis-
       charge of a firearm.    IACP simply states that the Chief Execu-
       tive shall review the supervisory report of the pursuit and
       that he alone will make a determination as to whether the pur-
        suit was conducted within policy guidelines, and consequently
       whether training or policy changes need to be considered.
            In summary, the current IACP model policy addresses most
        major areas of concern to the police administrator in develop-
        ing his own departmental pursuit policy. Some changes in pol-
        icy philosophy may be called for, depending upon the needs and
        requirements of the jurisdiction.      Certainly, greater detail
        could be given to critical areas of the policy.        IACP recog-
        nizes that each department is unique, and that major modifica-
        tions may be needed.
            This model policy is intended to serve as a guide for
            the police executive who is interested in forming a
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 102 of 200 PageID #: 1020




                                                                         70

            written procedure for police pursuit.      The police
            executive is advised to refer to all federal and
            municipal statutes, ordinances, regulations, and
            judicial and administrative decisions to insure that
            the policy that he or she seeks to implement meets the
            unique needs of the jurisdiction.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 103 of 200 PageID #: 1021




                        POST PURSUIT ADMINISTRATIVE REVIEW

             The necessity for a formal inquiry into the conduct of all
        pursuits was well presented by Shuman and Kennedy in their
        discussion of common pursuit policy deficiencies.          However,
        Shuman and Kennedy did not expound upon the design that such
        an inquiry should take other than to suggest that pursuit pol-
        icy should parallel department policy used to review firearms
        discharges.
             The administrative review of pursuits could logically be
        divided into a chronological format involving fact finding,
        reporting,    analysis,   recommendations, and dispositions.      A
        brief discussion of each stage of the process is presented as
        follows.

        Fact Finding
             1.    In those pursuits in which an accident has occurred,
                   a thorough at-scene traffic accident investigation
                   should be conducted by qualified specialists.     It may
                   be necessary to establish a call out procedure to in-
                   sure that the investigation is attended to by fully
                   trained personnel.   Consideration should be given to
                   establishing a policy and/or formal agreement with
                   another jurisdiction, such as the State Police, that
                   their personnel would conduct a concurrent or separate
                   investigation into all traffic accidents, resulting in
                   injury to the suspect or a third party, arising from
                   the pursuit, not just those accidents involving police
                                         71
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 104 of 200 PageID #: 1022




                                                                         72

                   vehicles.    In cases of serious injury or death, the
                   chief executive or his representative may also respond
                   to the scene in order to make an informal administra-
                   tive analysis.
             2.    Supervisory personnel should be responsible for see-
                   ing that interviews and statements are taken from all
                   involved officers and witnesses, either personally or
                   through powers of delegation to other officers or in-
                   vestigators not involved in the pursuit.
             3.    Supervisory personnel should be responsible for insur-
                   ing that a copy is made of all radio transmissions
                   regarding the pursuit.   If an accident has occurred,
                   a typewritten transcript of the tape recording should
                   be made.

        Reporting
             The current IACP policy guidelines recommend that "the
        field supervisor" prepare a comprehensive analysis of the
        pursuit and forward it to the chief executive.      The content of
        the pursuit analysis includes:
             • Reason for the pursuit
             • Conditions of the pursuit (traffic, weather, etc.)
             • Any actions by officers which did not conform to depart-
                  ment policy
             • Any exceptions to policy, and the reasons for them
             • Any actions taken against the suspect vehicle and the
                  reasons for them
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 105 of 200 PageID #: 1023




                                                                          73

             • An assessment of the role and number of personnel and
                 vehicles from other agencies
             • Supervisory opinion as to whether the pursuit was han-
                 dled properly, or whether it should have been handled
                 differently, and how.

        Analysis and Recommendations
             According to IACP recommendations the chief executive, on
        the basis of the supervisory report, is then to assess whether
        the pursuit was "necessary" and "within departmental policy,"
        and whether there are policy changes or training needs to con-
        sider.
             Despite the economy and simplicity of the IACP administra-
        tive review policy, police administrator's should seriously
        consider Shuman and Kennedy's suggestion that pursuit policy
        administrative reviews be made fully consistent with most
        departmental policies regarding the discharge of firearms,
         including a review board process.      Investing all power and
         responsibility in only two people, the field supervisor and
         the chief executive,     may result    in a less than thorough
         investigation and negative feelings from the rank and file
         being focused upon specific members of the management team.
             Policy makers may consider limiting the job of the super-
         visor to that of an investigator collecting facts, and re-
         fraining from opinions.     The facts once collected could then
         be acted upon by the Chief Executive or a "pursuit board."
             A pursuit board could be an appropriate tool for in depth
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 106 of 200 PageID #: 1024




                                                                         74
        interview of involved officers, analysis of the event, and the
        forwarding of a recommendation to the chief executive.          The
        pursuit board would not have to be convened after every pur-
        suit, but could consider all cases en masse on a monthly or
        quarterly basis,     depending upon the needs of the agency.
        Administrative review by peers is also much preferable to
        concentrating all the power, and all the rank and file dis-
        content resulting from new and more restrictive pursuit pol-
        icies, upon one person.       As in all potential disciplinary
        actions, the ultimate responsibility to either concur or dis-
        agree with the findings of the board is left to the Chief.
             In many agencies, accident review boards are already in
        place to handle inquiries into accidents involving police
        vehicles.    In lieu of establishing a separate bureaucracy to
        deal only with pursuits, the roll of the accident review board
        could be expanded to cover a review of all pursuits, not just
        the small percentage of pursuits which result in accidents
        with the police vehicle.       This blending of functions would
        also eliminate any argument over departmental turf, duplica-
        tion, and possible claims of double jeopardy.
             Board Membership: It goes without saying that the members
        of the pursuit and/or accident review board should be care-
         fully selected.   Individuals with expertise in specific disci-
        plines should be represented,       and should be encouraged to
         assist the committee in the interpretation of both testimonial
         and physical evidence.    Those disciplines of major importance
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 107 of 200 PageID #: 1025




                                                                         75

        include that of traffic accident reconstruction,pursuit pol-
        icy, and communications experts.
            The traffic accident reconstructionist would be able to
        interpret the physical evidence of a crash to determine rea-
        sonable parameters for vehicles speeds, directions, and driver
        perceptions and behaviors.     The traffic accident reconstruc-
        tionist would also be·able to provide an opinion concerning
        the appropriate reaction times of drivers,          and the other
        options or evasive tactics that if employed might have avoided
        the accident.
             Other skills that the traffic accident reconstructionist
        could bring to the committee table include (1) the ability to
        critically analyze the testimony of witnesses and others, as
        witnesses may testify to times, distances and speeds that are
        physically impossible. (2) the ability to create scaled dia-
        grams of the accident scene or the route of the pursuit so as
        to aid the committee's understanding of the pursuit.        (3) the
        ability to utilize the dispatch tape recording of the pursuit
        in order to interpret the times and distances involved, and
        then to compute the average speeds involved over given sec-
        tions of roadway.
             consideration should also be given to appointing a commit-
        tee member with expertise in pursuit policy.      A representative
        from the executive or administrative branch may be well suited
        to assist the committee in interpretation of the pursuit pol-
        icy, or perhaps an attorney from the legal department could be
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 108 of 200 PageID #: 1026




                                                                         76

        made available for technical assistance only.
            Radio communication is a critical element of any pursuit.
        Therefore, the communications/dispatch center should be repre-
        sented or otherwise present to offer technical information
        about dispatch policy and procedures to the committee.        Most
        agency dispatch centers require, as well they should, that all
        radio communications relative to pursuits be tape recorded and
        preserved. A communications representative could be helpful in
        securing and interpreting this very important evidence. The
        policies or procedures utilized in handling pursuits and other
        emergency traffic may be critical to the analysis of the pur-
        suit.    Allegations may also be made that dispatchers failed to
        handle the situation properly.    A communications expert should
        be represented on committee, or otherwise available to assist
        the committee in assessing communications problems as a factor
        in the pursuit.
            Standardizing Review Procedures:      Our surveys have indi-
        cated that line officers are very concerned about fair treat-
        ment during the administrative review of critical incidents,
        including pursuit.     Dr. William Kroes indicates within the
        text of his book entitled, Society's Victim: The Police 0f-
        ficer that fear of      'Monday morning quarterbacking" is the
        single biggest stressor identified by law enforcement person-
        nel.36    The line officer involved in the pursuit must make
        split second decisions that others will have days and weeks to
        evaluate.    Therefore, the police administrator should be very
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 109 of 200 PageID #: 1027




                                                                              77

        concerned with developing clear standards of conduct and a
        review system capable of operating with consistency and fair-
        ness.     Most police officers are content to operate within the
        rules, as long as they fully understand the reasoning behind
        the rule making, and find that the rules are applied consis-
        tently to the many varied scenarios and actors.
                An effective means by which to encourage consistency in
        reporting and evaluation is the development of standard re-
        porting forms.     IACP policy states that "Development of stan-
        dard reporting forms would facilitate these                (supervisory)
        reports. 11    Each department should seek to standardize the
        reporting forms as much as possible to insure that allele-
        ments of the pursuit are properly investigated and analyzed
         for each and every pursuit.
                This author has developed a form to assist the immediate
         supervisor in assessing the strength of various risk factors
         as identified in the Miami Dade Police Department pursuit
         study released in 1987. The form does not purport to be sta-
         tistically predictive of the chances that an accident may oc-
         cur.     As has been discussed previously, traffic accidents in
         pursuits are largely a matter of chance and the degree of
         skill    possessed by the    operator of the suspect vehicle;
         neither of which can be controlled by the pursuing officer.
                However, a consistent interpretation of the identified
         risk factors,    and the use of a standard description, will
         assist     administrative   personnel   in   making   a     qualitative
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 110 of 200 PageID #: 1028




                                                                         78

        assessment of whether or not the pursuit should have been
        discontinued.     Furthermore, when sanctions are taken against
        an officer on the basis of the conduct of the pursuit, the
        specific reasons why this pursuit was not within policy, when
        compared to other past pursuits, will be more easily docu-
        mented.
            A copy of that form is included in Appendix B of this
        report.

        Disposition
             Once the fact finding, reporting, analysis and recommenda-
        tion stages of the post-pursuit administrative review have
        been accomplished, then the chief executive must consider the
        pursuit situation in terms of it's ultimate disposition:
             l.   Was the officer(s) in violation of policy.
             2.   If so, was the violation as a result of:
                  a.   Intentional officer misconduct
                  b.   officer misjudgment
                  c.   Deficient skills as a result of inexperience
                  d.   Lack of an inherent ability to act under pres-
                       sure,   generally supported by a history of the
                       officer's conduct in emergency situations.
                  e.   Deficiencies in training
                  f.   Unclear policy guidelines
                  g.   Other extenuating circumstances justifying the
                       officer's actions as reasonable under the pre-
                       vailing conditions.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 111 of 200 PageID #: 1029




                                                                         79

             3.     Should the officer(s)   be referred to the standard
                    disciplinary process?
             The police administrator must also consider greater ques-
         tions regarding the overall effect of the case disposition.
             l.    What will be the reactions of the rank and file?
             2.     'To what degree can this case be used as a     training
                    aid?
             3.     How, and to what degree, should this information     be
                    disseminated to the rank and file, and their super-
                   visors?
             4.     What are the media and community relations outcomes of
                    the release of this information?
             5.     Should the current policy be revised?
             6.     To what degree should officials outside the agency be
                    involved in, or advised of, the disposition decisions?
             No doubt, the disposition of pursuit cases, as with any
         other internal investigation of police personnel, will be ad-
         dressed within the greater considerations of the standard
         operating procedures of the agency and the political environ-
         ment surrounding the issue.        However,   some simple truths
         should be considered throughout this process:
             • All rules and procedures must be consistently applied if
                  the integrity of the process is to be maintained.   Prop-
                  er records keeping will allow disposition decisions to
                  be made with historical consistency and in consideration
                  of similar violations occurring in· the past.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 112 of 200 PageID #: 1030




                                                                         80

             • A full release of information regarding the incident is
               necessary if others within the department are to learn
               from the experience.
             • Failure to make a full release of information may result
               in the informal communication processes spreading half
               truths throughout the agency, seriously affecting morale
               and officer productivity.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 113 of 200 PageID #: 1031




                                  OFFICER TRAINING

             Our surveys of police students attending Traffic Institute
         courses suggest that training in the area of pursuit policy is
         in many agencies accomplished in an ineffective fashion.       Of-
         ten when new policies are released to the rank and file,
         supervisors are provided with the written directive and then
         are given the task to educate their troops solely within a
         role call environment.    Given extreme time limitations avail-
         able in the briefing room, the supervisor is generally able to
         provide only a cursory review of the policy.       The new policy
         may simply be disseminated to the troops in a written form and
         then read aloud.
             Actual    "behind the wheel" practical      emergency/pursuit
         driver training is rare outside of the formal police academy
         setting.     Senior officers within an agency may have never had
         any practical training during their police careers.       The rea-
         son often cited for this lack of "behind the wheel" training
         is that such training is very expensive and considered cost
         prohibitive by many agencies.         One medium sized department
         intended to provide training to all 140 sworn personnel every
         other year, but upon conclusion of the first session costs for
         materials alone (tires, damaged cars, gasoline) were estimated
         to exceed $5000.     The agency quickly abandoned the biannual
         training schedule, and no further practical driver training
         was provided.
             Anecdotal     evidence suggests that when an agency does

                                          81
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 114 of 200 PageID #: 1032




                                                                          82

         provide practical pursuit training, the emphasis presented in
         terms of time and effort weighs heavily toward teaching an
         officer how to drive as quickly as possible.       Race techniques
         of taking the proper line through corners, and threshold brak-
         ing while slowing or entering corners, and acceleration upon
         exiting corners, are common and useful subject matter, but
         should be a scondary consideration to the practical and philo-
         sophical issues of the pursuit policy itself.
              Training, or retraining, in policy areas as important as
         pursuit driving or deadly force should be accomplished in a
         fashion reflective of the potential seriousness of the subject
         matter.    Consideration should be given to the following chro-
         nology in developing a training program:
              1.   Development of a classroom training curriculum specif-
         ic to supervisors, and those administrative or support person-
         nel who will have special tasks to perform as mandated by the
         new directive.
              2.   Provide separate classroom training of the above per-
         sonnel, with an emphasis toward dealing with philosophical and
         supervisory issues.
              3.   Utilizing both external sources and the expertise of
         the above group, a training program should be developed for
         the rank and file, with specialists in certain disciplines
         being held responsible for developing and presenting informa-
         tion specific to areas within the pursuit policy.
              4.     State and regional    training standards     should be
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 115 of 200 PageID #: 1033




                                                                          83

         consulted in developing the training curriculum.       Other addi-
         tional resources are available in the bibliography attached
         hereto.    The National Highway Transportation Safety Adminis-
         tration commissioned a study by the National Steering Commit-
         tee on Basic Law Enforcement Precision Driving in April of
         1987.     The committee mandate was
             "not intended to dictate absolute direction. However,
             preliminary review shows law enforcement precision
             driving focuses on common denominators as presently
             taught across the Nation. It is the committee's in-
             tent to define the focus by way of nationally accepted
             minimum guidelines.m>?
              A copy of the committee report may be obtained through
         NHTSA.

              5.    All personnel should then be afforded training in a
         formal classroom situation, not solely within the daily brief-
         ing setting.
              Emphasis should be placed upon training regarding the role
         of the police department in traffic safety, the reasons for
         initiating and terminating a pursuit, and the likelihood of
         potential outcomes. To that end, the information presented
         within the "Conceptual Framework" section of this document
         should be incorporated into the lesson plan and discussed at
         length.
              In addition, the departmental processes used to arrive at
         the new pursuit policy, and the factors and philosophy consid-
         ered during the formulation stage, should be thoroughly re-
         viewed within the classroom session.
              6.    Practical "behind the wheel" pursuit driver training
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 116 of 200 PageID #: 1034




                                                                          84

         has significant worth, especially to young inexperienced offi-
         cers.    The greatest benefit to be derived from such training
         may be in the area of psychological conditioning to lights and
         siren, in attempting to control the "adrenalin high" that many
         young officers will experience during their first few emergen-
         cy runs.
             However, administrators should not over estimate the value
         of such training.    Many pursuit training programs have tradi-

         tionally emphasized the practical aspect,        rather than the
         philosophical or policy aspects of the emergency driving
         issue.     Instructors have themselves been trained more in how
         to drive fast rather than in how to interpret those situations
         in which pursuits should be discontinued, and thus pass that
         emphasis on to their trainees.
             A convincing argument may be made that traditional methods
         of teaching pursuit driving are in fact not of significant
         benefit.    The MSU study concluded that there was no apprecia-
         ble difference in the number or seriousness of accidents in
         pursuits involving trained vs. untrained officers.       If train-
         ing has had no effect on pursuit outcomes, perhaps we should
         question the value of standard training methods which tradi-
         tionally spend few hours in the classroom and many hours on
         the driving course.
              One commentator argues that because civil litigation
              against municipalities for high speed pursuit related
              injuries is usually based on negligence in training
              the officers involved, the establishment of a good
              training program would greatly reduce such causes of
              action. However, another author argues that current
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 117 of 200 PageID #: 1035




                                                                          85

             state of the art training in pursuit driving offered
             by police academies is inadequate. He states: "we can
             document no training activity that validly prepares
             officers for this particular task, viz., driving a
             police car at high speeds after another car, which in
             most cases, has committed a traffic offense, through
             populated areas, signalized intersections, and roads
             where the chances of running into other cars are
             extremely high.38

             An examination of the 54 page document used in "Police

         Advanced Driving and Pursuit Techniques Training" conducted by
         Eastern Illinois University illustrates the above point.39 No

         where within the text is any information provided similar to

         the research data and philosophy issues discussed in the con-
         ceptual framework of this paper.    "The advanced driving maneu-
         vers course is designed to teach emergency procedures and
         evasive actions and to help students better understand their
         capabilities and limitations as drivers, and the capabilities
         and limitations of the vehicles they drive."         The handbook
         continues "The •..•.•••.. program is designed to be a practical
         experience with the bulk of the training behind the wheel of
         the vehicle driving through various exercises.           A minimum
         amount of time will be spent in the classroom discussing in-
         formation pertinent to the program, such as curriculum devel-
         opment,   the how's and why's of each maneuver,       range safety
         rules, etc.".
              Police administrators must recognize this practical versus

         conceptual bias in the manner in which most pursuit driver
         training programs are administered; and should strive to elim-
         inate any suggestion within their own training program that
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 118 of 200 PageID #: 1036




                                                                         86

         implies pursuit driving is primarily a test of skills, a con-
        test between the officer and the suspect.      Officers must leave
        the training session with a deep sense of commitment to driv-
        ing as safely as possible, realizing that it may take more
        courage to call off a pursuit than to continue one.
             A final element of an effective pursuit training program,
        as has been mentioned earlier, is in the area of making each
        patrol officer effective in recognizing driving behaviors pre-
        dictive of operators who are under the influence of alcohol or
        drugs.   The National Highway Traffic Safety Administration has
        researched and designed just such a program of instruction.
        Officers taking this prescribed course of instruction will
         learn that specific driving behaviors (e.g. making a wide turn
        at an intersection, or failing to react promptly to signal
         changes) are 40 to 80 percent predictive that the driver is
         legally under the influence.        This knowledge,    based upon
         scientifically validated research and training, will enable an
         officer to form an objective opinion regarding the likelihood
         that the driver he is pursuing is driving under the influence.
         once the driver is apprehended, the officer will also be able
         to administer certain standardized field sobriety tests, in-
         cluding the much publicized "gaze nystagmus" eye examination,
         in order to gain probable cause to arrest the suspect for
         Driving Under the Influence.
             The officer's ability to correctly assess the probability
         of a driver being under the influence, and to charge that
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 119 of 200 PageID #: 1037




                                                                         87

        driver accordingly, will have a substantial impact upon vali-
        dating the officer's perception that the "need for apprehen-
        sion" was worth the risk of the pursuit.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 120 of 200 PageID #: 1038




                                        SUMMARY

             Quite often the circumstances surrounding pursuit driving
         develop into tragedies that transcend the statistics of dead
         and injured, and the personal losses of those involved.          On
         two recent occasions high speed pursuits have culminated in
         officers using excessive force in the capture of the suspect,
         the repercussions of which have been felt throughout the law
         enforcement profession.
             On January 16, 1989, Officer William Lozano of the Miami
         Florida Police Department pursued two black men on a high
         powered motorcycle through the streets of the city.        Officer
         Lozano ultimately brought the pursuit to a conclusion, shoot-
         ing the driver and causing the passenger and motorcycle to
         crash into a parked car. Both men were killed.          Subsequent
         investigation showed the suspects to be in possession of
         illegal drugs.     The Overton section of Miami was shortly
         thereafter torn apart by riots and looting amid the shouts of
         police brutality and racism.           Nearly a year later "people
         danced and drivers honked their horns after a jury convicted
         the officer on manslaughter charges.90
             On March 3, 1990, four officers of the Los Angeles Police
         Department were video taped by an amateur photographer using
         their fists, feet, and nightsticks in severely beating black
         motorist Rodney King, while several other officers looked on
         and did nothing.       The officers' claimed that the suspect had
         led them on a    100   mph chase through city streets, and then

                                           88
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 121 of 200 PageID #: 1039




                                                                          89

         resisted arrest prior to the beating.      At this writing those
         four officers have been indicted on criminal charges and the
         investigation continues.     The suspect was found to be under
         the influence of drugs, as later proven by blood testing.      The
         black community of L.A., and many other individuals and organ-
         izations, have demanded the resignation of Chief Daryl Gates.
         Gates is accused of treating this situation with insensitiv-
         ity, and of creating an organizational culture that encourages
         both excessive force and racism.
             Even though such incidents are the exception and not the
         rule, all of law enforcement has been dealt a serious blow by
         the actions of a few.   Even though all of the suspects in this
         case had extensive criminal histories, and were possessing or
         under the influence of illicit drugs at the time of the inci-
         dent, the community was properly outraged at the manner in
         which the police reacted.
             What motivates officers to take such extreme measures?
         Are all such incidents racially motivated?      Is physical abuse
         at the conclusion of a high speed pursuit the norm?        Why did
         the results of the Miami Dade Police Department study indicate
         that a third of all injuries sustained by suspects in pursuits
         occurred after the pursuit had concluded?
             The highly emotional nature of police pursuits is too
         often ignored, and is instead given labels of pure racism and
         police brutality.    Yet in fully understanding the dynamics of
         dangerous police encounters, it is sometimes useful to observe
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 122 of 200 PageID #: 1040




                                                                         90

        the situation from the officer's perspective.
             Many officer's feel that, in attempting to flee, the sus-
        pect is in effect threatening the life of the officer who is
        bound by duty to follow, to pursue. In order to make his es-
        cape, the suspect is by his actions attempting to cause the
        officer serious bodily harm by crashing his patrol vehicle.
        The suspect is in effect pointing a loaded gun at the officer.
        If we were to inquire of the wives and families of the offi-
        cers each year killed in high speed pursuits, we would find
        that the result of such actions are essentially the same.
             When the suspect surrenders or is otherwise overpowered,
        he decides that the game is over and calls time out.         He and
        the public in general expect the officer to respect the truce
        the suspect seems ready to impose.     Yet the officer whose life
        has been threatened may not yet be ready to stop.       The "flight
        or fight" physical and mental reaction to the pursuit situa-
        tion is not so easily turned off. The unpredictable and vola-
        tile nature of pursuits must be recognized by police adminis-
        trators who are formulating policies based upon sound quanti-
         tative and qualitative considerations.
             Apart   from   the   highly publicized   incidents   described
         above, the empirical data presented herein is helpful to the
         administrator largely in predicting the likelihood of certain
         outcomes, and in assessing the probable risks and civil ex-
         posure of various types of pursuit policies.
             In the final analysis we as police administrators are
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 123 of 200 PageID #: 1041




                                                                         91
        creating public policy, not just department policy, when we
        create the rules and regulations under which our officers will
        use high speed pursuit as a tool by which to control criminal-
        ity and modify human behavior.       The type of policy we mold
        will ultimately be determined by philosophical rather than
        utilitarian considerations.
             As leaders within the community we must fulfill our re-
        sponsibility to educate ourselves regarding the complex issues
        of pursuit policy; and when necessary to speak out as our con-
         science may dictate. Yet, our ultimate duty as police officers
         is not to create public policy, but to reflect the standards
         of conduct expected by the community.
             We have addressed the question of "How do we determine
         those community standards" only briefly.        We discussed in-
        valving elected officials, assessing civil court decisions
         both from within and outside our jurisdiction, and holding
         public discussions concerning the costs and benefits of any
         pursuit policy.    Yet one of the most important indicators of
         the community standard regarding police pursuit is reflected
         in the disposition of those cases involving suspects charged
         with attempting to elude a police officer in a high speed
         chase,
             One goal of high speed pursuit is to successfully appre-
         hend violators, and in so doing provide a general deterrent
         effect that will discourage others from even considering such
         a course of action. In order to deter any criminal behavior,
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 124 of 200 PageID #: 1042




                                                                         92

        our system of justice must convince the potential criminal

        that there is an unacceptable risk of being apprehended,
        charged, prosecuted, convicted, and appropriately punished.
        If in fact the law enforcement community is successful in
        apprehending 3 of every 4 pursued suspects,          then we must
        consider our responsibility as police professionals within the
        criminal deterrence model, that of taking the violator into
        custody, to be largely satisfied.      However, if the courts of
        your jurisdiction do not effectively charge,          convict,   and
        punish the violator in a manner that will deter the violator
        and others from fleeing police, then the efforts of police
        personnel pursuing the suspects are being vainly applied.          A
        police administrator may, using sentencing as a sole criteria,
        choose to consider a more restrictive or even prohibitive
        pursuit policy.
             Gary Vest addresses this issue in        an article entitled
        "Punishment    is Too Light for Fleeing a Police officer",
        published in Ohio Police Magazine:'
             It is difficult to understand how the State of Ohio
             will classify the theft of $300 as a felony; yet the
             same state has classified the wanton disregard for law
             and order by persons who would use a motor vehicle,
             recklessly endangering the community, for the purpose
             of evading prosecution, a misdemeanor offense.
             Mr. Vest goes on to say that the goal of legislative pro-
         hibitions, and by inference the goal of police pursuit policy,
         should be:
             .•. how do we stop the criminal act of fleeing and
             eluding? Not how do we stop the police officer from
             pursuing the offender?
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 125 of 200 PageID #: 1043




                                                                         93

             Although some would describe Mr. Vest's views as wholly
        traditional and overly simplistic, others might argue that at
        times we as criminal justice professionals lose perspective on
        some simple truths.    We have in the past become innovative by
        showing compassion in sentencing armed robbers and rapists,
        and in building fewer jail cells.      We have in the past aban-
        doned traditional "truths" and chose to hold the environment
        largely responsible, and not the individual, for the crimes we
        commit.    And only in recent years have we seen the conse-
        quences of that innovation, and a return toward traditional
        values of individual accountability •
             If we accept the increasingly popular premise that pursuit
        is inherently too dangerous, are we not allowing the drunks,
        the reckless drivers, and perhaps the criminals among us to,
         in a sense, hold us all hostage?      Are not those individuals
        who flee from police, doing so with the implied threat that if
        we as a society attempt to hold them responsible for their
        actions, they may in turn kill or injure innocent motorists.
             With the introduction of the latest International Associ-
         ation of Chiefs of Police model pursuit policy, all but aban-
         doning pursuit for any traffic violation or property crime, we
         have reached a cross roads that could have far reaching conse-
         quences upon our ability to police.     A nationwide "no pursuit"
         policy may be in the not to distant future.
             However, if the alternative to a "no-pursuit" policy is to
         continue to embrace more traditional values, it must be with
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 126 of 200 PageID #: 1044




                                                                         94

        a renewed commitment from the community, the legislature, and
        the courts to hold those who flee from the police fully ac-
        countable, to make the punishment fit the crime, and to some-
        how establish a means by which innocent victims of those
        police actions can be duly compensated for their damages.
             It is hoped that the information and processes outlined
        herein have assisted the law enforcement administrator in ful-
         filling his administrative duties toward developing an effec-
        tive and legally defensible pursuit policy.        Each agency and
        the community in which that agency functions have differing
        needs and standards.     It should be apparent that no one pur-
         suit policy is suited to all jurisdictions.
             An effective policy must be founded to some degree upon a
         consideration of practical      issues presented by      immediate
         legal, financial and social pressures.     However, law enforce-
         ment administrators, and the law enforcement profession as a
         whole, may be in danger of over reacting to those immediate
         concerns.    If we are to avoid abandoning control of the road-
         ways by totally discontinuing pursuits of any kind under any
         circumstances, we must do so by placing a greater degree of
         reliance upon sound reasoning and a genuine appreciation of
         both short and long term societal consequences.        To that end
         we can best "protect and serve" ourselves, as well as our

         community.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 127 of 200 PageID #: 1045




                                      ENDNOTES


                'Tom Barker, (1984) "Police Pursuit Driving: The Need
        for Policy." The Police Chief. 51(7). Quoted by Shuman, I.
        Gayle and Kennedy, Thomas D. "Police Pursuit Policies: What is
        Missing?. American Journal of Police, Vol. 8, 1989, p. 21.

                J. Weisel, (1977) "Controversey Over High Speed Pur-
        suits" Trooper. 2(7) 61-63.    Quoted by Shuman, I. Gayle and
        Kennedy, Thomas D. "Police Pursuit Policies: What is Missing?.
        American Journal of Police, Vol. 8, 1989, p. 21.-

                'Eric Beckman, "Identifying Issues in Police Pursuits:
        The First Research Findings".    The Police Chief, July 1987
         57-63.

                 U.S. Department of Justice, Federal Bureau of Inves-
         tigation, Uniform Crime Reports:    Law Enforcement Officers
         Killed and Assaulted, 1989 (Washington, D.C., Federal Bureau
         of Investigation, 1990).
                  ·Iid.

                'The Commission on the Accreditation of Law Enforce-
        ment Agencies, Inc. Standards for Law Enforcement Agencies,
        September 1989, Sec. 41.2.8, pp. 41-5.

                 'Interview with James P. Manak, Senior Legal Counsel,
         the Northwestern University Traffic Institute, 405 Church
         Street, Evanston Illinois. April 3, 1991.

                 International Association of Chiefs of Police,
         Gaithersburg, Md., Models for Management: Emergency Vehicle
         Operation - Hot Pursuit, December 1, 1989  (This publication
         is included in the appendices of this report).

                 National Committee on Uniform Traffic Laws and Ordi-
         nances, Northwestern University Traffic Institute, 405 Church
         Street, Evanston Il. Uniform Vehicle Code and Model Traffic
         Ordinance, 1987, Sec. 11-106, p. 54.
                  °Ibid., Sec. 11-908, p. 67.
                11. H. Koonz and P. M. Regan (1985)         "Hot Pursuits:
         Proving Police Negligence" Trial. 21 (Dec):         63-66.

                 Leonard Territo, 1982, "Citizen Safety:        Key Element
         in Police Pursuit Policy." Trial. 18(8) 1-34.
                  Richard G. Zevitz, "Police Civil Liability and the
         Law of High Speed Pursuit" Marquette Law Review, Vol. 70:237,
         1987 p. 237-284.
                                      95
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 128 of 200 PageID #: 1046




                                                                         96
                  '1bid.

                  "id.
                  "Beckman, Findings.

                  '1id.
                  8bid.

                  "1id.
                 • P.      Alpert and Roger G. Dunham, "Policing Hot
        Pursuits: The      Discovery of Aleatory Elements". The Journal
        of Criminal Law    and Criminology, 1989, Northwestern University
        School of Law,     Vol. 80, No. 2, pp. 521-539.
               'National Highway Traffic Safety Administration, DWI
        Detection and Standardized Field Sobriety Testing Instructor
        Manual, Northwestern University Traffic Institute, January
        1989, P. II-8.

                Alpert and Dunham, Elements. (All data regarding the
        Miami Dade Police Department Study was gathered via the Alpert
        article).
                Beckman, Findings. (All data regarding the California
        Highway Patrol study and the Michigan State University study
        were gathered via the Beckman article).
                  ?r. G. Shuman and Thomas D. Kennedy, "Police Pursuit
         Policies:   What is Missing?"   American Journal of Police, Vol.
         8 4.2,   1989.

                 Bobby Westmoreland and Billy D. Haddock, "Code 3
         Driving--Psychological and Physiological Stress Effects". Law
         and Order, Vol. 37, No. 11 (November 1989) p. 29-31.

                  Alpert and Dunham, Elements, p. 526.

                'George Aylesworth, "Police Pursuit Policies and Prac-
         tices Need a Great Measure of Supervisory and Administrative
         Control", The Florida Police Chief, September 1989, p. 32.
                °National Highway Traffic Safety Administration, U.S.
         Department of Transportation "Effect of Traffic Law Enforce-
         ment on Crime, Phase 1 Final Report," April 1991.   Contract
         DTNH22-90-C-05103,   submitted by Northwestern University
         Traffic Institute. p. 25.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 129 of 200 PageID #: 1047




                                                                         97

               29Emergency Pursuit Driving", video tape presentation
        by The Traffic Institute, Northwestern University, Evanston,
        Illinois (1982) time 27 mins 31 seconds.   Directed by James
        Manak, Senior Legal Counsel.
                  IACP, Pursuit.

               3A survey was administered during January of 1991 to
        a random sampling of 17 police officers from various agencies
        attending Traffic Institute courses.     Classroom ·discussions
        were also conducted regarding department training and the in-
        cidence of drinking drivers involved in pursuits. The results
        of the survey are not empirical evidence of general observa-
        tions offered, but simply as anecdotal information. Additional
        studies of departmental administrative and training activities
        may be conducted at a later date.
               3he IACP Concepts and Issues Paper is also contained
        in the Appendix A of this report.
                31id.

                  Ibid.
                  Shuman and Kennedy, Missing.

                "iliam H. Kroes, M.D. Society's Victim-The Policeman,
         (Charles C. Thomas Publisher, Springfield, Illinois, 1976) p.
        15.

               >National Highway Traffic Safety Administration, "Mich-
        igan Law Enforcement Training Counsel, National Steering Com-
        mittee on Basic Law Enforcement Precision Driving" 1987-1988.
        Obtained from Committee papers on file at the Northwestern
        University Transportation Library, Evanston, Illinois.
                  38zevitz, Pursuit, p. 243.
               39Daniel J. Bolin, Police Advanced Driving and Pursuit
        Training Manual. Eastern Illinois University, Charleston,
        Illinois. undated. Copy of this publication is contained in
        the appendices to this report.
                  9nMiami Policeman Sentenced in Deaths that Led to
        Riots,"     Olean Times Herald, January 25, 1990, p. 8.

                'Gary Vest, "Punishment is too Light for Fleeing a
         Police Officer" Ohio Police Magazine, Spring 1983, p. 35.
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 130 of 200 PageID #: 1048




                                   BIBLIOGRAPHY


        Alpert, Geoffrey P. and Dunham, Roger G. Police Pursuit Driv-
              ing:   Controlling Responses to Emergency Situations.
              New York: Greenwood Press.    1990:  "Policing Hot Pur-
              suits:    The Discovery of Aleatory Elements. 11    The
              Journal of Criminal Law & Criminology.    1989.  North-
              western University School of Law.      Vol. 80, No. 2:
               Questioning Police Pursuits in Urban Areas." Manage-
              ment and Organization. Section III.

        Auten, James H. "Emergency and Pursuit Driving: Police Con-
              siderations."    Illinois Police Association official
              Journal,    Vol. 42.    April 1989:  "Law Enforcement
              Driving: Part IV, Policy Development." Law and Order.
              August 1985
        Aylesworth, George.   "Police Pursuit Policies and Practices
              Need a Great Measure of Supervisory and Administrative
              Control." The Florida Police Chief. September 1989

        Barker, Tom. "Police Pursuit Driving:       The Need for Policy."
              The Police Chief. 1984
        Beckman, Erik.   "Identifying Issues in Police Pursuits: The
              First Research Findings." The Police Chief. July 1987:
              "A Report to Law Enforcement on Factors in Police Pur-
              suits." East Lansing: October 1985
        Bolin, Daniel J. Police Advanced Driving and Pursuit Training
              Manual.    Eastern Illinois University.     Charleston:
              Undated

        Cole, Richard. "Miami Police Sentenced in Deaths That Led to
              Riots. 11 Olean Times Herald.  Olean:   AP Wire Story
              January 25, 1990

         Demarest, John B. "Pursuit Policy: Can An Agency be Without
               One?"   Journal of California Law Enforcement.  April
               1979
         International Association of Chiefs of Police.    Models for
               Management: Emergency Vehicle Operation - Hot Pursuit.
               Gaithersburg, Md. December 1, 1989
         Koonz, J. H. and Regan, P. M. "Hot Pursuits: Proving Police
               Negligence." 'Trial. December 1985
         Kroes, William H., MD. Society's Victim-The Policeman. 1976,
               Rev. 1986. Springfield: Charles c. Thomas Publisher

                                         98
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 131 of 200 PageID #: 1049




                                                                         99
       Misner, Gordon E. "High Speed Pursuit: Police Perspectives."
             CJA File. Vol. 2, No. 6. December/January 1990
        Penrod, Michael S. "Legal Liability in High-Speed Pursuits."
              The Police Chief. September 1985
        National Committee on Uniform Traffic Laws and Ordinances.
              Uniform Vehicle Code and Model Traffic Ordinance, 1987.
              Revised.   Evanston:   Northwestern University Traffic
              Institute

        National Highway Traffic Safety Administration. U.S. Depart-
              ment of Transportation. "Effect of Traffic Enforcement
              on Crime Phase I Final Report." Contract DTNH22-90-C-
              05103.   Submitted by Northwestern University Traffic
              Institute. April 1991
        National Highway Traffic Safety Administration. DWI Detection
              and Standardized Field Sobriety Testing_ Instructor
              Manual.    Northwestern University Traffic Institute.
              January 1989
        Pursuit in Traffic Law Enforcement.   3rd Ed.   PN 553.         The
              Traffic Institute, Northwestern University.  1981
        Schofield, Daniel L., S.J.D. "Legal Issues in Pursuit Driv-
              ing." Legal Digest. May 1988
        Scotti, Anthony J.   Police Driving Techniques.          Englewood
              Cliffs: Prentice-Hall, Inc. 1988
        Shuman, I. Gayle and Kennedy, Thomas D.     "Police Pursuit
             Policies: What is Missing? American Journal of Police.
             Vol. 8. 1989. 21-30
        Territo, Leonard.   "Citizen Safety:       Key Element in Police
             Pursuit Policy. 11 Trial. 1982

        The   Commission on    the Accreditation of Law Enforcement
              Agencies, Inc.    Standards for Law Enforcement Agencies.
              September 1989
        Turner, Richard H. Tactical Police Driving.         United States:
             NAPD Publishing Company. 1982

        U.S. Department of Justice. Federal Bureau of Investigation.
              Uniform Crime Reports: Law Enforcement Officers Killed
              and Assaulted. 1989
        Vest, Gary.   "Punishment is too Light for Fleeing a Police
              Officer." Ohio Police Magazine. Spring 1983
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 132 of 200 PageID #: 1050




                                                                        100

        Weisel, J.   "Controversey Over High Speed Pursuits."      Trooper.
              1977

        Westmoreland, Bobby and Haddock, Billy D. "Code 3 Driving
              Psychological and Physiological Stress Effects."    Law
                                                                         --
              and Order. Vol. 37, No. ll. November 1989
        Zevitz, Richard G.  "Police civil Liability and the Law of
              High Speed Pursuit."   Marquette Law Review.    Vol.
              70:237, 1987
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 133 of 200 PageID #: 1051




                                    APPENDIX A

                           IACP MODEL PURSUIT POLICIES
   Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 134 of 200 PageID #: 1052


 ., VEHICULAR
" PURSUIT

                                                     Model Policy
                                          Effective Date                                          Number
                                          December 1, 1989

     Subject
     Vehicular Pursuit

     Reference                                                                        Special Instructions


     Distribution
                                                                              .,,
                                                       Reevaluation Date                                         No. Pages
                                                       November 30, 1990


    I. PURPOSE                                                                   d. Weather conditions.
       The purpose of this policy is to state the guidelines               B. Pursuit Officer Responsibilities
       to be followed during vehicular pursuit.                               1. The pursuing officer shall immediately notify
                                                                                 communications center personnel that a pursuit
    II. POLICY                                                                   is underway. The officer shall provide commun-
        Vehicular pursuit of fleeing suspects presents a danger                  ications personnel with the following
        to the lives of the public, officers and suspects involved               information:
        in the pursuit. It is the policy of this department to                   a. Unit identification;
        protect all persons' lives to the extent possible when                   b. Location, speed and direction of travel of the
        enforcing the law. In addition, it is the responsibility                      fleeing vehicle;
        of the department to assist officers in the safe                         c. Description and license plate number, if
        performance of their duties. To effect these obligations,                     known, of the fleeing vehicle;
        it shall be the policy of the department to narrowly                     d. Number of occupants in the fleeing vehicle,
        regulate the manner in which vehicular pursuit is                             and descriptions, where possible; and
        undertaken and performed.                                                e. Reasons supporting the decision to pursue.
                                                                              2. Failure to provide this information to commun-
    III. DEFINITION                                                              ications personnel may result in an immediate
         A. Vehicular Pursuit: An active attempt by an officer                    decision by a field supervisor assigned to
            in an authorized emergency vehicle to apprehend                       monitor the pursuit to order its termination.
            fleeing suspects who are attempting to avoid                      3. The primary pursuit unit shall reduce the level
            apprehension through evasive tactics.                                 of pursuit to that of support or backup unit
                                                                                  where:
    IV. PROCEDURES                                                                a. The fleeing vehicle comes under the surveil-
        A. Initiation of Pursuit                                                      lance of an air unit; or
           1. The decision to initiate pursuit must be based                      b. Another vehicle has been assigned primary
               on the pursuing officer's conclusion that the                          pursuit responsibility.
                immediate danger to the public created by the                 4. Any primary or backup unit sustaining damage
                pursuit is less than the immediate or potential                   to, or failure of essential vehicular equipment
                danger to the public should the suspect remain                    during pursuit shall not be permitted to continue
                at large.                                                         in the pursuit. The unit shall notify commun-
           2. Any law enforcement officer in an authorized                        ications so that another unit may be assigned
                emergency vehicle may initiate a vehicular                        to the pursuit.
                pursuit when ALL of the following criteria are             C. Communications Center Responsibilities
                met:                                                          1. Upon notification that a pursuit is in progress,
                a. The suspect exhibits the intention to avoid                    communications personnel shall immediately
                     arrest by using a vehicle to flee apprehension               advise a field supervisor of essential information
                     for an alleged felony or misdemeanor that                    regarding the pursuit.
                     would normally require a full custody arrest;            2. Communications personnel sball carry out the
                b. The suspect operating the vehicle refuses to                   following activities and responsibilities during
                     stop at the direction of the officer; and                    the pursuit:
                 c. The suspect, if allowed to flee, would present                a. Receive and record all incoming information
                     a danger to human life or cause serious                           on the pursuit and the pursued vehicle;
                     injury.                                                       b. Control all radio communications and clear
            3. The pursuing officer shall consider the following                       the radio channels of all nonemergency calls;
                 factors in determining whether to initiate                        c. Obtain criminal record and vehicle checks
                 pursuit:                                                              of the suspects;
                 a. The performance capabilities of the pursuit                    d. Coordinate and dispatch backup assistance
                     vehicle;                                                          and air support units under the direction
                 b. The condition of the road surface upon                             of the field supervisor; and
                     which the pursuit is being conducted;                         e. Notify neighboring jurisdictions, where
                 c. The amount of vehicular and pedestrian                             practical, when pursuit mav extend into their
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 135 of 200 PageID #: 1053

         ++'+viuus         icpuuiur:3        uuILi.J   YenICuIr                otherwise permitted to join the pursuit team,            !

       Pursuit                                                                 or follow the pursuit on parallel streets.
       1. Upon notification that a vehicular pursuit                        2 Officers may not intentionally use their vehicle
            incident is in progress, the field supervisor shall                 to bump or ram the suspect's vehicle in order
            assume responsibility for the monitoring and                        to force the vehicle to a stop off the road or
            control of the pursuit as it progresses.                            in a ditch.
       2. The field supervisor shall continuously review
            the incoming data to determine whether the
            pursuit should be continued or terminated.
                                                                            3. Departmental policy pertaining to use of deadly
                                                                                force shall be adhered to during the pursuit.
                                                                         G. Termination of Pursuit
                                                                                                                                            C
       3. In controlling the pursuit incident, the field                    1. A decision to terminate pursuit may be the most
            supervisor shall be responsible for coordination                    rational means of preserving the lives and
            of the pursuit as follows:                                          property of both the public, and the officers and
            a. Directing pursuit vehicles or air support                        suspects engaged in pursuit. Pursuit may be
                  units into or out of the pursuit;                             terminated by the pursuing officer, the field
            b. Redesignation of primary, support or other                       supervisor or chief executive officer of the
                  backup vehicle responsibilities;                              department.
            c. Approval or disapproval, and coordination                    2 Pursuit shall be immediately terminated in any
                  of pursuit tactics; and                                       of the following circumstances:
            d. Approval or disapproval to leave jurisdiction                    a. Weather or traffic conditions substantially
                  to continue pursuit.                                               increase the danger of pursuit beyond the
       4. The field supervisor may approve and assign                                worth of apprehending the suspect;
             additional backup vehicles or air support units                     b. The distance between the pursuit and fleeing
             to assist the primary and backup pursuit                                vehicles is so great that further pursuit is
             vehicles based on an analysis of:                                       futile; or
            a. The nature of the offense for which pursuit                      c. The danger posed by continued pursuit to
                  was initiated;                                                     the public, the officers or the suspect is
             b. The number of suspects and any known                                 greater than the value of apprehending the
                  propensity for violence;                                           suspect(s).
             c. The number of officers in the pursuit                       3. The pursuing officer shall relay this information
                  vehicles;                                                     to communications personnel, along with any
             d. Any damage or injuries to the assigned                           further information acquired which may assist
                  primary and backup vehicle or officers;                        in an arrest at a later date.
             e. The number of officers necessary to make                 H. Interjurisdictional Pursuits
                  an arrest at the conclusion of the pursuit;               1. The pursuing officer shall notify communica-
                  and                                                            tions when it is likely that a pursuit will continue
             f. Any other clear and articulable facts that                       into a neighboring jurisdiction, or across the
                  would warrant the increased hazards caused
                  by numerous pursuit vehicles.
                                                                                 state line.
                                                                            2 Pursuit into a bordering state shall conform with             C
    E. Traffic Regulations During Pursuit                                        the department's interjurisdictional pursuit
        1. Each unit authorized to engage in vehicular                           agreement and state law.
             pursuit shall be required to activate headlights            I. The field supervisor shall prepare a comprehensive
             and all emergency vehicle equipment prior to                   analysis of the pursuit, and forward it to the chief
             beginning pursuit.                                             executive officer of the agency.
        2. Officers engaged in pursuit shall at all times
             drive in a manner exercising reasonable care for
             the safety of themselves and all other persons                                   BY ORDER OF
             and property within the pursuit area.
        3. Officers are permitted to suspend conformance
              with normal traffic regulations during pursuit
              as long as reasonable care is used when driving
              in a manner not otherwise permitted, and the                                 CHIEF OF POLICE
              maneuver is reasonably necessary to gain
              control of the suspect.
    F. Pursuit Tactics                                                   This model vehicular pursuit policy was developed under
         1. Unless expressly authorized by a field super-                the auspices of the Advisory Board to the IACP/BJA National
              visor, pursuit shall be limited to the assigned            Law Enforcement Policy Center.
              primary and backup vehicles. Officers are not




    This model policy is intended to serve as a guide for the police executive who is interested in formulating a written procedure
    to govern vehicular pursuit. The police executive is advised to refer to all federal, state and municipal statutes ordinances,
    regulations, and judicial and administrative decisions to ensure that the policy he or she seeks to implement meets the unique
    needs of the jurisdiction.
      Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 136 of 200 PageID #: 1054

                  gcuTO» n,

              $
                               «
                                ?
                                                      IACP/BJA National
              5                 5
                                                 Law Enforcement Policy Center
L.

                                                          Vehicular Pursuit
                  ============                                       Concepts and Issues Paper                   ============
                                                                               August 1, 1990

     I. INTRODUCTION                                                                         liability when the injured parties are innocent by-
                                                                                             standers.
     A.   Purpose of Document                                                                   On the other hand, if a law-enforcement agency is
       This paper is designed to accompany the Model Policy                                  known not to engage in high-speed pursuits, then its
     on Vehicular Pursuit established by the LACP/BJA                                        credibility with both law-abiding citizens and law
     National Law Enforcement Policy Center. This paper                                      violators will suffer and effectiveness may be dimin-
     provides essential background material and supporting                                   ished. Public knowledge that a law enforcement
     documentation to provide greater understanding of the                                   department has a policy prohibiting pursuit may well
     developmental philosophy and implementation require-                                    encourage people to flee, decreasing the probability of
     ments for the model policy. This material will be of value                              apprehension.
     to law enforcement executives in their efforts to tailor                                   The Model Vehicular Pursuit Policy recognizes these
     the model to the requirements and circumstances of                                      balancing problems in its policy statement and
     their community and their law enforcement agency.                                       recommends a restrictive vehicular pursuit policy as the
     B.     Background                                                                       preferred means of meeting a law enforcement agency's
          Law enforcement pursuit policies are important for                                 obligations.
     a number of reasons:                                                                     C.     Types of Pursuit Policy
         • To reduce injuries and deaths to an absolute                                            There are essentially three distinct models of vehicular
            minimum;                                                                          pursuit policy:
         • To give officers a dear understanding of when and                                     • Judgmental or discretionary-allowing officers to
            how to conduct pursuits;                                                                make all major decisions relating to initiation,
         • To maintain the basic law enforcement mission to                                         tactics, and termination.
            enforce the laws and protect life and property; and                                  • Restrictive-placing certain restrictions on officers'
         • To minimize municipal liability in those accidents                                       judgments and decisions.
            that will still take place.                                                          • Discouraging-severely cautioning or discouraging
        There can be little question that a law enforcement                                         any pursuit, except in the most extreme circum-
     agency should have an explicit vehicular pursuit policy.                                       stances.'
     The question is what kind of pursuit policy will best                                      The model policy is restrictive, placing officers under
     serve the agency's interests. The policy issue con.fronting                              a series of carefully defined constraints and subjecting
     law enforcement and municipal administrators is a                                        pursuits to close supervision and review. The rationale
     familiar one of balancing conflicting interests: On one                                  for this restrictive policy is outlined here.
     side there is the need to apprehend known offenders.
     On the other side, there is the safety of law enforcement                                D. Alternatives to Pursuit
     officers, of fleeing drivers and their passengers, and of                                   There are two basic alternatives to pursuit: (1) no
     innocent bystanders.                                                                     pursuit and (2) following at a safe speed. When a violator
         Every law enforcement department is exposed to                                       has too much lead time, pursuit should not be
     several kinds of loss from high speed chases. They                                       undertaken. When the violator's identity is known, and
     always entail risk of loss of life, serious personal injury,                             his behavior is not endangering others, high-speed
      and serious property damage. If the persons injured or                                  pursuit is unnecessary because he can be apprehended
      killed are law enforcement officers themselves, the law                                 at some other time.
     enforcement department suffers direct loss. If the                                          Examples of situations in which following at a safe
      persons injured or killed are private citizens, the                                     speed is preferable to a high-speed chase include when
      department or the government it serves may be liable                                    hosrages are involved, when an occupant is already
      in civil actions for damages. The same holds true for                                   known to be the subject of an alarm, and when pursuit
      property damage. It is particularly difficult to escape                                 is in heavy traffic.



                                    A publication of the IACP/BJA National Law Enforcement Policy Center
                                          1110 North Glebe Road, Suite 200, Arlington, Virginia 22201
                        The development of thu concept paper w supported under funding by the U.S. Department of Justice's Bureau of Justice Assistance under
                   Gnant No. $87.SN.CX.Kg77.The pouts of view or opuions stated in thus document are the results of work performed by the international Asiocanon of
                                       Chef of Police and do not necessanly reflect the official pomutton or policies of the U.5. Department of Jusnct.
 Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 137 of 200 PageID #: 1055

                                                                                                                                          ,+
   Not initiating a pursuit or not continuing a pursuit             more restrictive than the common-law rule." Citing
does not mean giving up. It is possible that the pursuit            reports and studies by the IACP and the Commission
will be reestablished by the pursuing officer or, through           on Accreditation for Law Enforcement Agencies, the
the use of the radio, by other law enforcement units.               Court found that only 7.5 percent of law enforcement
Also, the subject of a pursuit might be identified and              departments permit use of deadly force against any
subsequently apprehended from information obtained                  felon, and that 86.8 percent explicitly do not'                 (
from a description of the pursued vehicle or from its                  The Supreme Court concluded that deadly force may
license plate number. Discontinuing vehicular pursuit               not be used unless it is necessary to prevent the escape
is not a reflection on an officer's courage or ability. In          and the officer has reason to believe that the suspect
most cases, if an apprehension is not made quickly and              poses a significant threat of death or serious physical
at a reasonable speed, the most intelligent action for              injury to the officer or others.I? High-speed chases have
the officer is to discontinue the pursuit.                          frequently been analogized to the use of deadly force,
                                                                    and in Brower v. County of Inyo,\ the Supreme Court
E. Legal Considerations                                             considered a high-speed law enforcement pursuit
   The precise extent of a municipal government's                   culminating in the death of the fleeing driver. In Brower,
liability for personal injuries or property damage caused           officers chased the driver of a stolen car into a roadblock
by high-speed pursuits is in the first instance a matter            other officers of their department had established by
of state law. To the extent a state has waived sovereign            parking a tractor trailer across a two-lane highway in
immunity for itself and its municipal governments, it               the middle of the night. All members of the Court agreed
may be liable for negligence. But there is also the                 that Brower had been "seized" within the meaning of
potential for liability in the federal courts under 42 U.S.C.       the Fourth Amendment, but there was a five-four split
1983 for deprivation of civil rights, for what are                  on the issue of whether an element of governmental
sometimes referred to as constitutional torts.                      intent is required for violation of the Fourth Amend-
   The civil rights protected by 42 Us.C. 1983 include              ment. Distinguishing the case from an accidental or
the right not to have life, liberty, or property taken              negligent seizure, such as would occur if the brake
without due process of law, which is secured by the                 slipped on an unoccupied police car and it accidentally
Fourteenth Amendment to the Constitution of the                     pinned a passerby against a wall, Justice Scalia, writing
United States, and the right of a person not to be                  for the majority, said:
unreasonably seized, which is guaranteed by the Fourth                 It is clear, in other words, that a Fourth Amendment seizure
Amendment.                                                             does not occur whenever there is a governmentally caused
   In federal civil rights cases to date, several principles            termination of an individual's freedom of movement (the
have evolved. The Supreme Court will not use 42 U.S.C.                  innocent passerby), nor even whenever there is a
1983 for simple negligence cases.2 Nor will it use it where
there is adequate relief to injured parties under state
                                                                        governmentally caused and governmentally desired
                                                                        termination of an individual's freedom of movement (the
                                                                                                                                          (
law.? Municipalities can be found liable under 1983 only                fleeing felon), but only where there is a governmental
where the municipality itself causes the constitutional                 termination of freedom of movement through means
violation at issue.'                                                    intentionally applied. [Emphasis by Justice Scalia.]
    Three recent Supreme Court cases bear directly on                  Justice Stevens, joined by Justices Brennan, Marshall,
the issues discussed in this paper. Tennessee v. Gamer"             and Blackmun, concurred in the judgment that using
held that the use of deadly force to apprehend an                   the roadblock had constituted a Fourth Amendment
unarmed fleeing suspect is an unreasonable seizure                  seizure, but declined to join that part of the Court's
under the Fourth Amendment. In Garner, a law                        opinion that seemed to "establish the proposition that
enforcement officer had shot and killed a teenager                  '[vliolation of the Fourth Amendment requires an
suspected of burglary as he attempted to escape capture.            intentional acquisition of physical control.""3 Because
The Supreme Court had little difficulty concluding that             the majority in Brower does look at the intention behind
 the application of deadly force is a Fourth Amendment              the particular tactic used, it is looking at policy questions,
 seizure. But to determine whether it is an unreasonable            which are our primary concern in this paper.
 seizure requires balancing this extreme form of seizure,               City of Canton v. Harris! dealt with a question of liability
 indeed the ultimate form of seizure of a person, against           for inadequate training. Combined with Garner and
 the law enforcement interests being served.                         Brower, Harris has a direct bearing on the liability issues
    The Court rejected the use of deadly force to prevent           with which we are concerned here. Two passages bring
 the escape of all felony suspects, regardless of the                the point home. Considering circumstances in which
 circumstances. "It is not better that all felony suspects           training might be found to be inadequate to protect
 die than that they escape."The Court carefully analyzed             constitutional rights, the Court said:
 the common-law rule which authorized the use of                         But it may happen that in light of the duties assigned
 deadly force to apprehend a felon, and a Tennessee                      to specific officers or employees the need for more or
 statute, which authorized the use "of all the necessary                 different training is so obvious, and the inadequacy so
 means to effect the arrest." The Memphis Police                         likely to result in the violation of constitutional rights,
 Department policy was slightly more restrictive, but still              that the policy makers of the city can reasonably be said

                                                                                                                                          <
 allowed the use of deadly force in cases of burglary.?                  to have been deliberately indifferent to the need.15
    The Supreme Court also considered the deadly force                  A footnote to that passage reads as follows:
 rules followed by the states, finding that the common-                  For example, city policy makers know to a moral certainty
 law rule remains the rule in fewer than half the states.                that their law enforcement officers will be required to arrest
 The Court also examined policies adopted by law                         fleeing felons. The city has armed its officers with firears,
  enforcement departments: "Overwhelmingly, these are                     in part to allow them to accomplish this task Thus, the
                                                                2
          Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 138 of 200 PageID #: 1056

       need to train officers in the constitutional limitations on       permissive pursuit policy has been traditionaly
       the use of deadly force, see Tennessee v. Garner, 471             accepted.
       U.S. 1 (1985), can be said to be "so obvious," that failure          But in this critical area of pursuit driving, law
       to do so could properly be characterized as "deliberate           enforcement administrators must be prepared to make
       indifference" to constitutional rights.16                         difficult decisions based on the cost and benefits of these
       Deliberate indifference to constitutional rights may              types of pursuit to the public they serve. As another
    be a standard few plaintiffs will ever meet. Indeed,                 national standard in this area states:
    Justice O'Connor did not believe that Mrs. Harris, the                  The purpose of hot pursuit is the apprehension of a suspect
    plaintiff in City of Canton, could meet the deliberate                  who refuses to comply with the law requiring drivers
    indifference standard. But the risks inherent in high-                  to stop upon command. The primary goal of the department
    speed pursuits are well known and cannot be taken                       is the protection of life and property. To the extent that
    lightly. As the facts of Brower v. County of Inyo make                  a hot pursuit exposes any officer, suspect, or member of
    clear, high-speed pursuit can tum out to be the use                     the general public to an unnecessary risk of harm or injury
    of deadly force, as did the use of firearms in Tennessee                then hot pursuit is inconsistent with that goal.
    v. Garner. Under Garner, there may be municipal liability               Before a law enforcement administrator adopts a
    for failure to have a policy limiting high-risk pursuits             pursuit policy he must examine his underlying beliefs
    to circumstances justifying the risk. Under City of Canton,          about the value of such pursuits, weigh them in the
    local governments may find themselves liable for failure             light of available information, and strike a balance
    to provide training clearly controlling this application             between what is an acceptable level of risk in his
    of deadly force.
                                                                         community. "Acceptable" risk is not an objective fact
     F.   Definition                                                     but a judgment based on factors such as community
       The model policy uses the following definition of a               attitudes, the geography of the jurisdictions (eg. rural
     vehicular pursuit: An active attempt by an officer in               vs. urban), the departments history of accidents, injuries,
     an authorized emergency vehicle to apprehend fleeing                and legal penalties in pursuits, and the volume and types
     suspects who are attempting to avoid apprehension                   of arrests resulting from such pursuits, to name a few.
     through evasive tactics.                                               From an overall perspective, based upon available
       There are four important points to be made about                  research and the views of many law enforcement
     this definition:                                                    professionals, there is not sufficient justification to
        • The law enforcement officer is in a patrol car and             support the risks of vehicular pursuit in instances
           therefore presumably recognizable as a law                    involving nonjailable offenses.
           enforcement officer.                                          A. Initiation of Pursuit
        • The driver is aware that the law enforcement officer              The decision to initiate pursuit requires a quick
           is trying to stop him and resists the attempt.                judgment by the pursuing officer, weighing the
        • The definition itself is silent on why the law                 immediate danger to the public created by the pursuit
           enforcement officer is trying to stop the driver.             itself against the immediate or potential danger to the
           Thus, the definition includes both pursuit for traffic        public should the suspect remain at large. lf that decision
           offenses, including speeding itself, and pursuit for          finds that the danger of allowing the suspect to escape
           felonies. However, the procedures prescribed in               outweighs the immediate risk to the public, the officer
           the model policy specify that the fleeing driver              may begin pursuit.
           must be seeking to avoid apprehension for an                     The policy also specifies several criteria that must be
           alleged felony or misdemeanor that would                      met before initiation of the pursuit:
           normally require a full custody arrest.                           • Suspect exhibits intention to avoid arrest by using
        • The definition is silent on vehicle speed. Because                    a vehicle to flee apprehension for an alleged felony
           risk is ordinarily perceived as rising in direct                     or misdemeanor that would normally require a full
           proportion to speed, speed is a significant issue                    custody arrest. This criterion removes ordinary
           to be addressed within a pursuit policy. However,                    traffic violations-requiring only citation and not
           even low or moderate speeds in congested areas                       arrest-from consideration.
           can create substantial risk.                                      • Suspect refuses to stop at the direction of the
                                                                                officer. Thus the fleeing driver must know that an
     II. ELEMENTS OF THE POLICY                                                 officer is trying to stop him.
      The Model Vehicular Pursuit Policy has nine major                      • Suspect would represent danger to human life or
   elements, beginning with the decision to initiate pursuit                    cause serious injury if allowed to flee. Thus the
   and concluding with analysis of the pursuit after its                         balancing test must lead to the conclusion that
   completion. Parts of the procedure focus on the indivi-                       the risk of allowing the driver to flee is greater
   duals involved, like the pursuing officer and the super-                      than the risk of the pursuit.
   visor, other parts on specific tactics and procedural                    The officer deciding whether to initiate a pursuit
   constraints.                                                           should also consider four other factors, each of which
      The model policy is relatively restrictive, particularly            bears not only on whether to begin the pursuit but
   in prohibiting pursuit where the offense in question                   upon the speeds at which pursuit may become too risky
G
_. would not warrant an arrest. Most traffic violations
   therefore, would not meet these pursuit requirements.
                                                                          to continue:
                                                                             • Performance capabilities of pursuit vehicle
   It is recognized that many law enforcement officers and                   • Condition of road surface
   administrators may find this prohibition difficult to                      • Vehicular and pedestrian traffic in the area
   accept and implement, particularly where a more                            • Weather conditions
                                                                     3
  Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 139 of 200 PageID #: 1057


B. Pursuit Officer Responsibilities                           normal traffic regulations during pursuit as long as
   The pursuing officer must immediately notify the           reasonable care is used when driving in a manner not
communications center of the pursuit and of the               otherwise permitted and the maneuver is necessary to
following facts:                                              gain control of the suspect.
    • Unit identification;                                       The reasonable care standard is a tort standard of
    • Location, speed, and direction of travel of the         critical importance in limiting potential liability. There
      fleeing vehicle;                                        is an emergency exception to compliance with otherwise
    • Description and license plate number, if known,         applicable legal requirements, but not even an
      of the fleeing vehicle;                                 emergency will excuse failure to exercise reasonable care
    • Number of occupants in the fleeing vehicle and          under the circumstances.
      descriptions, where possible; and
    • Reasons supporting the decision to pursue.              F. Pursuit Tactics
   This information is essential to a decision by the field     The model policy limits pursuit to assigned primary
supervisor assigned to monitor the pursuit on whether         and backup vehicles unless others are specifically
to allow the pursuit to continue. It is also essential to     authorized to participate by the field supervisor. The
decisions about what other units to involve and what          policy also states that the departmental policy on deadly
alternatives to use.                                          force is to be adhered to in all pursuits.
   The model policy contemplates that just one unit will        The model policy explicitly prohibits ramming a sus-
be the primary pursuit unit. The initiating unit begins       pect's vehicle to force it off the road. While it does not
as the primary pursuit unit but is to reduce the level        address two other tactics--boxing-in and roadblocks-
of pursuit if the fleeing vehicle comes under surveillance    these tactics should be discouraged or prohibited.
by an air unit, if another unit is assigned primary           G. Termination of Pursuit
responsibility, or if the officer's vehicle suffers damage      Pursuits may be terminated before apprehension of
or some essential equipment failure.                          the suspect by the pursuing officer, by the field super-
C. Communications Center Responsibilities                     visor, or by the chief executive officer of the department.
  Upon being notified that a pursuit has begun, the           The model policy stresses: the point that termination
                                                              of a pursuit may be the most rational means of




      w"

                                                                          II
         •i   I
                  I   I   . •
                                            I   I   I   I
     Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 140 of 200 PageID #: 1058

                                                                                                                         f


B.   Pursuit Officer Responsibilities                             normal traffic regulations during pursuit as long as
   The pursuing officer must immediately notify the               reasonable care is used when driving in a manner not
communications center of the pursuit and of the                   otherwise permitted and the maneuver is necessary to
following facts:                                                  gain control of the suspect.
    • Unit identification;                                           The reasonable care standard is a tort standard of
    • Location, speed, and direction of travel of the             critical importance in limiting potential liability. There
      fleeing vehicle;                                            is an emergency exception to compliance with otherwise
    • Description and license plate number, if known,             applicable legal requirements, but not even an
      of the fleeing vehicle;                                     emergency will excuse failure to exercise reasonable care
    • Number of occupants in the fleeing vehicle and              under the circumstances.
      descriptions, where possible; and
    • Reasons supporting the decision to pursue.                  F. Pursuit Tactics
   This information is essential to a decision by the field         The model policy limits pursuit to assigned primary
supervisor assigned to monitor the pursuit on whether             and backup vehicles unless others are specifically
to allow the pursuit to continue. It is also essential to         authorized to participate by the field supervisor. The
decisions about what other units to involve and what              policy also states that the departmental policy on deadly
alternatives to use.                                              force is to be adhered to in all pursuits.
   The model policy contemplates that just one unit will            The model policy explicitly prohibits ramming a sus-
be the primary pursuit unit. The initiating unit begins           pect's vehicle to force it off the road. While it does not
as the primary pursuit unit but is to reduce the level            address two other tactics--boxing-in and roadblocks-
of pursuit ii the fleeing vehicle comes under surveillance        these tactics should be discouraged or prohibited.
by an air unit, ii another unit is assigned primary               G. Termination of Pursuit
responsibility, or if the officer's vehicle suffers damage          Pursuits may be terminated before apprehension of
or some essential equipment failure.                              the suspect by the pursuing officer, by the field super-
C. Communications Center Responsibilities                         visor, or by the clief executive officer of the department.
  Upon being notified that a pursuit has begun, the               The model policy stresses: the point that termination
dispatcher or communications center has a number of               of a pursuit may be the most rational means of
responsibilities:                                                 preserving life and property. It specifies three circum-
   • Notify a field supervisor of essential information           stances calling for immediate termination of a pursuit:
     about the pursuit.                                              • Weather or traffic conditions substantially increase
   • Control all radio communications and clear radio                   the danger of pursuit beyond the worth of appre-
     channels of all nonemergency calls.                                hending the suspect.                                  (
   • Receive and record all incoming information on                  • The distance between the pursuit and fleeing
     the pursuit and the pursued vehicle.                               vehicles becomes so great that further pursuit is
   • Obtain criminal records and vehicle checks of the                  futile.
     suspects.                                                       • The danger posed to the public, the officers, or
   • Coordinate and dispatch backup assistance and                      the suspect is greater than the value of apprehend-
     air support units, under the direction of the field                ing the suspect(s).
     supervisor.                                                     The first and third of these criteria show that the
   • Notify neighboring jurisdictions, where practical,           balancing of values continues throughout the pursuit.
     of a pursuit that may extend into their locality.            H. Interjurisdictional Pursuits
D. Field Supervisor's Responsibilities                              Local and regional circumstances throughout the
   The model policy gives the field supervisor respon-            United States vary so greatly that it is difficult to write
sibility for monitoring and controlling the pursuit as            a general policy governing intetjurisdictional relations.
it progresses, continuously reviewing incoming data to            The model policy prescribes that a pursuing officer
determine whether the pursuit should be continued or              notify communications when it is likely that a pursuit
terminated. Coordination responsibilities include the             will continue into a neighboring jurisdiction or across
following:                                                        a state line. Any such pursuit must comply with the
    • Directing pursuit vehicles or air units in or out           department's pursuit agreement and state law.
       of the pursuit.
    • Redesignating units as primary, backup, or                  I. Pursuit Analysis
                                                                    The final step of the model policy's procedures is for
       support.
                                                                  the field supervisor to prepare a comprehensive analysis
    • Approving, disapproving, and coordinating tactics.
                                                                  of the pursuit and forward it to the chief executive officer
    • Approving or disapproving leaving the jurisdiction
                                                                  of the agency. Such a comprehensive review should
       to continue the pursuit.
                                                                  address the following issues:
 E.   Traffic Regulations Du.ring Pursuit                             • What was the reason for the pursuit?
   The model policy stresses the standard of reasonable               • What were the conditions of the pursuit (e.g., traffic
 care in pursuits. Pursuing officers are to turn on their
 headlights and all emergency equipment at the
                                                                         condition(s), time of day, vehicle speed(s), number
                                                                         of officers involved, number of vehicles involved,      L
 beginning of the pursuit. They are to maintain                          etc.)?
 reasonable care, for themselves and for all other persons            • During the pursuit, did the actions of the involved
 and property, at all times during the pursuit. Pursuing                 officer(s) conform to established department
 officers are permitted to suspend conformance with                      policy?
                                                              4
      Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 141 of 200 PageID #: 1059


       • Were there any exceptions to the policy? If so,         Endnotes
           what were they and why did they occur?                  Geoffrey P. Alpert, "Questioning Police Pursuits in Urban Areas,"
       • Was any action taken against the suspect vehicle?       Journal of Police Science and Administration, 15.298 (1987), p. 300.
                                                                   Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 LEd.2d 662 (1986).
          If so, what circumstances necessitated the use of        Parratt v. Taylor, 451 US. 527, 101 S.Ct. 1908, 68 LEd.2d 420 (1981).
f          this action?                                            'Monell v. New York City Dept. of Social Services, 436 U.S. 658, 694-
       • If personnel and/or vehicles from other agencies        695 (1978).
          assisted in the pursuit, how many personnel and          471 U.S. 1 (1985).
                                                                   471 U.S. at 11.
          vehicles responded and what role(s) did the              7471 U.S. at 4-5.
           assisting agencies have in the pursuit?                 4471 U.S. at 18.
       • Based on the information compiled for this report,        9471 U.S. at 19.
                                                                   1471 U.S. at 3.
           did the reporting supervisors find that the pursuit     1109 S.Ct. 1378 (1989).
          was handled properly or should it have been              109 S.Ct. at 1381.
           handled differently?                                     109 S.Ct. at 1383.
       Development of standard reporting forms would               9109 S.Ct. 1197 (1989).
                                                                   19109 S.Ct at 1205.
    facilitate these reports. When complete, the field             6109 S.Ct. at 1205, fn. 10.
    supervisor report should be reviewed by the chief              TIACP, A Manual of Model Police Traffic Services: Policies and Procedures
    executive officer to determine whether.                      Arlington, VA. 1986.
       • The pursuit was necessary and within depart-
           mental policy.                                                                  Acknowledgement
                                                                      This paper was prepared by Hugh Nugent of the Institute
       • There are training needs to be considered.                 for Law and Justice, Alexandria, Virginia.
       • Any policy changes need to be considered.




G
     Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 142 of 200 PageID #: 1060




                    Madels fmr Management
                                       Effective Date                                         Number
                                       May 1, 1987
'
    Subject
    EMERGENCY VEHICLE OPERATION---HOT PURSUIT

    Reference                                                                      Special Instructions


     Distribution                                   Reevaluation Date                                          No. Pages
                                                    April 30, 1988




     I.   PURPOSE                                                          gency warning equipment when engaged
          To establish guidelines for hot pursuit, re-                     in hot pursuit.
          quiring emergency operation of depart-                           All personnel operating departmental vehi-
          mental vehicles.                                                 cles shall exercise due regard for the safety
                                                                           of all persons. No assignment shall be of
    II.   DEFINITIONS                                                      such importance, and no task shall be expe-
          The following definitions apply for the pur-                     dited with such emphasis, that the princi-
          pose expressed in this policy:                                   ples of safety become secondary. There are
          A. Hot Pursuit-an active attempt by one or                       no tasks in the department of such impor-
             more police officers to apprehend a sus-                      tance that they justify the reckless dis-
             pect operating a motor vehicle, while the                     regard of the safety of innocent persons.
             suspect is trying to avoid capture by                         Departmental personnel will be held
             using high speed driving     or  other eva-                   strictly a~countable for the consequences of
             sive tactics such as driving off a highway,                   their reckless disregard for the safety of
             making sudden or unexpected move-                             others.
             ments, or maintaining legal speed but
             willfully failing to yield to the officer's             IV.   PROCEDURES
             signal to stop.                                               Hot pursuit is justified only when the offi-
          B. Serious Felonv-a felon that involves                          cer knows or has reasonable grounds to
             an actual or threatened attack which the                      believe the suspect presents a clear and
             officer has reasonable cause to believe                       immediate threat to the safety of other
             could result or has resulted in death or                      motorists; has committed or is attempting
             serious bodily injury (e.g., aggravated                       to commit a serious felony; or when the
             assault, armed robbery, murder).
                                                                           necessity of immediate apprehension out-
          C. Roadblock-any method, restriction, or
                                                                           weighs the level of danger created by the
             obstruction utilized or intended for the                      hot pursuit, as in the case of a serious traffic
             purpose of preventing free passage of                         violation such as DWI
             motor vehicles on a highway in order to                       A. Initiating/Primary Unit Responsibilities
             effect the apprehension of an actual or                          1. The responsibility for the decision to
             suspected violator in a motor vehicle.                              initiate hot pursuit rests with the indi-
          D. Primary Pursuing Unit-the police unit                               vidual officer. The officer initiating a
             that initiates a pursuit or any unit that
                                                                                 pursuit shall, in all cases, notify the
             assumes control of the pursuit.                                     communications center as soon as rea-
                                                                                 sonably possible that a pursuit is un-
III.      POLICY                                                                 derway and provide the following in-
          All emergency vehicle operations shall be                              formation:
          conducted in strict accordance with existing                                 a. Police unit identification
          statutes. Officers engaged in emergency ve-                                  b. Location, speed, and direc-
          hicle operations shall utilize both audible                                     tion of travel
                                                                                       c. Vehicle description, includ-
          (siren) and visual (emergency lights) emer-
      Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 143 of 200 PageID #: 1061

r
          ing license number, if known                      viously greater than a juve-              unit is needed, and the next unit
         d. The specific reason for the                     nile can cope with.                       to join the pursuit will be desig-
             pursuit, including known              7. The termination of a pursuit                    nated the backup unit.
             laws violated                             does not prohibit the following       C. Communications Center Respon-
         e. Number of occupants                        of a vehicle at a safe speed, or           sibilities
         f. Traffic and weather condi-                 remaining in an area to reinitiate        l. Receive and record all incoming
             tions                                     pursuit if the opportunity and                information on the pursuit and
     2. Failure to provide the above in-               conditions permit.                             the pursued vehicle.
         formation may be cause for the         B. Assisting Unit Responsibility                 2. Immediately notify the com-
         commanding officer/field super-           1. Assistance will be coordinated                  manding officer and the field su-
         visor to order termination oi the             by the communications center                   pervisor when a pursuit is initi-
         pursuit.                                      under the direction of the com-                ated.
    3. The initiating or primary unit                  manding officer or the field su-         3. Clear radio channel of any un-
        shall be in field command, and                 pervisor. The field supervisor                necessary traffic and advise all
        bears operational responsibility               and primary unit will be advised              other units that a pursuit is in
        for the pursuit unless relieved                of the identity and location of               progress, providing all relevant
        by a supervisor.                              backup units who can assist.                   information.
    4. The authority of the primary                2. The active pursuit will normally          4. Perform relevant record and
        unit pertains to the immediate                involve not more than two units:               motor vehicle checks,
        field operation and is, at all                the primary unit and one backup           5. Control all radio communica-
        times, subordinate to the com-                unit. If more assistance is specif-            tions during the pursuit.
        mand of the field supervisor and              ically requested, the amount will         6. Coordinate assistance under the
        commanding officer.                           be determined bv:                             direction of the commanding of-
    5. The primary unit may maintain                  a. Nature of the offense                      ficer or the field supervisor.
        pursuit as long as it is safe to do           b. Number of suspects                     7. Continue to monitor the pursuit
        so, or until directed to terminate            c. Whether the participating                  until it has been terminated.
        the pursuit by a supervisor, or                  · units have more than one offi-    D. Supervisory Responsibilitl's
        the suspect is stopped.                            cer                                  1 Commanding Officer
    6. The decision to abandon pursuit                d. Other clear and articulated                a. The commanding officer ini-
        may be the most intelligent                        facts that would warrant the                  tiating the pursuit shall as-
       course of action. Officers must                     increased hazard.                             sume overall command and
       continually question whether                3. Only the commanding officer or                     exercise control through the
        the seriousness of the crime jus-             field supervisor may authorize                     field supervisor.
        tifies continuing the pursuit. A              more than two units to be in ac-         2. Field Supervisor
        hot pursuit shall be terminated               tive pursuit. All other units will            a. Upon being notified of the
        under any of the following cir-               remain aware of the direction                      pursuit, the field supervisor
        cumstances:                                   and progress of the pursuit but                    shall verify the following:
        a. If, in the opinion of the pursu-           shall not actively participate,                   1. No more than the required
            ing officer, the commanding               and shall not respond or parallel                     or necessary units are in-
            officer or the field supervisor,          the pursuit on adjacent streets                       volved in the pnrsuit.
            there is a clear and unreason-            unless specifically authorized to                 2. Aerial assistance, if avail-
            able danger to the officer and            do so.                                                able, has been requested.
            other users of the highway             4. The assisting unit, upon joining                  3. Proper radio frequency is
            created by the pursuit that               the pursuit, shall immediately no-                    being utilized.
            outweighs the necessity for               tify the communications center                    4. Affected allied agencies are
            immediate apprehension.                   of its identity. If the primary unit                  being notified.
        b. The suspect's identity has                 is a one-man unit, the assisting              b. The field supervisor will con-
            been established to the point             unit may assume radio commu-                      tinue to direct the pursuit,
            that later apprehension can be            nications responsibility, allow-                  and approve or order alterna-
            accomplished, and there is no             ing the primary unit to devote                    tive tactics, such as the use of
             longer any need for immedi-              full attention to driving.                        a roadblock, and maintain
             ate apprehension.                     5. The assisting unit will maintain                  control until th'e pursuit is ter-
         c. The prevailing traffic, road-             a safe distance behind the pri-                   minated. In the absence of
             way and environmental con-               mary unit, but be close enough                    adequate information from
             ditions indicate the futility of         to render backup assistance if                    the primary or backup unit,
             continued hot pursuit.                   and when required.                                 the field supervisor may
         d. The pursued vehicle's loca-            6. Assisting units shall, at all costs,              order termination of the pur-
             tion is no longer known.                 avoid intersecting the path of an                 suit.
         e. The pursuing officer knows,               oncoming high-speed vehicle.                  c. As with any tactical field
             or is reasonably certain, that        7. If the primary unit becomes dis-                   problem, it is not necessary
              the fleeing vehicle is operated         abled, the assisting unit will be-                 that the field supervisor be
             by a juvenile and the offense            come the primary unit. The                         physically present in order to
             constitutes a misdemeanor or             communications center will ad-                     begin coordination and assert
             a non-serious felony and the             vise the field supervisor and                     control of the pursuit.
              safety factors involved are ob-         other units that a new backup                 d. The supervisor of the district
      Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 144 of 200 PageID #: 1062


         where the pursuit ends                     pursuit, the unmarked vehicle                  that a unit from an outside
         should proceed to the termi-               will withdraw from active pur-                 agency is unable to request
         nation point to provide guid-              suit and serve in a support role.              assistance, or the emergency na-
         ance and necessary supervi-            7. Police Motorcycles-Officers op-                 ture of the situation dictates the
         sion.                                      erating police motorcycles may                 need for assistance. In these in-
E. Emergency Vehicle Operation and                  participate in a hot pursuit only              stances, all departmental pur-
   Tactics                                          until a marked patrol unit can                 suit policies are in effect.
   1. Offensive Tactics--In the course of           assume pursuit.                          G. Overtaking/P rsuit of Violators
      pursuit, deliberate contact be-           8. Controlled Access Highways---Offi-           The responswlity for the decision
      tween vehicles or forcing the                 cers shall not pursue suspects              to overtake rests with the indi-
      pursued vehicle into parked                   the wrong way on interstate or              vidual officer. In arriving at his de-
      cars, ditches, or any other obsta-            other controlled access high-               cision he must carefully consider
      cle, boxing in, heading off, ram-             ways or divided roadways un-                all factors involved, including the
      ming, or driving alongside the                less specifically authorized by             seriousness of the offense, the pos-
      pursued vehicle while it is in                the commanding officer or field             sible consequences and, most im-
      motion shall be prohibited, un-               supervisor.                                 portantly, the safety of the general
      less such actions are specifically        9. Roadblocks-The use of a road-                public. In order to diminish the
      authorized by the commanding                  block must be authorized by the             likelihood of a pursuit, officers
      officer or the field supervisor.              commanding officer or the field             intending to stop a vehicle should,
      Such actions may be approved                  supervisor. Generally, a road-              when practical, be within a close
      only when the use of deadly                   block will be employed only as a            proximity to the vehicle prior to ac-
      force would be authorized.                    last resort. The use of a road-             tivating the emergency lights and
                                                    block must be directly associated           siren.
      Reckless or hazardous driving
                                                    with the seriousness of the crime
      maneuvers shall not be dupli-                                                              During the course of enforcement
                                                    for which the suspect is wanted.
      cated by any pursuing vehicle.                                                             activities, specific incidents may es-
                                                    The roadblock must be clearly
                                                     visible and provide adequate                calate from routine overtaking sit-
    2. Caravaning--There shall be no
                                                                                                 uations if the suspect attempts to
       caravaning by field units not di-             warning to allow vehicles to
                                                    come to a safe stop. The roadway             evade apprehension. If this occurs,
       rectly involved in the immediate
                                                    shall not be completely blocked              applicable hot pursuit policy and
       pursuit.
    3. Passing-There shall be no at-                unless the use of deadly force               procedures apply.
       tempt by officers to pass other               would be authorized.
C      field units involved in the pur-         10. Traffic Control Devices-Extreme
       suit unless the passing officer re-          caution must be used whenever
       ceives specific permission from              officers disregard traffic signs or
       the primary unit or the field su-            signals, even though statutes
       pervisor.                                    specifically permit such con-
    4. Spacing-Al! units in pursuit,                duct. Officers shall make use of
       whether the vehicle in front of              all available warning devices to                         By Order of:
       the unit is the suspect vehicle or           alert other motorists and pedes-
       another police vehicle, shall                trians.
       space themselves at a distance           11. Aerial Assistance-Aerial assis-
       that will ensure proper braking              tance will be utilized if available.                    Chief of Police
       and reaction time in the event               The air unit shall direct the
       the lead vehicle stops, slows, or            movement of the primary unit
       turns.                                       and coordinate assistance of
    5. Number of Police Vehicles-No                 other ground units under the di-
       more than two police vehicles                rection of the field supervisor.
       will become actively involved in      F. Interjurisdictional Pursuits
       a pursuit, unless specifically di-        1. The communications center,
        rected otherwise by the com-                 with the approval of the com-
        manding officer or field super-              manding officer or field super-
        visor. Other officers should be              visor, will notify outside agen-
        alert to the pursuit progress and            cies if this department is in                 The IACP model emergency vehicle
        location.                                    pursuit in their jurisdiction. The         operation policy is intended to serve as a
    6. Unmarked Police Vehicles--Offi-               informing person will specify              guide for the police executive who is in-
       cers operating unmarked vehi-                 that the call is either a request for      terested in formulating a wnitten pro-
       cles (provided the vehicle is                 assistance or merely a courtesy            cedure to prevent and resolve potential
                                                     notification with no participa-            pursuit problems. The police executive is
       equipped with emergency lights
G      and siren) may engage in hot pur-
       suit only when the fleeing vehi-
                                                     tion desired.
                                                2. Officers shall not become in-
                                                                                                advised to refer to all federal, state and
                                                                                                municipal statutes, ordinances, regula-
                                                                                                tions, and judicial and administrative de-
       cle presents an immediate and                volved in another agency's pur-             cisions to ensure that the pursuit policy
       direct threat to life or property.           suit unless specifically autho-             he or she seeks to implement meets the
       Whenever a marked vehicle be-                rized by the field supervisor, or           unique needs of the jurisdiction.
       comes available to take over the             unless it is clearly demonstrated
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 145 of 200 PageID #: 1063




                      VEHICULAR PURSUITS BY POLICE OFFICERS
                                       1973


      WHEREAS, Persons attempting to    evade arrest       are often the subject of high
 speed vehicle pursuits; and

      WHEREAS, During the course   of   these   pursuits     numerous    traffic   laws are
 violated; and

      WHEREAS, Each pursuit results in a continuing condition of extreme hazard to
 persons involved in the pursuit and others; and

      WHEREAS, The hazards increase immeasurably when the speeds          of the involved
 vehicles increase and the duration of the pursuit lengthens; and

      WHEREAS, One of the most difficult problems              confronting    the pursuing
 officers is how to stop the fleeing suspects; and

      WHEREAS, The hazards are, in many instances, amplified            by officers firing
 shots at the fleeing vehicles; now, therefore be it

      RESOLVED, That the International Association of Chiefs of Police, assembled
 at its 80th Annual Conference in San Antonio, Texas on September 26, 1973 urges
 the adoption by law enforcement agencies of a written pursuit policy.




 The attached Written Pursuit Policy was adopted by the International Association
 of Chiefs of Police Highway Safety Committee at its Mid-Year Meeting held in
 Gaithersburg, Maryland on July 9-12, 1973.




                                         F-48
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 146 of 200 PageID #: 1064




                                   PURSUIT POLICY


 I.   When to Initiate a Vehicular Pursuit

      Pursuits should only be initiated when a la violator clearly exhibits the
      intention of avoiding arrest.

      Officers intending to make stops shall endeavor to be in close proximity to
      the violator's vehicle before activating emergency equipment thus eliminating
      the violator's temptation to attempt evasion.
 II. Pursuit Procedures

      The emergency equipment (red lights and siren) must be activated not
      only to warn the pursued but also to protect the officers and others.
       A.   Number of Police Units Participating
            The pursuit shall be limited to the initial unit and   a secondary unit.
            All other units shall stay clear of the pursuit.
            EXCEPTION: If the pursuit is initiated by a two wheel motorcycle
            officer he shall abandon the pursuit when a four wheel unit joins the
            pursuit. The motor officer shall proceed to the termination point of
            the pursuit if the suspect is apprehended.
            The senior officer of the unit initiating the pursuit may request
            additional units to join the pursuit if he deems it necessary.
       B.   Control of the Pursuit Unit Initiating the Pursuit
            The first responsibility of the unit initiating (primary unit) the
            pursuit is the apprehension of the suspects without unnecessary danger
            to themselves or other persons. Unless relieved by a supervisor, the
            senior officer in the primary unit shall be responsible for the
            broadcasting of the progress of the pursuit, controlling the pursuit
            tactics and deciding if the pursuit should be abandoned. If the
            primary unit is unable to continue the pursuit the secondary unit shall
            become the primary unit.
             Secondary Unit
            Officers in the secondary unit shall make the necessary notifications
            to assure that no additional units join the pursuit.
       C.   Pursuit Driving Tactics
            1.   There shall be no paralleling of the pursuit route, unless the
                 pursuit passes through a unit's assigned area.     The paralleling
                 unit shall not be operated under emergency conditions (red lights
                 and siren).
                                        F-49
    Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 147 of 200 PageID #: 1065




          G.   Termination of the Pursuit

               Officers of the primary unit are responsible for the arrest of the
               suspect when the suspect voluntarily terminates the pursuit, or becomes
               involved in    a traffic accident.      The secondary unit shall be
               responsible for backing up the primary unit and making the necessary
               broadcast to terminate the vehicular pursuit. If the officers of the
               primary unit become involved in a foot pursuit the senior officer of
               the secondary unit or the responding supervisor shall be responsible
               for coordinating any further activity.
          H.   Discontinuing the Pursuit

               1.   Officers involved in a pursuit must continually question whether
                    the seriousness of the violation reasonably warrants continuation
                    of the pursuit.

               2.   A pursuit shall be discontinued when   there is   a clear   danger to
                    the pursuing officers or the public.
                    Example: When the speeds dangerously exceed normal traffic flow or
                    when pedestrians or     vehicular   traffic   necessitates unsafe
C                   maneuvering of the vehicle.
                    The pursuing officers must consider present danger, seriousness of
                    the crime, length of pursuit and the possibility of identifying
                    the suspect at a later time when determining whether or not to
                    continue the pursuit.
               3.   When a helicopter is available and has visual contact with the
                    pursued vehicle the primary unit should consider discontinuing
                    emergency operation (red lights      and siren)    and allow the
                    helicopter to continue surveillance of the suspect and assume the
                    responsibility of directing the ground units so as to apprehend
                    the suspect without the dangers involved in a pursuit.
               4.   All officers    involved in    vehicular pursuits will be held
                    accountable for the continuation of a pursuit when circumstances
                    indicate the pursuit should be discontinued. Since the driver
                    officer is primarily concerned with the safe operation of the
                    police vehicle, the passenger officer is particularly responsible
                    for advising the driver officer when he feels the pursuit is
                    exceeding reasonable limits.
      III. Supervisor's Responsibility
           A field    supervisor, if available, shall respond immediately to the
           termination point and assume responsibility for police action at the scene.
           The supervisor shall critique the concerned pursuit regarding adherence to
           policy.


                                            F-51
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 148 of 200 PageID #: 1066




                                   APPENDIX B

                       HIGH SPEED PURSUIT REPORTING FORM
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 149 of 200 PageID #: 1067




                                       NORTHWESTERN UNIVERSITY TRAFFIC INSTITUTE

                                              HIGH SPEED PURSUIT REPORTING FORM



  IDENTIFYING DATA


  DATE OF TH[SREPORT:_VEHICLEPURSUIT/CASE NUMBER;_

  SUPERVISORCOMPLETNGREPORT;                                  DATEOFPURSUIT _

  PRIMARY OFFICERS NAME:                                       BADGE# VEHICLE#

  SECONDARY OFFICERS NAME _BADGE#_VEHICLE# _

  SUBJECT NAME RACE_SEX_DOB_CAPTURED:YES_NO_-

  CHARGES


  ACCIDENT INVOLVED: YES      NO _-        INVOLVING SUBJECT_3RD PARTY _OFFICER (NAME)_

  ACCIDENT REPORT NUMBER                   REPORT ATTACHED: YES_NO     INVESTIGATING OFFICER/AGENCY _


  SUBJECT INJURY INVOLVED: YES        NO __: DURING       AFTER       PURSUIT? MINOR_SERIOUS_LIFE THREATENING

  3RD PARTY INJURY INVOLVED: YES _NO_: DUR ING             AFTER      PURSUIT? MINOR_SERIOUS_LIFE THREATENING__

  OFFICER INJURY INVOLVED: YES        NO      : DURING    AFTER       PURSUIT? MINOR_SERIOUS_LIFE THREATENING_




  ASSESSMENT DATA


  PURSUIT TIMES: BEGAN _ENDED _DURATION OF PURSUIT _SUSPECT VEHICLE

  TERMINATING EVENT: LOST SUSPECT VEHICLE__LOST SUSPECT ON FOOT _OFFICER VOLUNTARILY TERMINATED_

            SUPERVISOR ORDERED TERMINATION_SUSPECT ACCIDENT_ POLICE ACCIDENT_ SUSPECT SURRENDER_

            ROADBLOCK       LEGAL INTERVENTION (RAMMING) __ MECHANICAL BREAKDOWN: SUSPECT OFFICER_

  CONT INUANCE OF PURSUIT AUTHORIZED BY SUPERVISOR: YES_ NO_ APPROVED BY _TIME


  ROADBLOCK USED: YES_N_APPROVED BY _TIME APPROVED _

  RAMMING USED: YES        NO_ APPROVED BY                                        TIME APPROVED

  LOCATION/JURISDICTION THAT PURSUIT BEGAN_AND ENDED


  OTHER AGENCY INVOLVED YES_NG_OFFICERS KNOWN

  DISPATCH TAPE RECORDING OF PURSUIT RADIO TRAFFIC REQUESTED YES_NO_ PARTY CONTACTED _
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 150 of 200 PageID #: 1068




  (PAGE 2, HIGH SPEED PURSUIT REPORTING FORM)


  OFFICER/SUPERVISOR ASSESSMENT OF NEED FOR APPREHENSION:   SELECT LEVEL (LOW TO HIGH)   1   2   3   4   5

          1,MINO[RAFF[CVIOLAT[ON

          2.   MISDEMEANOR/SERIOUS TRAFFIC VIOLATION (THEFT, RECKLESS DRIVING, RACING, POSSIBLE DUI)

          3. MAJOR PROPERTY FELONY/STOLEN VEHICLE ETC.

          4. ARMED ROBBERY/AGG ASSAULT/CRIMES AGAINST PERSONS_

          5, DANGEROUS/VIOLENT FELON/EXTREMELY INTOXICATED DRIVER_


  RISK FACTOR ASSESSMENT:

          DAYTIME PURSUIT
                            ----            HEAVY TRAFFIC VOLUME              WET/SLIPPERY ROADWAY

          URBAN AREA                        TRAFFIC VIOLATION ONLY _

          MORE THAN ONE POLICE VEHICLE INVOLVED SPEED GREATER THAN 30 MPH IN EXCESS OF SPEED LIMIT_

          JUVENILE SUSPECT DRIVER


  "RED FLAG" SITUATIONS ENCOUNTERED DURING THE PURSUIT:

  SUSPECT DISREGARDS STOP SIGNS OR TRAFFIC SIGNALS AT VIEW OBSTRUCTED INTERSECTIONS

  -SUSPECT OR OFFICER HAS A HIGH SPEED NEAR ACCIDENT WITH OCCUPIED VEHICLES

  SUSPECT ENTERS AN AREA WITH HEAVY PEDESTRIAN TRAFFIC/CHILDREN PLAYING

  ALL POLICE OPTIONS WHICH MIGHT CAUSE SUSPECT TO STOP HAVE BEEN EXHAUSTED

  -THE IDENTITY OF THE DRIVER IS KNOWN, AND MAY BE CAPTURED LATER WITHOUT FURTHER ENDANGERING THE PUBLIC.

  -VEHICLE AND OWNER HAVE BEEN IDENTIFIED, AND SUSPECT DRIVER DESCRIPTION IS SUFFICIENT TO ENABLE POLICE
           TO MAKE AN ARREST AT A LATER TIME.

  THE SUPERVISOR IS TO COMPLETE A NARRATIVE REPORT OF THE PURSUIT, AVOIDING IF POSSIBLE FACTUAL INFORMATION
  ALREADY EFFECTIVELY COMMUNICATED IN THE STANDARD FORM PORTION ON PAGE ONE AND TWO. SPECIFIC AREAS TO BE COVERED
  IN THE SUPERVISORY REPORT ARE:

          1.   WHAT WAS THE SPECIFIC REASON FOR THE PURSUIT.
          2.   WHAT WAS THE CHRONOLOGY AND PATH OF THE PURSUIT.
          3.   HHAT OFFICERS AND AGENCIES WERE INVOLVED IN THE PURSUIT AND TO WHAT DEGREE.
          4.   DESCRIBE AND EXPLAIN THE REASONING BEHIND ANY OFFICER ACTIONS WHICH WERE EXCEPTIONS TO POLICY
          5.   PROVIDE ANY ADDITIONAL INFORMATION CONCERNING INJURY AND DAMAGE DEEMED NECESSARY.
          6.   PROVIDE AN OPINION AS TO WHETHER OFFICER ACTIONS WERE OR WERE NOT JUSTIFIED.
 Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 151 of 200 PageID #: 1069




                           Training Key,                                                      he                                   #72

     Emergency Vehicle Operation: Fresh                                             Responsibility for the decision to employ emer-
     Pursuit                                                                        gency vehicle operations In a "fresh pursuit"
                                                                                    rests with each officer. In arriving at_ his deci-
                                                                                    sion, the officer must carefully consider all fac-
                                                                                    tors involved, including the seriousness of the
                                                                                    offense and the possible consequences of his
                                                                                    actions. Most importantly, the safety of citizens
                                                                                    is the officer's paramount consideration.




    The law permits officers who are engaged in "fresh pur-                         which it may be operated safely. Some of the limiting factors
suit" to exceed the speed limit and to disregard other specific                     are:
traffic regulations as necessary to maintain fresh pursuit of a                        • The type and condition of the tires and ambient temper-
violator, but only:                                                                        ature.
    • If emergency lights and siren are employed (designating                          • The brakes related to the known characteristic of fading
       an emergency vehicle) and                                                           under severe use.
    • If reasonable care is taken to ensure safety for himself                         • The limit of the suspension system to support the vehi-
       and others.                                                                         cle at maximum side thrust.
    Even though the officer is legally engaged in fresh pursuit,                       Every driver has a limit to his ability to safely operate a
he is neither relieved of his duty to drive with "due regard" for                   high-speed vehicle on a given roadway. Some of the limiting
the safety of all persons nor protected from the consequences                       factors include:
of any reckless disregard for their safety. The officer must ex-                       • Experience and training in high-speed operation.
ercise that degree of care which a reasonably prudent person                           • The degree of familiarity with the roadway being trav-
in the discharge of similar duties and under like circumstances                            eled.
would use. It is understood that the officer's ability to control                      • The degree of understanding of the handling character-
other motorists is limited by the nature of existing circum-                               istics of the vehicle being operated.
stances, but it is his duty to avoid contributing unnecessarily to                     • The visibility and illumination available to the operator
the danger already created by traffic violators.                                           in the area being traveled.
    When attempting to stop a violator who has not yet begun                           • The obstacles, both present and potential, that must be
to flee, the pursuing officer should keep in mind personal                                 avoided.
safety and try everything within his authority to apprehend the                        Every roadway has a maximum speed at which a particular
subject without resorting to a high-speed chase. For example,                       vehicle may be operated safely. Some of the limiting factors
he should utilize his public address systems, spotlights, or                        include:
wait until the subject parks or stops at a traffic light. It should                    • Condition and type of road surface.
be remembered that some individuals enjoy being chased by                              • The presence of rain, snow, ice, loose gravel, or other
the police solely for the excitement that the experience may                               foreign substances on the road surface.
yield.                                                                                 • The presence of intersections that could allow other ve-
                                                                                           hicles to suddenly and unexpectedly obstruct the road-
Pursuit Factors                                                                            way.
   The definition of high and moderate speeds depends on the                           When the speed of a patrol car nears 100 percent of the
vehicle in use, the skill of its driver, and the prevailing road-                   maximum of any one of the preceding limits or conditions,
way conditions. Every patrol vehicle has a maximum speed at                         that speed is defined as high speed regardless of the actual in-
                                                                                    dicated miles-per-hour. There is little or no margin for error

   Training Keye published and copyrighted0 1978, by the International Association of Chiefs of Police, Ine., 5I5 N. Washington St, Alexandria, VA 22314-
   2357. All rights reserved. No pan of this publicatioo may be reproduced, stored in any system or transmitted in any form or by any means electrical, mechan-
   ical, photocopying, recording or other means without prior written permission of the International Association of Chiefs of Police, Ince
 Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 152 of 200 PageID #: 1070


when a driver approaches 100 percent of an absolute maxi-                   valuable in the event the subject is able to avoid immediate ar-
mum. A driver's lack of knowledge and understanding of                      rest.
these maximums is of itself a limiting factor.                                  During pursuit, the officer should maintain that distance
    When an officer operates a patrol car at a speed between                between the vehicles which enables him to duplicate any sud-
1/2 and 3/4 of any one of the preceding maximums, that speed                den tum and lessens the possibility of a collision in the event
is defined as moderate speed.                                               of a sudden stop. Deliberate contact with the violator's vehicle
                                                                            is not justifiable except when deadly force is permissible to ef-
Fresh Pursuit Procedures                                                    fect an apprehension.
    When engaged in "fresh pursuit," the pursuing officer                       Because of the potential dangers involved, pursuing offi-
should remember that the sooner the subject is stopped or ap-               cers should not pull alongside a fleeing motorist to force the
prehended the less the opportunity for an accident. Of the ut-              subject into a ditch, curb, parked car, or any other obstacle. It
most importance, the officer should not endanger the public or              should be noted that if this occurred on a four-lane highway,
himself as a result of his driving techniques. When the opera-              the danger of sideswipe collision would be increased, and the
tor of a pursued vehicle increases his speed or drives in such a            opportunity for escape would become greater through quick
manner as to endanger the safety of others, the pursuing offi-              application of the brakes and a sudden tum by the violator.
cer should immediately activate the siren and emergency light                   To avoid being arrested, many motorists will take imperil-
and continuously use both throughout the pursuit.                           ing chances. Regardless of the extenuating circumstances, the
                                                                            pursuing officer should not duplicate these hazards. In the ap-
    During pursuit, the officer must adjust his speed and posi-
tion on the highway as he approaches other motorists until                  prehension of traffic offenders and other violators, an officer
                                                                            must be sensitive to the public's reaction. This means that in
their reactions to his approach become clear. Drivers and
                                                                            all cases, the officer must operate his vehicle in a manner that
pedestrians often respond in unexpected ways to the sudden
                                                                            shows consideration for his own safety, the safety of the viola-
appearance of an emergency vehicle. The officer must, there-
                                                                            tor whom he seeks to apprehend, and, above all, the safety of
fore, be constantly prepared to maneuver appropriately to
                                                                            others who may be using the roadway. Because of the many
safely avoid other highway users.
                                                                            handicaps he encounters, the pursuit officer must recognize
    In high-density traffic areas, drivers sometimes have diffi-
                                                                            and accept the fact that he will not be able to successfully ap-
culty in determining the direction from which the siren sound
                                                                            prehend every motorist he decides to stop.
is corning. Some drivers, especially if car windows are closed
                                                                                Units responding to assist should concentrate on covering
or a radio is playing loudly, may not hear the siren at all. Even
                                                                            the streets parallel to the one the pursuit is on, thus creating a
the reactions of motorists who do hear the siren cannot be
                                                                            "boxing in" effect to discourage the violator from continuing
taken for granted. A driver may completely stop in the middle
                                                                            his flight. This technique is also advantageous when the viola-
of a traffic lane, blocking the police vehicle's forward
                                                                            tor is able to elude the immediate pursuit vehicle, or if the vio-
progress. A motorist may even try to outrun the police vehicle              lator abandons his vehicle and flees on foot. If the violator
to a tum off. Others may make no changes in speed or road-                  should abandon his vehicle and flee on foot, the pursuit officer
way position and continue their driving apparently unaware of               should, before giving foot pursuit, notify the dispatcher of his
the police unit's presence.                                                 location, remove his ignition keys, and quickly check the vio-
    To gain the attention of confused drivers, the officer should           lator's vehicle for other occupants within it.
vary siren pitch, tap the horn, or flash lights to try to establish             Use of Firearms. Each officer should use only the mini-
eye contact. Once eye contact has been established, give hand               mum amount of force which is consistent with the accom-
signals indicating what action the motorist should take. By                 plishment of his mission. He should exhaust every other rea-
temporarily deactivating the siren, the confused motorist is                sonable means of apprehension or defense before resorting to
given a chance to think and follow the officer's directions.                the use of firearms.
    When initiating a pursuit, the officer must communicate                     An officer is justified in firing at or from a moving vehicle
with the dispatcher and other units, relaying information such              during fresh pursuit, only: (1) to defend himself or another
as the identity and location of his unit, direction of travel,              from an attack which the officer has reasonable cause to be-
exact reason for pursuit, and other details which will enable               lieve could result in death or bodily injury, or (2) to effect the
other officers in the area, as well as the dispatcher, to assist.           arrest or prevent escape of an extremely dangerous felon when
Throughout the pursuit the officer must, when safe to do so,                every other means of effecting the arrest or preventing the es-
maintain communication. While the pursuit officer is trans-                 cape has been exhausted, provided that lives of innocent per-
mitting information to the dispatcher and other units, he must               sons are not endangered.
keep his voice as normal as possible and speak coherently. In                   The safety of innocent bystanders should be the primary
the case of a two-man unit, the passenger should make the                   factor in an officer's determination to discharge a firearm at or
radio transmissions. Units that contain prisoners, witnesses,               from a moving vehicle. The following series of factors must
 suspects, or complainants should not become engaged in pur-                be weighed first: ricochets, danger of a car out of control, and
 suit situations.                                                           the safety of others.
    Detailed descriptions of the pursued car including its li-                  In practical terms, firing a weapon at or from a moving ve-
cense number and, if possible, occupants should be obtained                  hicle is almost without exception a fruitless act. If the officer is
 and broadcast. Even a partial license number is a valuable aid              driving while attempting to fire a weapon, control of his vehi-
 in quick identification. In some cases, the license number                  cle may be lost. In addition, the officer may find himself with
 could be obtained while following the motorist prior to direct-             an empty weapon when he suddenly needs it to defend his life.
 ing him to stop. If at all possible, the officer should note the li-           When a suspect is fleeing from the scene of a crime in a
 cense number on his clipboard or notebook. These notes are                  moving vehicle, or the officer is himself in a moving vehicle,
                                                                        2
 Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 153 of 200 PageID #: 1071


it is best to attempt to apprehend the subject through the use of          begins to skid, he is exceeding the limits of his vehicle or the
police communications media and cooperative police work                    roadway. In pursuit driving let the pursued make those mis-
rather than to shoot at the vehicle. Except in the most extreme            takes skidding means loss of time and a spinout or running off
cases, shots fired at or from a moving vehicle are to be                   the road will surely follow unless the driver slows.
avoided.                                                                       Speeds must be reduced when the roadway surface coeffi-
     Abandoning Pursuit. The pursuing officer must at all                  cient of friction has been significantly reduced because of sur-
times use his best judgment in evaluating and reevaluating the             face materials or extreme heat on blacktop roads. Any materi-
chase and make a continuous appraisal of it in deciding                    als which impede contact between the road surface and the
whether he should continue the pursuit. The element of per-                police vehicle's tires reduce the safe speed at which the road-
sonal challenge should never enter into the officer's decision.            way may be traveled. Water on the roadway can cause the po-
The decision to abandon pursuit is, under certain circum-                  lice vehicle's tires to rise off the roadway at speeds as low as
stances, the most proper course of action. Officers should dis-            35 miles per hour.' Blacktop roads become plastic during ex-
continue any chase when:                                                   tremely hot weather and suffer significant declines in their co-
     • The hazards of exposing the officer and the public to un-           efficient of friction.
         necessary dangers are high.                                           The quickest way around a comer or through a curve is to
     • The environmental conditions indicate the futility of               follow the most shallow arc possible, with the midpoint of the
         continued pursuit.                                                arc adjacent to the apex of the comer, or curve. The officer
     • The offense is a misdemeanor and the identity of the vi-            should use as much as possible of the roadway's width both
         olator is known.                                                  before and after the curve - but only when that route is clearly
     The pursuing officer knows, or has reason to believe, that            visible from its beginning to the point at which the emergency
(1) the fleeing vehicle is operated by a juvenile who has com-             vehicle has returned again to the right side of the roadway. It is
mitted a misdemeanor or a non-violent felony, such as Unau-                sometimes possible to follow a nearly straight line through an
thorized Use of a Vehicle, and (2) the safety factors involved             "S" curve, but again the whole section of the roadway must be
are obviously greater than a juvenile can cope with.                       visible and free of obstructions. Necessary braking should be
     It is difficult to describe exactly how a fleeing motorist can        performed prior to entering the corner, and acceleration
be apprehended, except that it must be done legally and safely.            should be gradually increased through the curve to prevent
It is also difficult to list any particular traffic regulations that       spinout.
pursuing officers should not disregard. Nor can one set a safe,                At times the officer finds it necessary to drive over sharp
maximum pursuit speed or designate the limit of the number                 humps, such as railroad grade crossings, culverts, and even
of police vehicles involved. Each individual chase is unique.              some cross streets. At high speeds, the vehicle bumper or
The pursuing officer must rather quickly call upon his training            frame may strike the pavement on the far side as the car comes
and overall experience; bear in mind the policy, procedures,               down off the hump. It is possible to reduce these hard landings
and guidelines of his agency; and apply them collectively to               by jabbing the brakes hard for a split second when the front
the existing circumstances. If the officer feels certain that his          wheels are just cresting the hump. Under ordinary driving, ap-
"fresh pursuit" is justified according to the established criteria         plication of the brakes causes the front of the car to dip. When
and it can be performed with reasonable safety, he should con-             cresting a hump the same forces are initiated, but the result is
tinue with his attempt to apprehend the suspect. The officer               to reduce or dampen the upward motion of the car and provide
must, however, exercise the maximum of caution for all con-                a less severe and safer landing.
cerned. Every endeavor should be made to handle pursuit with                   Certain factors that influence an offender to flee can actu-
such care and finesse that it can be justified rationally as being         ally be controlled. The offender may attempt to escape if the
helpful rather than hazardous to highway safety.                           officer is a considerable distance behind or is not overtaking
                                                                           rapidly, the highway ahead of the violator is relatively clear of
Pursuit Tactics                                                            traffic, or there is an opportunity to take evasive action when
    Although most police cars are now purchased with a police              out of the officer's sight. The officer should act to reduce or
package which includes a powerful engine and suspension                    eliminate these circumstances. He should begin his pursuit as
components superior to those supplied with ordinary passen-                soon as possible and overtake as quickly as is safe, delay oper-
ger cars, the officer's vehicle is not a racing car. Road and              ating his emergency lights or siren until close to the offender if
track racing permits drivers to traverse the same roadway time             this action is safe, signal the violator to stop when his way is
and time again until each competitor is thoroughly familiar                obstructed by other traffic, and try to keep the violator is sight
with every section of the track and its individual characteris-            at all times.
tics. Racing cars can be made to "break traction" at will                      If the officer loses sight of the pursued vehicle, there are
through adjustments. But no officer can become that knowl-                 clues which the alert officer can use to determine the violator's
edgeable of his beat or expect his police vehicle to perform               travel direction. If there are other people in the vicinity, the of-
like a racing car. Therefore, even though traffic conditions per-          ficer would be advised to proceed in the direction they are
mit the ultimate in speed over a highway in a pursuit, the offi-           looking. Some persons may assist the officer and point out the
cer's objective should be to cover the ground as quickly as                travel direction of the suspect. There may be a dust cloud that
possible while retaining full control. If he is pursuing a fleeing         the pursued vehicle has left, or skid marks may be visible at
driver, the officer need only keep up and wait until it is the pur-        comers, intersections, driveways, or curves. A very obvious
sued who miscalculates.                                                    cloud of dust may indicate that the violator has left the road-
    In pursuit driving, the officer should seldom drive so force-          way, probably through loss of control. If the officer rounds a
fully that he causes his vehicle to skid. If the officer's vehicle          corner and the subject's car has disappeared, but probably
                                                                            could not have reached the next comer before the officer's ar-
                                                                       3
 Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 154 of 200 PageID #: 1072


   tempting to escape on foot or awaiting the officer's depar-       ies the highways and traffic conditions of his beat and adjacent
ture. Other units may now be called to assist in a search of the     areas so he can drive swiftly but safely; and whose attitude to-
immediate area.                                                      ward pursuits is such that he neither believes that they are for
                                                                     amusement nor feels that he must always succeed in appre-
Legal Impact Upon Officers                                           hending the violator.
   Exceeding the limits of authority or acting contrary to
laws, departmental procedures, or training can subject the of-       Endnotes
                                                                          ' This is known as hydroplaning. Al what point the tires can be completely on top of the
ficer to possible prosecution. Actions can be brought by local
                                                                     layer of water aod lose contact with the pavement depends on tread depth, tire pressure, smooth-
prosecutors, injured persons, or his own police agency               ness of the roadway aod depth of the water.
through its disciplinary procedure for any wrong the officer
commits during a pursuit. Also, federal prosecutors have been
bringing charges against officers in federal courts for civil
rights violations for causing death, injury, or property damage
in pursuits wherein excessive force to effect an arrest was ap-
plied. If an officer does not follow state laws, departmental or-
ders, and training guidelines, he can be charged administra-
tively, in state courts, and in federal courts.

The Obdurate Violator
    An officer may occasionally find himself faced with the
"obdurate violator." This is a person who, because of a quirk
of personality or ignorance, believes that he has "committed
no offense" and does not have to stop for the officer. There-
fore, he continues on his way and refuses to stop, although his
speed is normal and his driving is otherwise lawful. The situa-
tion is not dangerous, and the only reasonable choice for the
officer is to remain behind while operating emergency lights
and siren. The obdurate violator may become tired of the
noise and stop. If he does not, the officer should continue to
follow and radio for another unit. If the violator approaches
other traffic which has stopped and all traffic lanes are occu-
pied, the officer should wait for the offender to stop behind the
other traffic and then alight from his vehicle. Two courses of
action are open to the officer at this point. He may either direct
that other drivers remain stopped to hold the violator tem-
porarily or approach the violator on foot to begin the enforce-
ment contact. Although the experience is frustrating, the ob-
durate violator as described above is not a reckless driver and,
in most instances, not a threat to the safety of the officer.

Escorts
   Vehicle codes permit authorized emergency vehicles to op-
erate emergency signaling devices and exercise privileges
under the law, but there are no exemptions for other vehicles.
Thus, escorting non-emergency vehicles through traffic is not
recommended. If the emergency is critical, for example, a crit-
ically injured person must be transported to a medical facility
without awaiting the arrival of an ambulance, then the officer
should carry that person in his police car. In addition, the dri-
ver of the other vehicle should be firmly directed by the officer
not to attempt to follow the police vehicle on its emergency
run.

Summary
    Skilled driving of a vehicle in emergency circumstances is
essential for the officer. The best emergency vehicle operator
is the one who puts safety first; understands the laws of his ju-
risdiction's vehicle code as they apply to emergency vehicles;
is aware of the degree of force which is permissible to effect
arrest or prevent death or injury; thoroughly understands his
department's vehicle emergency operations procedures; stud-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 155 of 200 PageID #: 1073

                   rival, then the offender has probably run to ground nearby. The officer should immediately stop and listen
                   for the sound of the departing offender. If the suspect's vehicle cannot be heard, it is likely that he is not far
                   away and parked, perhaps now atcan




                   Discussion Guide
                      1. If the police vehicles wheels leave the roadway, the officer will have to perform an off-road recovery.
                   This be dangerous unless performed properly.
                      A. No Obstacle
                          • hold the steering wheel firmly
                          • steering may be difficult if there is a significant difference between the level of the roadway and the
                              shoulder; or if the composition of the roadway and the shoulder are significantly different the vehi
                              de may pull to one side
                          • check traffic ahead and to the rear
                          • reduce speed by easing off the accelerator
                          • if brakes must be applied to reduce speed, brake very gradually
                          • if shoulder is gravel or muddy, skidding is a strong possibility
                          • center vehicle over road edge
                          • activate appropriate tum signal
                          • ease back on the roadway
                      B. Approaching Obstacle
                          • if the operator must avoid an obstacle, he should steer sharply toward the road
                          • tum steering wheel about 90 degrees while accelerating slightly
                          • the two main dangers are skidding and ending up in opposing traffic lanes


                      2. At the beginning of every shift, the officer should inspect his assigned patrol vehicle unless he is its
                   only driver. If he is the sole driver, the officer's inspection need not be daily but at least often enough that all
                   equipment subject to wear and breakdown can reasonably be assumed to be in good working order at the be-
                   ginning of each day.
                         • tires should be inspected for wear and pressure
                         • the emergency signals, siren, and lights must be functioning in their approved condition
                         • all other lights, the steering and suspension systems, including shock absorbers, must be in good
                             working order
                         • all items carried in the passenger compartment of the vehicle must be secured so that none will
                             come loose during violent maneuvering
                         • the fuel and engine oil must be sufficient to last out the shift
                         • especially for operating during darkness, at dawn, or dusk, and when weather conditions will cause
                             condensation inside and cause precipitation outside, all window glass should be scrupulously
                             cleaned of dirt and film on both sides
                         • the officer's restraint system should be in good condition, and he should be secured by at least the
                             lap belt at all times when the vehicle is in motion


                      3. The officer should complete a circuit of his beat as soon as possible after coming on duty, covering at
                   least the major roads and as many of the minor highways or streets as possible, in order to become aware of
                   every condition of traffic, roadway, and other environmental factors that could possibly affect his driving.
                          • drive through unfamiliar neighborhoods or areas in order to learn their characteristics




    ■
                          • know safety factors which are subject to change by time of day, day of week, period of the month,
                             season of the year, and weather condition
                          • know where water may be running across the highway, where ice forms under certain weather con
                             ditions, and where gravel trucks drop parts of their loads.


                      4. While in pursuit of a violator, it is a natural tendency to concentrate on the violator's vehicle. The more
                   serious the violation and the greater the speed of the chase, the greater is this fixation on one object. Of
                   course, this can increase the dangerto the police officer if his attention is dominated by sight of the violator's
                   vehicle. The specific dangers are that:
                         • the officer may go into a comer too fast
                         • the officer may fail to notice other vehicles or pedestrians
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 156 of 200 PageID #: 1074




                       questions
                          The following questions are based on material in this Training Key®. Select the
                       best answers.

                       1. An officer is operating his vehicle at maximum speed when:
                          (a) Traveling at speeds of more than 100 mph.
                          (b) He has reached the maximum limit of his driving ability, the vehicle's perfor-
                          mance, or the roadway conditions.
                          (c) It is apparent that the violator cannot be caught.
                          (d) He enters a section of roadway highly congested with traffic.

                       2. The obdurate violator is best characterized as:
                          (a) Being a threat to the safety of the police officer.
                          (b) A hazard to other highway users.
                          (c) An eccentric personality.
                          (d) A violator who has something to hide.

                       3. In determining whether to fire at or from a moving vehicle, the police officer's pri-
                       mary consideration should be:
                          (a) The likelihood that the violator will otherwise escape.
                          (b) The dangerousness of the fleeing violator.
                          (c) The distance from the target.
                          (d) The safety of innocent bystanders.




                       answers
                          I. (b) Whenever one of the conditions of driving has been pushed to the maximum
                          safety limit, the officer should reduce the driving hazard.
                          2. (c) This type of driver is essentially harmless and should be con-sidered as
                          merely a traffic violator with an unusual personality.
                          3. (d) The safety of others is always the first consideration when deciding whether
                          to use a weapon.




                       have you read?
                           A Manual of Police Traffic Services Policies, Procedures and Rules, IACP,
                       Gaithersburg, Maryland, 20760.
                           The IACP traffic manual, consisting of three volumes ( one each on policies, pro-
                       cedures, and rules), was created to serve as a guide to police agencies in establishing




    ■
                       traffic policy and procedures. The manual contains recommendations related to traf-
                       fic law enforcement, accident investigation, control and direction of traffic,
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 157 of 200 PageID #: 1075



  TARAS, Inc.



  r
                                                                               1731 Bent Tree Court
           Traffic                                                          Granbury, Texas 76049
           Accident                                                         Phone: (817) 573-0646
           Reconstruction                                                       Fax: (817) 573-0648
           Animation                                                     E-mail: Jhpainter@aol.com
           Simulation                                                             License # A-08332

  Traffic Safety Consulting




                    RECORD OF EXPERT TESTIMONY - SUMMARY
                               (Last Update 6-1-21)



  To Whom it May Concern:


  Mr. Painter first testified as a court qualified traffic accident reconstruction expert
  in 1980.


  Mr. Painter has testified as a court qualified traffic accident reconstruction, human
  factors, and police emergency vehicle operator as follows:

  As an expert in trial proceedings 65 times:

      >   29 times on behalf of Plaintiff
      >   27 times on behalf of Defendant
      >   3 times on behalf of Criminal Prosecution
      >   6 times on behalf of Criminal Defense

  As an expert in deposition proceedings 111 times:

      >   57 times on behalf of Plaintiff
      >   54 times on behalf of Defendant
           Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 158 of 200 PageID #: 1076
....«..«.«.««.«...
    «....«.«...«                                                                     «.....«..«...4...«.««.....«..«..
                                                                                      . .«««........«..«..«....4 .d.«... .«.«.....
                                           ·__··-··-·-------- l@·. . . . . . : : : : : : : . . . . . .
                                   .id«




___·__· _· ·
                                    IACP LAW ENFORCEMENT POLICY CENTER

                                                Vehicular Pursuit
                                                               Concepts and Issues Paper
                                                                    December 2015


      I. INTRODUCTION                                                                              Pursuits were most often terminated because
                                                                                             the driver stopped his or her vehicle. When law
      A. Purpose of the Document                                                             enforcement intervention was used to terminate
           This paper is designed to accompany the Model                                     a pursuit, the preferred method was the use of
      Policy on Vehicular Pursuit established by the IACP Law                                 tire deflation device. More than 75% of recorded
      Enforcement Policy Center. This paper provides essential                               pursuit incidents in 2011 and 2012 involved male
      background material and supporting documentation to                                    suspects. Most commonly, pursuit suspects were
      provide greater understanding of the developmental                                      between the ages of 19 and 35...
      philosophy and implementation requirements for the model                                     There were no injuries to law enforcement
      policy. This material will be of value to law enforcement                               officers in 97% of recorded pursuits in 2011 and
      executives in their efforts to tailor the model to the                                  99% ofpursuits for 2012, and no law enforcement
      requirements and circumstances of their communities and                                fatalities in the pursuits recorded for either year.
      their law enforcement agencies.                                                         Of the ll fatalities reported in the two-year span, 7
                                                                                              were suspects or passengers in the fleeing vehicle,
      B. Background                                                                           and 4 were uninvolved persons.
           Currently, there are no comprehensive national                                          Law enforcement agencies reported [property]
      statistics that provide data on all of the police pursuits in                           damage in 7% of recorded pursuit incidents in
      the United States. However, Login, Inc. has developed                                   2011, and 6% in 2012. Suspects experienced
      Pursuits, a database for collecting voluntary information                               [property] damage in 26% of recorded pursuits
      regarding police pursuits. Based on the most recently                                   in 2011, and 30% of recorded pursuits in 2012.
      published Pursuits data examining over 2,000 law                                         Uninvolved persons experienced property damage
      enforcement pursuit incidents from 2011 to 2012,                                        in 6% of reported pursuits in 2011. and 8% in
                                                                                              2012.1
                [T]he majority of recorded pursuits were short
           in both duration and distance. More than two                                      The purpose of this document is to assist law
           thirds of the recorded pursuits...started with an                             enforcement agencies in pursuit management by examining
           initial violation involving a traffic violation. The                          some of the most significant issues involved in vehicular
           majority ofpursuits recorded for 2011 and 2012                                pursuits and the law applicable to injuries resulting from
           took place in urban or suburban settings on dry/                              vehicular pursuits.
           clear roads in light traffic. The highest percentage
           of pursuits took place at night between the hours of
           10:00 p.m. and 3:00 a.m.                                                      '   Mead, Gerad. Pursuits: Datu that Drives Safety. An Examination
                                                                                         ofMore than 2.000 Law Enforcement Pursuit Incidents from 2011 and
                                                                                         2012. 2013 Edition. up::w.leg#ptsus.net 2m1~2u;cc
                                                                                         tie" ~20Summary pd!



                                                   A publication of the IACP Law Enforcement Policy Center
                                                    44 Canal Center Plaza, Suite 200, Alexandria, VA 22314
       This document is the result of work performed by the IACP Law Enforcement Policy Center. The views and opinions expressed in this document are sanctioned by the
                   center's advisory board and do not necessarily represent the official position or policies of the International Association of Chiefs of Police.
     Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 159 of 200 PageID #: 1077


II. THE LAW                                                                      the decision is certainly favorable to law enforcement in
                                                                                 one sense, it must not be misunderstood. In particular, it
      Every officer must be aware of the law regarding
                                                                                 must not be thought to be a license to engage in high-speed
pursuit of a fleeing vehicle, and every agency must ensure                       pursuits without thought of the consequences. Note the
that its policies and procedures are consistent with the law.
                                                                                 following aspects of the case:
      Today, most lawsuits instituted against law
enforcement agencies arc brought under the federal                                    l. The deceased was a fleeing suspect, not an inno-
Civil Rights Act,' including vehicle pursuit cases. In the                               cent motorist or pedestrian. The Supreme Court did
past, the federal courts applying federal constitutional                                 not indicate whether the Lewis rationale would be
law often analyzed pursuit injuries or deaths in terms                                   applicable to plaintiffs of the latter types.
of the application of deadly force.3 However, the 1998                                2. The death occurred as a direct result of the loss
Supreme Court decision in County of Sacramento v. Lewis                                  of control of the fleeing subject's vehicle. Even
announced a new standard ofliability for civil rights cases                              though the deceased was a passenger, rather than
involving vehicular pursuits by police.' These standards are                             the operator of the motorcycle, this factor may be
based upon a theory of deprivation of due process.                                       significant.
      In Lewis, Sacramento County (California) deputies                               3. The decision was based upon one narrow ground,
were pursuing a motorcycle upon which the deceased,                                      that is, Fourteenth Amendment substantive due
 Lewis, was riding as a passenger. The operator of the                                   process. The Court said that under such claims, the
motorcycle. which was traveling at high speed. was                                       test is whether or not the official conduct "shocks
attempting to elude the deputies when the motorcycle                                     the conscience." It does not affect liability in other
overturned. One of the patrol cars skidded into Lewis as                                 types of actions, even other civil rights actions.
he lay on the road, killing him. The lawsuit was brought                                 If a suit is brought upon other grounds, such as a
under $1983 of the Civil Rights Act, alleging, among other                               "seizure" involving unlawful use of deadly force,
 things, deprivation of Lewis's Fourteenth Amendment                                     other standards may apply.
 due process right to life. The lower court held in favor of                          4. What "shocks the conscience" depends upon the
the defendant county and deputy, but the Ninth Circuit                                   facts of the individual case.
 reversed that decision, holding that the test for due process                        5. State court tort actions are not subject to the
 liability in police pursuits should be deliberate indifference                          "shocks the conscience" standard, or even to the
 to, or reckless disregard of, a person's right to life.'                                "deliberate indifference" standard.
      Upon appeal to the Supreme Court, the Court                                     6. The Court in Lewis did not approve the conduct
 acknowledged that deliberate indifference is the standard                               of the deputies; indeed, the opinion criticizes their
 by which many civil rights claims are judged. For example.                              conduct. The Court merely says that the plaintiff
 deliberate indifference to the medical needs of detainees.                               did not meet the required burden of proof. The fact
 However, the Court said different constitutional rights have                            that a plaintiff does not meet a required burden of
 different burdens of proof for liability, and that where the                            proof does not preclude a department from bring-
 claim is based upon a Fourteenth Amendment substantive                                   ing disciplinary action against an officer or finding
 due process violation, liability will be found only where                                him or her liable on another count or another type
 the action of the deliberate indifference is so egregious that                           of action where the burden of proof is less.
 it "shocks the conscience."%
      This case was interpreted by many in law enforcement                            Where a pursuit has resulted in injury or death, it is
 as blanket approval for all police pursuits. However, while                     entirely possible for a plaintiff to bring the action as a
                                                                                 common-law personal injury action or statutory wrongful
'   See 420.S.C. $ 1983.                                                         death action in a state court under state law. In such
    The issue in these cases has often been whether the pursuit con-             actions, the plaintiff may need to prove only that the police
stitutes a "seizure" under the Fourth Amendment and whether the                  were negligent in conducting the pursuit in a manner that
"seizure" involves the unlawful application of deadly force. Sec, c.g.           resulted in injury.'
Brower v. County of Inyo, 109 S. Ct. 1378 (1989). As to the rules                     A 2007 Supreme Court decision added additional
generally applicable to the use of deadly force by police to stop fleeing
suspects, see Tennessee v. Garner, 471 U.S. (1985) and the cases based
                                                                                 legal insight and interpretation of the law regarding
upon that decision.                                                              police pursuits. In Scott v. Harris, the Court weighed the
'   Sacramento v. Lewis, 523 U.S. 833 (1998).
                                                                                 reasonableness of Deputy Scott's decision to terminate a
S  The "deliberate indifference" standard has been applied in a number
                                                                                 ' In a number of states, simple negligence is not enough to render the
of civil rights suits against police. See, e.g., City of Canton v. Harris,
                                                                                 police liable; gross negligence or some higher degree of fault must be
109 $. Ct. 1197 (1989).
                                                                                 shown. However, most state laws permit recovery upon a showing of
    Rochin v. California, 342 U.S. 165, at 172 (1952).                           fault much less than that required in a federal civil rights action.


                                                                             2
    Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 160 of 200 PageID #: 1078


high-speed pursuit by bumping the suspect's motor vehicle                            Finally, fleeing suspects often suffer injury or death in
from behind, causing it to crash and rendering Harris                          pursuits. There is a tendency when considering this risk to
a quadriplegic." The justices viewed the in-car camera                         downplay it on the grounds that the fleeing suspects have
video of the pursuit, which clearly refuted the plaintiff's                    "brought it on themselves" by initiating the pursuit. But
contention that he was not driving in a reckless manner. On                    this view fails to consider that (a) drivers often flee from
the contrary, the video showed the plaintiff racing down                       law enforcement merely out of panic; (b) in a statistical
two lane roads at night at speeds that were "shockingly                        majority of pursuit cases, the person being pursued initially
 fast," swerving around more than a dozen other vehicles,                      committed a simple traffic violation;" and (c) the fleeing
 crossing the double yellow line, and forcing cars in both                     vehicle may contain passengers who have committed no
 directions of travel to the shoulder of the road in order to                  offense at all, including children.
 avoid being hit. The plaintiff ran multiple red lights and                          There are two arguments that are generally set forth in
 traveled for a considerable time in the left-hand turn only                   favor of pursuits. First is the argument that it is necessary
 lane.                                                                         to pursue suspects because if it becomes generally known
       The Court found that the deputy's actions were                          that an agency will not pursue, or that it has severe
 reasonable under the Fourth Amendment when considering                        limitations on pursuit, this will encourage lawbreakers to
 not only the number of innocent individuals involved                          flee whenever they are approached by law enforcement.
 but also the culpability of the plaintiff who intentionally                   Proponents of pursuit argue that such a position would
 placed himself and others in danger. Weighing the lesser                      severely limit law enforcement. As noted, the U.S.
 probability of killing or injuring numerous persons against                   Supreme Court in Scot v. Harris recognized this concern.
 a greater probability of injuring or killing one person, the                        The second argument is that many traffic stops that first
 Court found the deputy's actions to be reasonable. The                        appear routine can and do result in the discovery and arrest
 Court also rejected the plaintiff's notion that terminating                   of a person who has outstanding charges and/or is a violent
 the pursuit would have better served the interests of the                     and dangerous offender. Many officers can point to specific
 public. The court rejected this argument in saying: "Every                    examples of situations in which this has taken place. While
 fleeing motorist would know that escape is within his                         on a statistical basis these situations constitute a minority
 grasp, if only he accelerates to 90 miles per hour, crosses                    of all traffic stops. this reality cannot be denied.
 the double-yellow line a few times, and runs a few red                              Thus, law enforcement officers and agencies are
  lights."                                                                      confronted with the dilemma of whether the public is best
                                                                               protected by engaging in a high-speed pursuit or by taking
111. THE PURSUIT DECISION                                                       some other form of action. There is no simple answer
                                                                                to this problem that can be applied in all circumstances.
    The primary mission and sworn duty of every law                             Departments must balance the risks, take all of the factors
enforcement agency and officer is to protect and to serve                       into consideration, and reach a decision that is best suited
the public. Therefore, one of the first issues to be examined                   to their jurisdiction. Banning or limiting pursuits by policy,
is whether law enforcement pursuits further that end.                           or providing officers with full discretion in deciding these
    It is a statistical reality that law enforcement pursuits                   matters are all legally acceptable alternatives. Policy
can, and frequently do, place the public in danger. Over                        decisions of this type are limited less by the law than by the
the years, thousands of innocent people have been injured                       professional judgment of the law enforcement executive
or killed when struck by a fleeing suspect's vehicle or by                      and the judgment of officers in the field who must interpret
one or more of the law enforcement vehicles engaged in                          and apply that policy.
the pursuit. In addition, many law enforcement officers
are injured or killed in such collisions. Aside from the
human tragedy involved for the families and friends of all
                                                                               IV. ELEMENTS OF THE PURSUIT
concerned, these losses heavily affect law enforcement                         DECISION
agencies. Aside from the immense emotional impact, loss                             There are several factors that should be considered
of an officer's availability, training of new officers, and                    in making the pursuit decision. The following does not
replacement of damaged or destroyed equipment can be a                         represent an exhaustive list, but provides examples of some
significant strain on an agency's budget.                                      of the more important factors to be considered.

   Scott. Ilarris, 550 0.S. 372 (2007).
     Harris, 550 U.S. _, opinion by Justice Scalia. For a more extensive
discussion of state and federal court rulings see: 2007 (2) AELE Mo.L.         to   Mead, Gerad. Pursuits: Data that Drives Safety, An Examination
.J. 101, Civil Liability Law Section - February 2007. 2007 (6) AELE Mo.        of More than 2,000 Law Enforcement Pursuit Incidents from 20/1 and
L. J. I0I Civil Liability L.aw Section - June, 2007.                           2012


                                                                           3
     Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 161 of 200 PageID #: 1079


A. Offenses Justifying Pursuit                                               most agencies are in a position to choose between
     The first decision that must be made is to identify those               several alternative courses. A variety of tactics are often
offenses that are sufficiently significant to justify a pursuit.             available that do not involve the risk of the classic high-
As noted earlier, most of the injuries and deaths arising                    speed pursuit. The traditional high-speed pursuit may
out of pursuits occur in cases in which the initial offense                  be necessary in some instances; however, it should be
was nothing more than a minor traffic violation. The table                   employed only when other alternatives are not available
below provides information obtained from the Pursuits                        or until such time as the lower-risk techniques can be
database that supports that assertion."                                      employed. These alternative tactics may include the
     In its simplest form, the question is this: How serious                 following:
does an offense have to be to justify engaging in vehicular                      • Air Assets. The availability of air assets such as
pursuits that contain inherent risk'? As the table below                           helicopters may make it possible to keep the sus-
reflects, in the responding agencies, well over 50 percent                         pect in view without the necessity of a high-speed
of pursuits were initiated in response to a traffic violation.                     surface pursuit.
Whether this constitutes sufficient grounds to initiate a                        • Additional Surface Assets. The pursuit situation
pursuit depends on the discretion afforded by agency                               may also be affected by the number and type of
policy and a variety of factors that should be taken into                          surface assets available to assist the primary unit.
consideration when deciding whether or not to pursue.                              For example, a jurisdiction that has only one patrol
     An agency may choose to adopt a policy that permits                           vehicle available has fewer options than a jurisdic-
high-speed pursuit only when the fleeing driver is known                           tion that can call in additional patrol cars to assist
or reasonably suspected of committing a dangerous felony;                           in the apprehension.
or the agency may establish a more liberal, less restrictive                     • Roadblocks. Traditionally, the roadblock has been
policy that leaves this decision up to the individual officer.                     employed in conjunction with the high-speed
Thus, an agency may choose to set flexible limits as to the                         pursuit. This creates a danger that the suspect will
degree and nature of the offense that justifies initiation of                      crash into the roadblock causing injuries or death.
a pursuit, allowing the ultimate decision to depend upon                            Many lawsuits against law enforcement agencies
other circumstances.                                                               have been generated in precisely this way.' But
                                                                                    with proper training, preparation and proper config-
B. Alternatives to Pursuit                                                          uration, a roadblock can be effectively employed in
    Whether an offense or suspected offense justifies                               some situations.
a pursuit depends in part on the type of pursuit to be                           • Ramming. Some pursuits have been concluded by
employed. Today, with modern equipment and training                                 using a law enforcement vehicle to ram the fleeing
" Dr. Cynthia Lum and Mr. George Fachner, IACP Police Pursuit
                                                                                    vehicle. However, the probability of death or injury
Database: Police Pursuits in an Age of Innovation and Reform, ACP,                  to the suspect or the officer is high, and damage to
Alexandria, VA, September 2008. This document contains a wealth                     the patrol car is virtually inevitable. Ramming is a
of information on police vehicular pursuits compiled from an analysis
of 7.737 pursuit records entered into the lACP database from police               See, e.g., Brower v. County of Iyo, 109 S. Ct. 1378 (1989) (wrong-
departments between February 2001 and May 2007 when the data was             ful death action where officers pursued the deceased suspect at high
downloaded for analysis. hup;:w.theacperg     Pura!s tpdt Puhl               speed until the suspect crashed into a roadblock formed by pulling a
e.nuns Pahe «20Putsu.pdt                                                     tractor-trailer across a two-lane highway at night).



                                 Table: Reason Given for Why a Pursuit was Initiated (2008-2015)
                                                                  N (pursuits)           % pursuits
                    Traffic violation                            4,587                   57.4%
                    Driver believed to be intoxicated (DWI)       1,001                   12.5%
                    Violent felony                                628                    7.9%
                    Vehicle was believed to be stolen             578                    7.2%
                    Non-violent felony                            387                    4.8%
                    Other misdemeanors                            565                     7.1%
                    Assisting other departments                   252                     3.2%

                    Total                                                       7,998                         100%

                    + Data from the Pursuits database, January I, 2008 -- May 5, 2015




                                                                         4
   Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 162 of 200 PageID #: 1080


         highly dangerous action that is not recommended             undertaken.
         and indeed should be restricted to only the most                 This is not always an easy decision to make or one
         dire situations where failure to take such action           that can easily be articulated in agency policy. But it
         could reasonably be expected to result in death or          allows officers a reasonable amount of discretion while
         serious injury, such as previously discussed in the         discouraging pursuits based on violations that do not, on
         case Scott v. Harris. An alternative to ramming is          their face, pose a significant risk to the community. These
         the "Pursuit Immobilization Technique" (PIT Ma-             decisions must be made objectively and rationally, and
         neuver) which is a physical vehicle contact mancu-          officers must be made aware that injuries and property
         ver designed to terminate a pursuit at lower speeds         damage resulting from unwarranted pursuits may result
         with limited risk of injury to the officer or those         in disciplinary action and civil liability. While a law
         being pursued. The PIT maneuver may be under-               enforcement officer may have an instinctive desire to
         taken only by trained law enforcement personnel.            pursue a suspected perpetrator, the dangers involved in
   •     Spike Strips & Other Devices. Spike strips special-         pursuit make it absolutely necessary that this instinct be
         ly designed to bring a fleeing vehicle to a gradual         subordinated to rational evaluation of risks versus potential
         stop by slowly deflating the tires are available to         advantages.
         most law enforcement agencies. The use of slow
                                                                     B. Factors to Be Considered in the Pursuit
         tire-deflation devices is intended as an alternative
         to more dangerous techniques such as roadblocks,            Decision
         ramming, or use of the PIT maneuver. Other vehi-                 In making the pursuit decision, the officer must take
         cle-stopping devices are also currently available or        into consideration a number of factors. These include but
         under development. When they become available               are not limited to the following:
         to an agency, they offer additional alternatives to             •   The seriousness of the offense. As noted earlier,
         the more dangerous techniques.                                      many high-speed pursuits arise over a minor traffic
   •     Identification of the Driver or Suspect. If the                     infraction. To risk injury or death to the officer
         identity of the fleeing suspect is known or can be                  or to the public over such a minimal infraction
         obtained it may not be necessary to pursue at all.                  violates the risk-versus-benefit balancing test
         For example, where the officers recognize the indi-                 described earlier. There will of course be instances
         vidual through personal knowledge or infonnation                    in which the officer reasonably suspects that more
         received, or where the license number of the vehi-                  than a minor traffic violation may be involved and
         cle can be obtained, pursuit may not be vital, since                a pursuit may be justified.
         there is a reasonable expectation that the suspect              •   Known information on the suspeet. As previously
         may be apprehended at a later time.                                 mentioned, if the identity of the suspect is known
                                                                             and it is reasonable to believe that he or she can
V. INITIATION OF A PURSUIT                                                   be apprehended without harm to the officer or the
                                                                             public, a pursuit should be avoided. However, if
A. The Balancing Test                                                        the suspect is known to be a violent offender, a pur-
                                                                             suit may be justified.
    The model policy takes the position that an officer may
                                                                         •   Road configuration, population density, and
pursue if the following conditions are met:
                                                                             existence of vehicular and pedestrian traffic. A
       1. The suspect, if allowed to flee, would present a                   pursuit that would be proper on a sparsely traveled
          danger to human life or cause serious injury.                      interstate highway might be inexcusably reckless in
       2. The immediate danger to the officer and the public                 a heavily populated urban area with many pedestri-
          created by the pursuit is less than the immediate or               ans, in a school zone, or residential community.
          potential danger to the public should the suspect              •   Lighting, visibility, weather and other environ-
          remain at large.                                                   mental factors. This includes the nature and con-
                                                                             dition of the road(s) upon which the pursuit will be
     The policy discourages pursuits that are the result of                  conducted and the weather conditions at the time.
minor traffic violations. However, it does not prohibit such             •    The relative performance capabilities of the
pursuits if the officer reasonably believes that, based on                   pursuit vehicle(s). Pursuit in a vehicle that lacks
his or her training, experience, and the objective factors                    the performance to overtake or maintain contact
at the time, the offending motorist should be stopped.                        with the target vehicle will necessarily result in
In addition, in general, if the subject can be identified                     excessive risk taking by the pursuing officer, a total
and apprehended at a later time, a pursuit should not be                      failure of the pursuit, or both. Whenever possible,


                                                                 5
   Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 163 of 200 PageID #: 1081


       only pursuit-rated vehicles should be utilized, as            the presence of other traffic. Communications personnel
       they are equipped to handle the vigorous demands              should notify an available supervisor of the pursuit, clear
       of a pursuit.                                                 the channel of non-emergency traffic, relay necessary
   •   The performance capabilities of the vehicle being             information to other officers and, where appropriate,
       pursued. For instance, pursuits should not be                 other jurisdictions. When available, the secondary unit
       continued when the suspect is riding a motorcycle,            involved in the pursuit should assume communication
       as the performance capability of the motorcycle               responsibilities.
       exceed those of the pursuing law enforcement vchi-                  Emergency Equipment. At the initiation of thc
       cle.                                                          pursuit, the officer operating the pursuing vehicle shall
   •   Officer training and experience. Only officers                activate the emergency lights; sirens; and, where available,
       who have received training should participate in a            cameras. This equipment should remain activated for the
       pursuit.                                                      duration of the pursuit.
   •    The presence of other persons in the police vehi-                  Vehicle manufacturers have designed vehicles for use
       cle. In some instances, persons other than police             during high-speed police pursuits. These vehicles. referred
       officers may be present in the police vehicle. These          to as pursuit-rated, have increased horsepower, braking,
       may include arrestees, witnesses to an earlier                and handling capabilities, as well as specialized tires
       incident, non-police officials of the jurisdiction, ob-       and suspension systems, among other specifications. that
       servers of various kinds, or others. It is improper to         provide an added level of safety to officers during pursuits.
       risk the lives of such persons in a vehicular pursuit.         Whenever possible, pursuit-rated vehicles should be used
       Under exigent circumstances it may be possible to              during vehicular pursuits.
       release such individuals in a safe location prior to                 Other Considerations. Police pursuits almost
       initiating the pursuit.                                        inevitably require that the participating law enforcement
   •    The presence of other persons in the pursued ve-              vehicles operate beyond the scope of normal traffic laws.
       hicle. The same can be said of the presence of per-            Most states exempt "emergency vehicles" (as equipped in
       sons in addition to the driver in the suspect vehicle,         accordance with state law) from traffic regulations under
       particularly children. The presence of other persons           specified conditions. Officers may operate the pursuing
       who are not considered suspects of a crime in the              vehicle in a manner that exceeds nonnal traffic regulations
        suspect vehicle should normally lessen the justifi-           to the extent they are authorized to do so by state law,
        cation for initiation or continuation of a high-speed         departmental policy, and circumstances that arc present
        pursuit, all other factors being held constant.               during the pursuit. This is usually, in effect, an exemption
   •    Other factors. Some other factors that might be               from criminal liability only. Even when in pursuit,
        taken into consideration include the availability of          officers in most states are still subject to some degree of
        additional equipment, the speed and evasive tactics           civil liability if they operate their emergency vehicles
        employed by the suspect, and any other condition              inappropriately. With this in mind, the model policy states
        or situation that would create an unreasonable risk.          that no pursuit shall be conducted in a direction against
                                                                      the lawful flow of traffic on a one-way street or lane of a
VI. PURSUIT PROCEDURES                                                divided highway.
                                                                            Whenever possible, and unless circumstance dictate
A. Pursuit Operations                                                 otherwise, a pursuit should consist ofno more than two
                                                                       vehicles: the primary and secondary units. All other
     The following are some issues and factors that officers
                                                                      personnel should stay clear of the pursuit unless instructed
should take into consideration prior to and during pursuit
                                                                       otherwise by a supervisor. While officers should monitor
operations.
                                                                      the progress of the pursuit, caravanning and trailing,
     Communication. Good communication is essential
                                                                       to include paralleling, intercepting, and tracking, are
in a vehicular pursuit. The officer initiating the pursuit
                                                                       prohibited.
should notify communications of the initial reason for
the attempted stop; any information concerning the use               B. Supervisory Involvement
of firearms, threat of force, or other unusual hazard; the                The designated supervisor should be advised
location, direction, and speed of the pursuit; a description         immediately by communications of any pursuit. This
of the pursued vehicle and license number, if available;             supervisor should monitor, coordinate, and direct pursuit
and the number, identity, and description of any known               operations, and should have full authority to terminate
occupants. Communications should be updated on the                   the pursuit if circumstances warrant. It is essential that
progress of the pursuit and other pertinent information              officers in pursuit provide the foregoing information to
as it comes available, such as weather conditions and

                                                                 6
    Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 164 of 200 PageID #: 1082


communications and the appropriate supervisor so that he                 All intervention tactics short of deadly force. such as
or she can make reasonable and responsible decisions. In            spike strips, low speed channeling, and the PIT maneuver
particular, the supervisor is responsible for coordinating          should be used whenever possible to do so safely. Only
and directing activities as needed to ensure that proper            officers who have received appropriate training should
procedures are used. This includes ensuring that no more            use these tactics and only with prior approval from the
than the necessary number of units are involved; aircraft           appropriate supervisor. The decision to use intervention
has been requested, when available and appropriate;                 tactics should be made following careful consideration of
the appropriate radio channel is being utilized; and                all the facts known to the officer and only when conditions
surrounding jurisdictions have been notified.                       permit. Consistent with this agency's policy on use of
     In particular, barring exigent circumstances, officers         force, officers shall employ only the force option that
should convey their intention or desire to undertake                reasonably appears necessary to confront the situation.
intervention tactics such as ramming or the use of the              Intervention tactics should be used only when the
PIT maneuver to slow and stop the pursued vehicle.                  following two conditions are met:
Supervisory approval must be provided for the use of such
tactics and officers performing these maneuvers must be                  1. The officer has reason to believe the continued
trained in their use.                                                       movement of the pursued vehicle would place oth-
     Pursuing officers may request the formation of                         ers in imminent danger of serious physical injury
roadblocks or the use of spike strips as deemed necessary                   or death, and
and provide infonnation on the best juncture for their                   2. The apparent risk of harm to other persons than
 placement, but supervisors should be responsible for                       those in the pursued vehicle is so great as to out-
authorizing their use. The supervisor should also monitor                   weigh the apparent risk of harm involved in using
 the pursuing unit's compliance with departmental policy,                   the intervention tactics.
 driving tactics, and speed; should determine whether the                Once the pursued vehicle is stopped, officers shall
 use of additional pursuit vehicles are warranted; and should
                                                                    follow law and agency policy regarding taking the suspect
 make decisions concerning interjurisdictional pursuits and
                                                                    into custody, using only the amount of force reasonably
 the use of additional resources such as air support.
                                                                    necessary to affect an an-est. Officers should also be aware
      Once the pursuit has ended, the supervisor should             of the volatile nature of these situations and employ the
 respond to the termination point as soon as possible. The          appropriate officer safety tactics.
 presence of a supervisor may aid in ensuring that officers
 do not act rashly due to their increased adrenaline. The           D. Use of Firearms
 supervisor can also aid in the proper documentation of the              Discharging firearms at moving vehicles is prohibited
 scene. In addition, the supervisor may choose to request           by many agency policies. Other agencies discourage
 that the pursuing officer record the mileage on the pursuit        such practices by prohibiting them if they present an
 vehicle at the time of termination. This ensures that the          unreasonable risk to others. The IACP Model Policy on
 officer did not continue the pursuit even after he or she          Use of Force states that "Firearms shall not be discharged
 claimed to have stopped.                                           at a moving vehicle unless a person in the vehicle is
C. Pursuit Tactics                                                  immediately threatening the officer or another person with
                                                                    deadly force by means other than the vehicle." Instead
    While each pursuit situation may be different and               of discharging a firearm, it is strongly suggested that an
require different tactics and resources, some general               officer instead move out of the path of the oncoming
principles can be cited for safe pursuit. For example,              vehicle. Discharging a firearm from a moving vehicle is
wherever feasible, marked patrol vehicles should conduct            prohibited in all situations.
the pursuit. If a pursuit is initiated by an unmarked unit, a
marked unit should take over the primary position as soon           E. Termination of the Pursuit
as possible. In addition, all officers involved in a pursuit            Perhaps the most difficult thing for an officer in pursuit
must wear a seat belt.                                              to do is to break off the pursuit once it has begun. Almost
    Motorcycles should not be used for pursuit except               every officer who has engaged in a high-speed pursuit
in exigent circumstances and when weather and related               has experienced "pursuit fixation," that is, the dogged
conditions allow. They should disengage when marked                 determination to continue the pursuit even though the
patrol units become available. Non-involved officers                circumstances would indicate to any reasonable person that
should not normally follow a pursuit on parallel streets            the pursuit should be abandoned. To guard against this very
unless authorization is granted by a supervisor.                    dangerous phenomenon, every officer engaged in a pursuit,

                                                                        See the IACPModel Policy on Ue
                                                                                                     s of Foree.


                                                                7
    Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 165 of 200 PageID #: 1083


in conjunction with the appropriate supervisor, should                    In cases where assistance is requested from a
continually evaluate the changing circumstances of the                neighboring jurisdiction, the responsible supervisor shall
pursuit. They should end the pursuit if it appears that the           consider available resources and detennine the degree of
risks associated with continuing the pursuit have altered             the agency's involvement. When the pursuit is assumed
to the point that the risk outweighs the potential benefit of         by the agency and where appropriate, the supervisor shall
continuing. The primary unit or the supervisor may order              cancel units from the other agency.
the termination of the pursuit at any time. ln addition,
                                                                      H. Post-Pursuit Procedures
a pursuit should be terminated if the suspect's identity
has been determined and immediate apprehension is not                      Whenever an officer engages in a pursuit, a report
necessary to protect the public or officers or if the pursued         of that pursuit should be filed in accordance with agency
vehicle's location is no longer definitively known.                   policy. The designated supervisor should examine this
     As previously stated, supervisory personnel shall                report and review it with the officer involved. Any pursuit
respond to the location where a vehicle has been stopped              that results in a fatality, personal injury, or serious property
following a pursuit.                                                  damage shall be investigated by personnel who were not
                                                                      directly involved in the pursuit.
F. lnterjurisdictional Pursuits                                            In addition, a designated agency supervisor should at
     Pursuing officers must notify communications when it             least annually analyze all pursuit reports and review videos
appears that a pursuit will continue into another jurisdiction        of vehicular pursuits to evaluate the agency's pursuit
and communications should immediately notify the                      operations and to identify any modifications that need to be
neighboring jurisdiction.                                             made to the agency's pursuit policy, training, equipment,
     When the pursuit extends into another jurisdiction, the          philosophical approach, and interjurisdictional issues. This
responsible supervisor, or the primary unit if the supervisor         review should occur even if a pursuit did not occur during
is not available, shall detennine if the other jurisdiction           the designated time period.
should be asked to assume the pursuit. This decision
should be based on several factors to include the distance
                                                                      I. Training
between the pursuing and pursued vehicles; the speed                       The key to abiding by accepted pursuit policy and
involved, the pursuing officer's familiarity with the area;           honing driving skills is training. This means training of
and the willingness and capability of the other jurisdiction          all agency personnel who may be engaged in a vehicular
to assume control of the pursuit. Also, in some remote                pursuit and training of all supervisors and communications
locations, communications abilities may be limited. If the            personnel who may be called upon to perform their
decision is made that the neighboring jurisdiction should             functions in relation to such pursuits.
take control of the pursuit, the request shall be clearly                  This should consist of initial training prior to exposure
relayed to that agency. Clear confirmation of acceptance of           of personnel to pursuit situations and updated training at
control of the pursuit should be obtained.                            regular intervals. The periodic updated training should
     Jn all situations, pursuits that travel into a neighboring       cover any interim changes in agency policy affecting
jurisdiction must conform with the laws of both                       pursuits and the use of any new equipment that has been
jurisdictions and any applicable interjurisdictional                  added to the agency's inventory.
agreements. However, the action of the involved officers
 shall be governed by the policy of the officers' own
 agency. Once control of the pursuit has been assumed                 Acknowledgment
 by the neighboring jurisdiction, officers of the initiating              This document was developed by the IACP Law
 agency must cease emergency driving and proceed to the               Enforcement Policy Center in cooperation with the IACP
 termination point.                                                   Highway Safety Committee.
G. Pursuits from Other Jurisdictions
     As discussed above, in some situations a pursuit
may travel from one jurisdiction to another. An agency
should participate in a neighboring jurisdiction's pursuit
only if requested to do so. Notification of the pursuit by
a neighboring jurisdiction should not be construed as a
request lo participate in the pursuit. When such notification
is received, the communications center should clarify that
this infonnation is provided as a courtesy only and not as
request for participation.

                                                                  8
   Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 166 of 200 PageID #: 1084


     Every effrto has been made by thc IACP Law Enforcement
  Policy Center staff and advisory board to ensure that this
  document incorporates the most current information and
  contemporary professional judgment on this issue. However,
  law enforcement administrators should be cautioned that
  no "model" policy can meet all the needs of any given law
  enfrcement
       o        agency. Each law enforcement agency operates
  in a unique environment of federal court rulings, state laws,
  local ordinances, regulations, judicial and administrative
  decisions and collective bargaining agreements that must be
  considered. In addition, the formulation of specific agency
  policies must take into account local political and community
  perspectives and customs, prerogatives and demands; often
  divergent law enforcement strategies and philosophies; and
  the impact of varied agency resource capabilities among
  other factors. This document is not intended to be a national
  standard.



     IACP Law Enforcement Policy Center Staff: Philip Lynn,
  Manager; Sara Dziejma, Project Manager; and Vincent
  Talucci, Executive Director, International Association of
  Chiefs of Police.


    @ Copyright 2015. International Association of Chiefs
of Police, Alexandria, Virginia U.S.A. All rights reserved
under both international and Pan-American copyright
conventions. No reproduction of any part of this material
may be made without prior written consent of the copyright
holder.




                                                                  9
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 167 of 200 PageID #: 1085




                                                                                                                                     f
                                                                                                                                     0L
                                                                                                                                     ----
                                                                                                                                     .f

                                                                                                                                     ----
                                                                                                                                     o
                                                                                                                                      £
                                                                                                                                      0
                                                                                                                                     u

                                                                                                                                     •
                                                                                                                                     o.

                                                                                                                                     ·sc:
                                      c   c      o c          c     o c            co c           c         i c c                    ad
                                                                                                                                      0
                                          n
                                           n
                                                                                                                                      >
                                                                                                                                      f
                                           0                                                                                          0
                                           V
                                                                                                                                      e
                                                                                                                                      u


                                                                                                                                     ..-
                                          <f
                                          LA
                                          4
                                           C
                                          0                                                                                          cN
                                          <.I
                                                                                                                                     0o
                                                                                                                                     U
                                                                                                                                     u
                                                                                                                                     a0
                                                                                                                                     f
                                                                                             7                                        f
                                                                                                                                      d
                                                                                                                                      E
                                                                                                                                     R

                                                                                                                                            ..•
                                                                                                                                      0
                            Y                                 rJ    0
                                                                    c
                                                                         cf
                                                                         2
                                                                                                                                     ·a     d
                                                                                                                                      0
                                                                                                                                            c
                                                              r
                                                              (\!   0    ej

                     .:r�
                                                                                                                                      0
                                                                    -i   &
                                                              rJ    ej   t                                                            00    co
                     c                                                                                                                00
                                                                                                                                      0     o
                                                                                                                                      O
                                                                                                                                      0     ;
                                                                                                                                      cd    0
                                                                                                  t°
                                                                                                                  5z
                                                                                                                  ()
                                                                                                  C
                                                                                                                  cu
                                                                                                  c,
                                                                                                  Q.              LA
                                                                                                  L
                                                                                                                  c
                                                                                                       t°   e  E
                                                                                                       a
                                                                                                        m
                                                                                                             %=0
                                                                                                       2    c     c
                                                              rJ                                       2
                                                                                                       0
                                                                                                                  z
                                                        t:    t°
                                                              r
                                                                                                       c          f2
               ~5
                                                        nJ
               .µ
               c                                       c      c                                                   u
                                                                           Q.      c         %%
                                                                                                                  _,
                                                                                                                  J

               0..                                      a
                                                       ·a::
                                                              .µ
                                                              Q.
                                                              c
                                                                           £       8
                                                                                   L'
                                                                                                                  cc
                                                                                                                  <1
               c                                                           0                                 C
                                                        �c    �c

                                                              -
               r                                                         J
                                                                                   L
                                                                                   r,                       0..   I
               g                                        r     ru
                                                                         0                                  2
                                                                                                                  I    ,I




                                                                                   ~
                                                                         L
               u
                                                       t-                1
                                                                           c       I
                                                                                                             z
                                                                                                            uh              0
               z                                        0      0           L       c                                        o.
                                                        2      Q.
                                                                           E                                                u
               5                                       0
                                                        L
                                                              0
                                                               L
                                                                         1
                                                                                   0
                                                                                                                            u'

               >                                       ue     r          ,-.. ·.                                            f

                            £1 £3 £3 £ £ £ £ £ £ £ e £J £J £ 4                                                              ¢J
   di
   .µ
               �
        ;,,    q
   c
   r     >     E
   0    >      2
    c
   -r          9
   �0          3
   u    '"cu   z
   z    c
        u
   <1
               ■
   AJ
   2                                            L                                                                           Lt


        •u
                                                .µ
                                                c                                                                           tL



  -                                                                                                                         -
               €                                L
        5±
                                                                                                                  £2
   I                            Cl..
                                                £      2                                                                    £
                                9                                                       r                         0


                                                                                                                                 •
                                                                                        t:                                       c
  lo                            ±¥L             ,..,
                                                2
                                                       2u                                                         $
                                                                                        ,�
        1      2
                                                C                                       £                         LT
                                                                                                                  L
                                                                                                                            «
                                                                                                                            0    0
                                0               c      0..                                                        0         c    c
               1'
        LA.]
                                                £a     l!l    ■■■■
  ■            J
•••••••••••••••••
  @@@@@@d
                      • •• ••••• • •••Document
              Case 2:20-cv-00561             ••••• 89-12
                                           •••••••••  ••• Filed 07/08/21
                                                                   «              Page 168 of 200 PageID #: 1086
                                                                            •••••••••
                                                                                  ddd
                                                                                         •   •••••••
                                                                                          4«@@«4
                                                                                                        • •••••••••••••••••••••••••••••••• 4

$8$««d«
  $4«
                                d
                                     d
                                              ••••            ••••
                                                                        d       «ddddddd@@@«««¢
                                                                   ••••••••••••••••••••••••••••••••••••••••••••••••••••••
                                                                • ••••••••••••••••••••••••••••••••••••••••••••••••
                                                                     ••• •••••••••••••••••••••••••••••••••••••••••••••
   $$@d                              d««                                                                                                   4
                                  • •••••
           ••••••••••••••••••• ••••••••••             ••                 •••••••••••••••••••••••••••••••••••••••••••••••• ••
                                                                                                                                          «4

         • ••••••••••••••••••••
            ••••••••••••••••••••••••••••
                              ••••••••                                   ••••••••••••••••••••••••••••••••••••••••••••••••
                                                                         •
                                                                                                                               . .. ..
              ••••••••••••••              ••                               ••••••••••••••••••••••••••••••••••••••••••••••
                                                                         • .••••••••••••••••••••••••••••••••••••••••••••
                                                                                                 . ..
              ••••••••••••••••• ••••••••
             ¢««d$$$4#d44


       VEHICULAR PURSUIT
                                                       •
                                                                                    .
                                                                         ••••••••••••••••••••••••••••••••••
                                                                                   d$$..id«d...4
                                                                                                                        •




                                                  Model Policy
                                                  Effective Date                              Number
                                                  December 2015
        Subject
        Vehicular Pursuit
        Reference                                                                             Special Instructions


        Distribution                                                    Reevaluation Date                         No. Pages
                                                                                                                  4

       I.   PURPOSE                                                         Terminate: To abandon or abort the pursuit.
             The purpose of this policy is to establish guidelines          Termination Point: The location where the pursuit
       for the initiation and continuation of vehicular pursuits.       comes to a conclusion.

       II. POLICY                                                       IV. PROCEDURES
             Vehicular pursuit of fleeing suspects can present a             A. Initiation of Pursuit
       danger to the lives of the public, officers, and suspects                1. Pursuit is authorized only if the officer has a
       involved in the pursuit. Tactics used to stop a fleeing                       reasonable belief that the suspect, if allowed to
       vehicle may be considered a use of force. It is the policy                    flee, would present a danger to human life or
       of this law enforcement agency to regulate the manner in                      cause serious injury. In general, pursuits for
       which vehicular pursuits are undertaken and performed.                        minor violations are discouraged.
                                                                                2. The decision to initiate a pursuit must be based
       III. DEFINITIONS                                                              on the pursuing officer's conclusion that the
             Vehicular Pursuit: A deliberate attempt by an officer                   immediate danger to the officer and the public
       in an authorized emergency vehicle to apprehend a fleeing                     created by the pursuit is less than the immedi-
       suspect who is actively attempting to elude apprehension.                     ate or potential danger to the public should the
             Authorized Emergency Vehicle: A vehicle of this                         suspect remain at large.
       agency equipped with operable emergency equipment as                     3. Unless a greater hazard would result, a pursuit
       designated by state law.                                                      should not be undertaken if the subject(s) can
             Pursuit-Rated Vehicle: An authorized emergency                          be identified with enough certainty that they
       vehicle that is specially designed and equipped for use                       can be apprehended at a later time.
       during high-speed pursuits.                                              4. In deciding whether to initiate or continue a
             Primary Unit: The police unit immediately following                     pursuit, the officer shall take the following into
       the suspect vehicle at a reasonable distance and that                         consideration:
       assumes primary control of the pursuit.                                       a. The seriousness of the offense
             Secondary Unit: Any police unit that becomes                            b. Known information on the suspect
       involved as a backup to the primary unit and follows the                      C. Road configuration ( e.g. interstate, divided
       primary unit at a safe distance.                                                   highway, work zone)
             Trail or Trailing: The unauthorized following of a                      d. Physical location and population density
       pursuit at any distance, to include paralleling, intercepting,                     (e.g. residential area, school zone, business
       or tracking.                                                                       district)
             Caravanning: Direct participation in, or following of,                  e. Existence of vehicular and pedestrian
       a pursuit by emergency vehicles other than the primary and                         traffic
       authorized secondary units.                                                   f. Lighting and visibility
 Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 169 of 200 PageID #: 1087

        g.  Weather and environmental conditions                     vehicles: a primary and a secondary unit.
        h.  The relative performance capabilities of                 a. All other personnel shall stay clear of the
            the pursuit vehicle and the vehicle being                     pursuit unless instructed to participate by a
            pursued                                                       supervisor.
       i. Officer training and experience                            b. Caravanning and trailing is prohibited.
      j.    Available equipment                                           However, officers should monitor the
       k. Speed and evasive tactics employed by the                       progress of the pursuit and be prepared to
            suspect                                                       assist if directed by a supervisor.
       1. The presence of other persons in the police                c. The number of vehicles engaged in a
            and suspect vehicle                                           pursuit may be adjusted to fit the situation
       m. Any other condition or situation that would                     with supervisory approval.
            create an unreasonable risk                              d. A supervisor who has joined in the pursuit
   5. A pursuit should not be initiated or engaged in                     and supervises the units shall be consid-
       while providing transportation for any person,                     ered an additional unit.
       other than law enforcement officers.                          e. The supervisor shall consider units from
B. Pursuit Operations                                                     other jurisdictions in determining the num-
   1. All emergency vehicle operations shall be                           ber of vehicles participating.
       conducted following jurisdictional laws and               9. Whenever possible, pursuit-rated vehicles
       related regulations.                                          should be utilized.
   2. Upon undertaking a pursuit, the pursuing vehi-             10. The primary unit shall become secondary
       cle shall activate emergency lights, sirens, and              when the fleeing vehicle comes under air
       cameras, and they shall remain activated for                  surveillance or when another unit has been
       the duration of the pursuit.                                  assigned as the primary unit.
   3. Upon undertaking a pursuit, the officer shall           C. Supervisory Responsibilities
       notify communications of the                              1. Supervisors are responsible for managing
       a. initial purpose of the stop;                               all vehicular pursuits to include determining
       b. any information concerning the use of                      whether the pursuit should continue or be
            firearms, threat of force, or other unusual              terminated.
            hazard;                                              2. When made aware of a vehicular pursuit, the
       c. location, direction and speed of the pur-                  appropriate supervisor shall notify communi-
            suit;                                                    cations that he or she is monitoring the pursuit
       d. description of the pursued vehicle, includ-                and accepting supervisory responsibility.
            ing license plate number, if known; and              3. The supervisor is responsible for
       e. number, identity, and description of any                   a. monitoring incoming information;
            known occupants.                                         b. coordinating and directing activities as
   4. The officer shall continuously update commu-                        needed to ensure that proper procedures
       nications on the pursuit conditions, location,                     are used, to include ensuring that
       weather conditions, and presence of other                          (1) no more than the necessary number of
       traffic.                                                                units are involved,
   5. Communications personnel shall notify an                            (2) where available, aircraft has been
       available supervisor of the pursuit, clear the                          requested,
       radio channel of non-emergency traffic, and                        (3) the appropriate radio channel is being
       relay necessary information to other officers                           utilized, and
       and jurisdictions.                                                 (4) surrounding jurisdictions have been
   6. When available, the secondary unit shall im-                             notified; and
       mediately notify communications that they are                 c. discontinuing the pursuit when necessary.
       joining the pursuit and should assume respon-             4. A supervisor shall respond to the termination
       sibility for relaying information to communi-                 point following a pursuit.
       cations.                                               D. Pursuit Tactics
   7. No pursuit shall be conducted in a direction               1. All officers involved in a vehicular pursuit
       against the lawful flow of traffic on a one-way               shall wear a seat belt.
        street or lane of a divided highway.                     2. Non-involved officers shall not follow the
   8. Unless circumstances dictate otherwise, a pur-                 pursuit on parallel streets unless authorized by
        suit shall consist of no more than two police                a supervisor or when it is possible to conduct

                                                          2
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 170 of 200 PageID #: 1088

       such an operation without unreasonable hazard                   fit of making an immediate apprehension.
       to other vehicular or pedestrian traffic.                    2. The pursuit may be terminated by the primary
   3. Available patrol units having the most prom-                     unit at any time.
       inent markings and emergency lights shall                   3. A supervisor may order the termination of a
       be used to pursue, particularly as the primary                  pursuit at any time.
       unit. When a pursuit is initiated by other than             4. A pursuit should be terminated if the suspect' s
       a marked patrol unit, such unit shall disengage                 identity has been determined, immediate
       when a marked unit becomes available.                           apprehension is not necessary to protect the
   4. Motorcycles should not be used for pursuits                      public or officers, and apprehension at a later
       except in extremely exigent circumstances and                   time is feasible.
       when weather and related conditions allow.                  5. The pursuit should be terminated if the pur-
       Motorcycle units shall disengage when support                   sued vehicle's location is no longer definitively
       from marked patrol units becomes available.                     known.
   5. All intervention tactics short of deadly force            F. Interjurisdictional Pursuits
       such as spike strips, low speed tactical inter-             1. The pursuing officer shall notify a supervisor
       vention techniques, PIT maneuver, and low                       and communications when it is likely that
       speed channeling (with appropriate advance                      a pursuit will continue into a neighboring
       warning) should be used when it is possible to                  jurisdiction or across the county or state line.
       do so safely and when the officer utilizing such                Communications shall immediately notify law
       tactics has received appropriate training.                      enforcement in the jurisdiction being entered
       a. Officers shall employ only the force option                  by the pursuit.
            that reasonably appears necessary to con-              2. When a pursuit extends into another jurisdic-
            trol the situation.                                        tion, the responsible supervisor, or the primary
       b. The decision to use intervention tactics                     unit if a supervisor is not available, shall deter-
            shall be based on careful consideration of                 mine if the other jurisdiction should be asked
            all facts known to the officer and should be               to assume the pursuit. The following should be
            initiated when conditions permit.                          considered:
       c. A supervisor's permission should be                          a. The distance between the pursuing and
            obtained prior to the use of intervention                        pursued vehicles and the speed involved
            tactics.                                                   b. The pursuing officer's level of familiarity
   6. Intervention tactics should be used only when                          with the area
       a. the officer has reason to believe the con-                   c. The willingness and capability of the
            tinued movement of the pursued vehicle                           other jurisdiction to assume control of the
            would place others in imminent danger of                         pursuit
            serious physical injury or death; and                       d. Communication limitations at longer
       b. the apparent risk of harm, to other than the                       distances
            occupant of the pursued vehicle, is so great           3. Ifit is determined that the control of the pur-
            as to outweigh the apparent risk of harm                    suit should be relinquished to another jurisdic-
            involved in making the forcible stop.                       tion, the request shall be clearly relayed to that
   7. Firearms shall not be discharged from a mov-                      agency. Confirmation of their acceptance of
       ing vehicle.                                                     control of the pursuit should be obtained.
   8. Once the pursued vehicle is stopped, officers                4. Pursuit into a bordering jurisdiction shall
        shall utilize appropriate officer safety tactics.               conform to the laws of both jurisdictions and
       The suspect(s) shall be taken into custody in                    any applicable interjurisdictional agreements.
        accordance with law and agency policy, using                    The action of officers shall be governed by the
        only the amount of force reasonably necessary                   policy of the officers' own agency.
       to affect an arrest.                                        5. Once a pursuit has been taken over by the law
E. Termination of the Pursuit                                           enforcement agency of another jurisdiction, the
    1. The primary unit and supervisor shall contin-                    initial pursuing officers shall cease emergency
        ually reevaluate and assess the pursuit situa-                  driving and proceed to the termination point.
        tion including all of the initiating factors and        G. Pursuits from Other Jurisdictions
        terminate the pursuit whenever it is reasonable             1. Participation in a neighboring jurisdiction's
        to believe the risks associated with continued                  pursuit is appropriate only in response to a
        pursuit are greater than the public safety bene-                specific request for participation. Mere notifi-

                                                            3
    Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 171 of 200 PageID #: 1089

           cation of the existence of a pursuit shall not be             Every effort has been made by the IACP Law Enforcement
           construed as a request for participation. Upon             Policy Center staff and advisory board to ensure that this
           such notification, the communications cen-                 document incorporates the most current information and
           ter shall clarify whether this agency is being             contemporary professional judgment on this issue. However,
           requested to assist in the pursuit.                        law enforcement administrators should be cautioned that
      2. Prior to acceptance of a pursuit from another                no "model" policy can meet all the needs of any given law
           agency, the responsible supervisor shall deter-            enforcement agency. Each law enforcement agency operates
           mine the degree of this agency's involvement,              in a unique environment of federal court rulings, state laws,
                                                                      local ordinances, regulations, judicial and administrative
           if any, and provide the appropriate direction.
                                                                      decisions and collective bargaining agreements that must be
      3. When the pursuit is assumed by this agency
                                                                      considered. In addition, the formulation of specific agency
           and where appropriate, the supervisor shall                policies must take into account local political and community
           attempt to cancel units from the other agency.             perspectives and customs, prerogatives and demands; often
   H. Post-Pursuit Procedures                                         divergent law enforcement strategies and philosophies; and
      1. Whenever an officer engages in a pursuit, he or              the impact of varied agency resource capabilities among
           she shall file a written report on the appropriate         other factors. This document is not intended to be a national
           form detailing the circumstances. This report              standard.
           shall be reviewed by the appropriate supervi-
           sor(s) to determine compliance with policy.
      2. Any pursuit that results in a fatality, personal                IACP Law Enforcement Policy Center Staff: Philip Lynn,
           injury, or serious property damage shall be in-            Manager; Sara Dziejma, Project Manager; and Vincent
           vestigated by personnel who were not directly              Talucci, Executive Director, International Association of
           involved in the pursuit.                                   Chiefs of Police.
      3. All videos of vehicular pursuits shall be re-
           viewed following the incident.                           © Copyright 2015. Departments are encouraged to use this policy
      4. The department shall analyze police pursuit                to establish one customized to their agency and jurisdiction.
           activity at least annually and identify any addi-        However, copyright is held by the International Association of
           tions, deletions, or modifications warranted in          Chiefs of Police, Alexandria, Virginia U.S.A. All rights reserved
                                                                    under both international and Pan-American copyright conventions.
           departmental pursuit procedures. This analysis
                                                                    Further dissemination of this material is prohibited without prior
           shall                                                    written consent of the copyright holder.
           a. consider the following implications on the
                organization:
                (1) Policy
                (2) Equipment
                (3) Training
                (4) Philosophical approach
                (5) Interjurisdictional issues; and
           b. occur even if a pursuit did not occur during
                the designated time period.
      5. Any vehicle involved in a pursuit should be
           inspected before returning to service.
   I. Training
      Officers who drive police vehicles shall be given
      initial and periodic updated training in the agency's
      pursuit policy and in safe driving tactics.




Acknowledgment
   This document was developed by the IACP Law
Enforcement Policy Center in cooperation with the IACP
Highway Safety Committee.




                                                                4
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 172 of 200 PageID #: 1090




                         Summary of Deposition of Officer David Harvey
                                    Taken April 26, 2021
                                    TARAS Project 1321
                             Means v. City of South Charleston
                                  Attorney Duane Ruggier



  Secondary: Officer Harvey was the secondary officer involved in the pursuit. Page 4 exhibit
  index and there are 15 exhibits attached to include the pursuit policy, several photographs, crash
  report from West Virginia State Police, Bystander video, Use of Force Report, Two videos of
  pursuit route. Exhibit 3 is Case Report. Exhibit 2 are articles from the Charleston Gazette in
  2015, which discussed the potential use of dash cams in the police vehicles.

  FBI: Page 6, discussion regarding the FBI being called in to review this situation and this officer
  was cleared. He was at one point asked to provide an interview to the FBI and he told them he
  would have to clear that with authorities, which would be potentially his own attorney that he
  retained once he was a subject of the investigation, He ultimately was given permission to go
  ahead and by that time the FBI had cleared him. Plaintiffs attorney makes this look as though he
  is dodging making a statement under 5" amendment rules. Yet here we are with a 172-page
  deposition.

  Degrees: This officer has two technical college degrees, both in criminal justice administration.
  He has never been deposed before. He has retained counsel through the Fraternal Order of Police
  Legal Defense Fund.

  Employment: Page 22, he says during his employment with South Charleston Police where he is
  still employed, he has never been suspended as a result of this or anything else. His first police
  job began in December 2013 in Dunbar. When asked why he became a police officer his answer
  is "just to help people out. The job is always different. There is always new stuff going on."
  Dunbar sent him to the state police academy which was four months long. He graduated in
  August of 2014.

  Pepper: Page 26, some discussion under the conditions that pepper spray can be administered
  specific to this process. Under conditions when individuals who are under arrest are being
  arrested and are noncompliant with orders and putting their hands in waistbands and pockets and
  so on where they could be accessing a weapon. Dunbar did have dash cams in some of their
  vehicles. If he were to activate his lights and siren they would automatically engage. You do not
  have to activate your siren, just the lights for the dash cam to come on. He was at Dunbar for 3 ½
  years and went to South Charleston Police Department as it was a larger department with better
  pay. He came on in 2017 and currently his rank remains the same although he has gone up
  certain automatic steps regarding pay raises. He is married with one child who is almost 2 years
  old. His wife does not work. Dunbar had 9 or 10 officer and South Charleston has around 50. He
  is currently reporting to Captain Rader as he is a member of the Metro Drug Unit and has been
  for a few months now. He works in a unit that coordinates with DEA.                                   M
                                                                                                        QJ
                                                                                                        0o
                                                                                                        cU
                                                                                                        0
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 173 of 200 PageID #: 1091




  Training: Page 40, bottom, he discusses being trained in vehicular pursuit at the State Police
  Academy in which the emphasis is given to vehicle control when driving. There was a classroom
  section. He does not recall specifically being given classroom instruction from the state police as
  to the conditions under which you engage in pursuit or the conduct through a pursuit. (That is
  typically left to classroom with the agency in which they have their own pursuit policy to define
  those things. He does not say that but that would be typical.) He defines well from a memory
  standpoint the conditions under which a pursuit is initiated and the conditions for discontinuing a
  pursuit and those conditions and situations change as time goes on. During a pursuit there is
  never a constant condition. (This would be my comparison of a thermometer and a spike.)

  Metro: He used the term metro for the Metropolitan Dispatch Center. He makes the point on
  page 43 that supervisors will basically monitor the pursuit and will interact in the pursuit only
  sparingly as they do not wish to tie up airways for the actual conduct of the pursuit.

  Number: Page 44, he has been involved with perhaps 20 or 30 pursuits, 10 or 15 of those in
  South Charleston. Page 44, he has been involved in what he calls a handful of pursuits with
  Corporal Peterson. Perhaps, 5 to 10. He describes on page 49, using a taser in a pursuit but it was
  ineffective. (He was not asked whether the subject was under the influence.) Page 50, he was
  tased during training for use of the taser.

  Cruisers: Page 54, every person on the police department has a take home cruiser. None have
  dash cams.

  Dash Cams: Page 55, discussion begins that he recalls there was talk at the community level
  about whether to put dash cams in South Charleston Police vehicles. Bottom of page 56, he
  describes how he and a couple other officers purchased their own videos and mounted them in
  their own cars and did so because they wanted to protect themselves from allegations of
  misconduct. They all bought the same camera, and they have an SD card which can simply be
  removed whenever there was something that needed to be preserved. There was an email that
  went department wide from the chief of police who said without the proper administrative
  foundations for handling this information that officers were prohibited from having videos in
  their car.

  Why: Page 60, When asked, "why did you guys put cameras in your cars?" He answered, "just
  the same reason you'd have them in general, just so you can document what's going on or
  whatever." (Somewhere in here Officer Harvey and Corporal Peterson, the primary officer on
  this were those who had purchased their own cameras.) Page 64 begins with an article from a
  local newspaper during 2015 where various people are quoted regarding the worth of video
  cameras with support from the mayor. They talk about having complaints that if they would have
  had a camera, they could have investigated more effectively. It was during that discussion when
  officers went out and got their own cameras. Page 65, the attorney asks an invalid question and
  says, "There is not two sides to a video, are their?" Page 66, there was a plan to buy 40 cameras
  for each one of the officers. There is nothing in this narrative that talks about who made
  decisions not to purchase the cameras and why.
                                                                                                        cN
                                                                                                         Q
                                                                                                         bo
                                                                                                         0
                                                                                                        Cl..
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 174 of 200 PageID #: 1092




  Route: Page 67, exhibit #3, Case Report, dated May 2". Page 12 and 13 is his narrative. His
  report indicates that Peterson initiated the pursuit on Highway 119 at Trace Fork. He intercepted
  the pursuit on Rabel Mountain at Split Rail Drive. Bottom of page 68, they use the term,
  "marked out" as being determined no longer available for calls because you are tied up on
  something. When this pursuit or pre-pursuit began, he was at the Jefferson Road City Garage. He
  decides going on Brounland Road and then Emmons Drive, which turned into Dartmouth
  Ashford Road. During which the motorcyclist continued to look back at them during the chase.
  The first general description of the motorcyclist going at a high rate of speed around blind curves
  or at times he would go left of center. It seems to be the Plaintiffs major factor that he once
  considered as being too dangerous for the pursuit to continue. This was on a weekend morning at
  8AM.

  Left: Quoted as saying that the motorcycle went over the railroad tracks and did not make the
  left tum. He seems to be describing the left tum that preceded the railroad tracks in which the
  motorcyclist must not have placed the proper lean angle to get around that curve. It was during
  the straight stretch prior to that accident area that the motorcyclists speed maxed out at 60 miles
  per hour. During most of the other areas the call was that he was at least at one point in the 47
  mile per hour category.

  Control: He did not see the alleged loss of control as it occurred in front of the Peterson vehicle.
  Given the speeds they were traveling and the conditions he would speculate that it was a loss of
  control due to speed related issues. The speedometer read 55 to 60 keeping up with the pursuit at
  that point.

  Strike: Page 73, he did not witness Corporal Peterson strike the motorcycle with his vehicle and
  said it would have been impossible from the spacing that he saw in front of him. Now when the
  motorcycle lost control, he was 15 to 20 yards behind Peterson, earlier on the straight stretch he
  was probably 30 to 35 yards behind Peterson. Throughout the deposition, plaintiffs counsel
  attempts to describe the situation as nothing more than a failure to register license plates to the
  pursued vehicle as being the crime for which Mr. Means is being pursued. This officer makes it
  obvious that the furtive movements and the totality of the circumstances would lead a reasonable
  officer to believe that there is a high probability that this motorcycle was stolen.

  Mirrors: Page 77, What goes unsaid is that the suspect vehicle must not have had mirrors
  attached or the suspect would not have been turning his head back to see where the police
  vehicles are. The fact that he could not see where the police vehicles are and had to tum his head
  around would be impede his ability to operate the vehicle. And Corporal Peterson's choice not to
  us a siren but only lights on under the conditions then present may have had some application
  given the need to slow this individual down.

  Reckless: Page 79, Lieutenant Paskal, at about 4:40 on the audio tape they are reviewing makes
  a general statement about telling Peterson, "lfhe goes reckless, just let him go." Although there
  are no quotations in the text of this deposition.

                                                                                                         0q
                                                                                                          bo
                                                                                                          cU
                                                                                                         o-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 175 of 200 PageID #: 1093




  Speeds: Page 80, they are on the audio tape at 4 minutes 40 seconds, Page 81, they talk about
  reporting that the speed is 4 7 miles per hour. 5 minutes 4 7 seconds, he is asked if he has heard
  any sirens on the recording and the officer says no. This officer's call numbers on the tape would
  be 45.

  Page 83, He confirms that there is no channel switching going on for car to car. Everything that
  is going on is on the primary channel.

  Falling: Page 84, he did not see anything falling off the motorcycle. At 11 minutes 30 seconds,
  Peterson is asking dispatch to have an intercept ahead. Apparently, they are talking about the
  Boone County Sheriffs office and the State Patrol in that area. He confirms they would have a
  better knowledge of local roads, had the pursuit gone that far. 13 minutes 34 seconds he is
  describing crossing railroad tracks on Emmons. 14 minutes and 12 seconds, dispatch advises that
  they are starting to lose radio contact with someone, but he said it was not him. 14 minutes and
  50 seconds is when the crash occurs according to the attorney.

  Residential: Page 90 and through out the video of the pursuit route made by Corporal Peterson
  days after the collision. The attorney attempts to identify where there are houses that are situated
  along the roadway and represent this very rural road as a residential area.

  Two: Page 92, there is a conclusion that there are two people in the Peterson vehicle, one in the
  passenger seat but this officer says it is not him. He does not know who is in the passenger seat.

  School: Page 96, there is a discussion of this Saturday morning pursuit about a school zone sign
  they passed at 8 AM and they see a school. There is no mention that there is any activity around
  the school at all. The officer says that because of the pandemic at that time there was nothing
  going on at the school.

  Second: They began the second pursuit path video. There are two railroad crossings that the
  police vehicle stops and then proceeds across the railroad tracks. These are crossings as I recall
  from viewing it where the vehicle is driving parallel to the railroad track and then does an S cross
  over. 9 minutes and 23 seconds there is a park with a basketball court and picnic tables.

  Page 103, plaintiffs attorney is concerned that at 9:45 there is a cemetery off to the left. 13:22
  into the second video, arrival at the accident scene. He points out that there is no water in the
  ditch.

  Exit: Page 108, shifting from the videos to other items. Witness confirms that he exited his
  vehicle about the same time that Peterson did or maybe slightly after. The water is 3 feet deep
  and he uses the phrase that Mr. Means had, "kicked dirt up." Making the water completely
  murky so they could not see anything. Plaintiffs attorney was attempting to interpret that as
  being the fact that Mr. Means was kicking his feet or legs. The witness points out that "kicked up
  dirt" is an expression. Bottom of page 110, he describes what would have occurred not on video
  over the railroad tracks with Means in the water and being noncompliant. Peterson had to get
  down in the water and grabbed Means' left hand, which he was trying to pull away and he
  refused to show him his right hand, at which time Officer Harvey initiated a "quick spirt" or
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 176 of 200 PageID #: 1094




  short burst, defined as under one second of pepper spray into the opening on the helmet.
  Confirming that the motorcycle helmet did not have a visor.

  Helmet: Page 113, he did not ever remove the helmet and does not recall Peterson removing the
  helmet. He is led to believe that it would likely have been EMT personnel. They discuss the fact
  that Peterson initially handcuffed Means behind his back, which would be appropriate. The
  Means was complaining of being very cold and his coat he was wearing was saturated so they
  uncuffed him to remove his coat, after EMTs arrived. Then cuffed him again with his hand in
  front of him. (It would have been apparent at that point that the suspect was an escape risk.)

  Injuries: He is asked ifhe knows anything about spinal cord injuries and he referred to his
  lifeguard training about backboards and C collars. He said they had no indication that there was a
  spinal injury at the time this individual was resisting and noncompliant. He goes on to say that
  they never found any kind of weapon on Mr. Means, and they did not search in the mud in the
  bottom of the ditch for any objects that might have been discarded by Mr. Means with his hands
  underneath the water. They did not look in that area for a gun or other weapon. In the video, he
  was the officer who was being accused of stomping on the helmet. He said he did not stomp on
  the helmet. At 7 seconds, he said it could be him who we see falling in the video. He thinks he
  was trying to pull Means out of the water and he does not know if that where he would have
  administered pepper spray or not. It was Officer Peterson who went back to the cruiser, and it
  was him on the far right where he had his firearm drawn and he believes that was the point where
  Means was refusing to be compliant and bring his right hand up out of the water.

  Ladies: Page 122, there was language between the two ladies that are in the automobile behind
  the cruiser filming the interaction who say they were afraid of being hit. Perhaps in the straight
  stretch that the motorcyclist and the two police cars may have gone around this ladies' car.
  (There is no further definition of this.) The witness thinks they initially lifted him by his arms
  and maybe by the back of the jacket. Then later he says it looks as though they each have ahold
  of a wrist. Page 123, these ladies say that he stomped on his head, and they also say that they
  tased him but neither officer had a taser. Plaintiffs attorney attempts to revisit this FBI
  investigation making it sound like the officer had refused to cooperate with the FBI when all he
  had done was to seek counsel regarding their requests and then ultimately was approved to give
  an account which we are deep into here.

  Threat: Page 124, the plaintiff's attorney attempts to infer that every police officer threatens a
  suspect by saying who has invoked their right to get a lawyer saying that guilty people get
  lawyers. He says he has never told anyone that and respects when someone asks for a lawyer. He
  follows the rules.

  Step: Page 126, the officer maintains that when he stepped over the helmet, it was simply that,
  he did not stomp on the helmet. Page 127, he of course did not have these ladies' video at the
  time he did his reports to review the exact chronology of events.

  Cuffing: Page 128, while they were still in the area of the water, he grabbed the right wrist of
  Mr. Means and told him to roll over on his stomach so that he could be cuffed behind his back,       Lq
  and he refused to do so. Means instead, "attempted to grab my right wrist with his left hand."        0D
                                                                                                        c0
                                                                                                       o
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 177 of 200 PageID #: 1095




  Page 120, the initial cuffing occurred after they got him across the railroad tracks. His coat was
  removed, and he was recuffed with his hand in front of him. (A confusing timeline painted here
  by the questions.)

  Train: Page 129, he indicates the attorney's question is that "at the point you rolled him over,
  there was no danger of a train, correct?" (So that would mean it was after they brought him
  across the railroad tracks. The attorney never investigates the circumstance under which they
  were in a dangerous or precarious position in the water hole adjacent to the tracks.)

  Weapon: Page 130, they describe they never found a weapon.

  Location: Page 131, they are reviewing the West Virginia State Police Crash Report in which
  there is an indication that the vehicle came to rest 60 feet to the south beside of the railroad
  tracks. He agrees that does not describe where the body came to rest.

  Coat: Page 135, he describes dragging Means by his wrists. Page 138, he describes taking the
  coat off and rehandcuffing in the front. There is one photo with his hands behind his back and he
  is propped up and another one which his hands over his head.

  Vehicles: Page 144, he says they did not see any other vehicles out and about. Page 145, The
  inference is the people waiting at the end of the road had the ability to capture Mr. Means, but
  the plaintiff's attorney does not explain how. The witness says typically they will stay off the
  road ya know and wait for us to come past them.

  Definition: Page 148, a discussion of what constitutes a serious criminal. Page 150, they are
  going through the pursuit policy. Page 154, the pursuit policy addresses accruing the
  apprehension of law violators. Page 157, he states part of the description in the policies says, "if
  in the opinion of'.

  Dog: Page 161: Plaintiff's attorney brings up, "what ifhe had hit a dog or nearly hit a dog would
  you discontinue the pursuit?"

  PIT: Page 165, ramming is discussed and there appears to be no PIT maneuver. Part of the
  policy reads, "is there a greater probability of a collision than there is of a successful
  apprehension" question to which there is no answer.

  Choice: Page 171, he is again asked why he became a police officer, and he says, "to help
  people, like I said before you know, it is something always different every day, every day is
  different."


  (Recorded June 7, 2021)


                                                                                                         o
                                                                                                         Q
                                                                                                         0
                                                                                                         c0
                                                                                                         0-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 178 of 200 PageID #: 1096




                            Summary of Deposition of Mary Chandler
                                    Taken April 26, 2021
                                    TARAS Project 1321
                               Means v. City of South Charleston
                                  Attorney Duane Ruggier


  Passenger: The witness was a passenger in the right front seat of a Jeep that turned to follow the
  slow speed pursuit and who as soon as the pursuit went by, she had identified the fact that there
  was a siren or sirens involved and she was taking out her cell phone because they wanted to
  follow it and video whatever might occur.
  Background: She lives at 2191 C&O Road, Nelis, West Virginia which is in Boone County a
  county neighboring Kanawha County where this occurred. She had just started a new job as a
  cashier at the time she was meeting coworkers when she and Melissa were employed with
  Abolition Botanical Company, they were coworkers at a guard shack on Ashford Hill. "And
  Melissa and I were early, and she was excited because she had bought or was buying a new
  home and she wanted to show me, we had time, so we drove down Emmons Road."
  Diagram: This witness is then given the diagram drawn by Melissa from which she certifies that
  it is correct. (Clear violation of investigative process.) Then the attorney goes about explaining
  everything on the diagram that Melissa drew in a prior deposition. She is asked to use her own
  words to describe they saw when they approached the railroad crossing. She says, "we got right
  around the comer, because I'm pretty sure there were bushes right there. We heard sirens, but we
  couldn't figure out where they were coming from. So, we slowed down, and we see a street bike
  and two police officers, two vehicles behind the street bike."
  Startle: Page 10, the attorney suggests by asking the question, "Did that startle you?" to which
  she said "no", it was more like a shock of actually seeing such things happening in this county."
  (Clearly, she was cognizant of the fact that there was a siren in the area.) She heard the vehicle
  for "just a few seconds" before they saw the vehicles. She remains consistent through the
  deposition that although she heard sirens, she can not remember whether the lights were on either
  of the police vehicles. (As is SOP, typically the lights are engaged if the siren is on but not the
  other way around.)
  Page 11, she says she went up a little way to tum around, but she does not have a direct
  recollection about whether they turned around on the opposite side of the tracks or on the near
  side of the tracks as there is a turnaround place in either position. (This is not fully consistent
  with Melissa's testimony who indicated they were about to enter the railroad tracks when the
  vehicles appeared from the other side. Melissa says they went over the railroad tracks and made
  a u-turn and came back over the railroad tracks to follow the pursuit.)
  First: She confirms that her first sight of the actual accident scene was with the two police
  vehicles at a stop and the two officers already having exited their vehicles. They were in the
  "ditch line".                                                                                         t-]
                                                                                                         q
                                                                                                         b0
                                                                                                         cU
                                                                                                         0-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 179 of 200 PageID #: 1097




  Block: Page 11, The attorney asked the questions leading as though they were unable to cross
  the railroad tracks because the police had blocked the roadway and therefore, they were
  compelled to stay in that location and shoot this video.

  Decide: Page 12, that philosophy seems to be undermined. Attorney asked, "at some point did
  you decide that you were going to take a video with your cell phone of what was going on?"
  Answer, "before we seen the incident, I pulled my cell phone out because it is something that we
  don't see very often. But we didn't know what we were coming up on." Attorney thanks them
  for performing this public service because there were no other videos being run or available in
  the police vehicles.

  Video: Page 14, She confirms that she had the video camera in the position that allowed her to
  see what was going on with their own eyes. She was the voice on the video that said that the
  officer had tased the subject and apparently it was Melissa's voice therefore that said they had
  maced him too. She confirms that she saw something in a hand of an officer pointed at the
  subject that she does not at this time know whether it was a real gun or a taser gun. She did not
  see any kind of electrodes being shot from the end of the officer's gun. She has never seen a
  slow-motion representation of this video; however, her opinion is that the officer stomped on the
  helmeted head of Mr. Means. She could not see Billy's face (Nobody asked whether they could
  see his body behind the silver control box.)
  FBI: She confirms she gave a copy of her video to the FBI. The railroad tracks where they
  passed the pursuit is right on or adjacent to a sharp curve limiting sightline. She believes that the
  distance between the front of the cruiser and the back of the motorcycle was 5 feet. She agrees
  with the statement, "The pursuit was really close, and the vehicles were going really slow."

  Sirens: Page 21, she thought the sirens that she heard prior to seeing the pursuit were on the
  other side, "I thought it was on the other side of the river." (She is referring to a larger highway
  that would have been in the vicinity.)

  Pursuit: She confirms that after the pursuit passed, she could continue to hear the sirens, but she
  does not remember whether there were lights on the police cars. As far as she knows, she was the
  only vehicle then on the roadway during this process. (It would be of interest to check the video
  to see if there are any vehicles stopped at the railroad crossing going in the opposite direction
  during the duration of the video.)
  Hit: Bottom of page 22, she said she did not have any concerns that either the motorcycle or the
  police cars were going to hit her. (It was however a tight squeeze.) Top of page 23, she is
  uncertain whether she turned and made a U-turn on the near side or the far side of the railroad
  tracks. Confirming that she was not driving, she was in the process of grabbing her cellphone and
  getting it ready to video during the turnaround process.

  Slow-motion: Bottom of page 26, she has never seen the video in slow motion Someone had
  uploaded the video to u-tube, she was not aware of that and was contacted by Sean, a person in
  the plaintiff's attorney officer to confirm that she took the video.                                    (N
                                                                                                           QJ
                                                                                                           bo
                                                                                                          co
                                                                                                          a
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 180 of 200 PageID #: 1098




  Record: Page 28, when asked if she had ever been arrested, she indicated that she pled guilty to
  committing larceny with intent to sell and it was her car that was used in a theft, and she
  therefore was charged with conspiracy. (The question is never asked nor answered as to whether
  she was present in the car during the larceny or not) She states that she has no animosity toward
  police and has a good friend who is employed with Whitesville who a police officer was.

  Vision: Page 30, she confirms that she has problems with night blindness or seeing at night. She
  does not wear glasses or contacts and has no problems with distance vision. It is confirmed that
  her exact exclamation was, "he stomped on his fucking head."

  Trapped: Page 32, the plaintiffs lawyer again attempts to make the event sound as though they
  were trapped because the police officers parked on the railroad tracks and therefor, they had
  nothing more to do than to pull out the cell phone and video it.

  Moved: Page 33, she confirms that shortly thereafter an officer moved his vehicle, and they were
  able to pass. She states that she could only see the helmet being worn by Billy and not his face.
  (Recorded June 13, 2021)




                                                                                                      0Q)
                                                                                                       00
                                                                                                       cU
                                                                                                       0-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 181 of 200 PageID #: 1099




                             Summary of Deposition of Melissa Nunley
                                     Taken April 26, 2021
                                     TARAS Project 1321
                                Means v. City of South Charleston
                                   Attorney Duane Ruggier


  Drawing: This was taken the same day and immediately after the deposition of Officer David
  Harvey, the secondary unit. I have sent an email to Mr. Ruggier asking for the hand drawing of
  both Ms. Nunley and her friend Mary Chandler. They drew a diagram for the point at which the
  vehicle was going in the opposite direction as the pursuit to show the approximate location of
  vehicles. She is a native of this area, she left and came back recently and lives at 75 Chessy,
  Alum Creek, West Virginia in Kanawha County. She works for a temporary service and is
  currently doing billing work at the Lincoln Public Service District.
  Temp: At the time she and Mary were doing temporary work at the Ravencrest Mine. This was a
  Saturday morning, May 2, 2020. She and her coworker were early to arrive at a meeting spot and
  so in discussions with her friend Mary, they decided to take a drive down to Emmons to see a
  home she was interested in purchasing. While enroute to that home, location unspecified, they
  passed what she described as "a motorbike and two police cars and at that point we decided to
  tum around and follow them."
  Turn: Page 9, she is asked if they decided to tum around. "And see what was going on." She
  said "Yes". They went over a railroad crossing and found and a bus stop, turned around at that
  bus stop and decided to head back and follow the motorbike and the police officers. She was
  driving a Jeep Wrangler, year unspecified. Then as they overtook the police vehicles as they had
  come to a stop in the area of the tracks and that was the first that she could see. Then as they got
  closer, she said, "we saw two police officers on the opposite side of the tracks, but down into a
  ditch, that's all we could see, and they are moving their arms about quickly".
  Partially: She described pulling partially off the pavement into a wide spot short of the tracks
  and she describes their perspective as being obscured to where they could only see the top halves
  of the police officer's bodies. Asked, "if it looked like they were moving their arms quickly?"
  and she said, "Yes" Asked to describe that motion. "They were moving their arms up and down.
  (There was no follow-up on that. Did they have a closedfist, did it appear they were literally
  throwing punches? Moving the body in a manner that would be consistent with that? Which arms
  were they moving? None of that was asked in follow up.)
  Pointing: She confirmed they saw a police officer pointing either a gun or some object into the
  ditch and she said, "yes". (Obviously, she did not have the ability to see the officer's attempts to
  restrain the individuals' arms and the fact that he was secreting one or more arms underneath
  the water.) When asked what they were holding in their hands, she said, "I saw mace I definitely
  saw mace. Because I saw a stream." "I don't know ifl saw a taser gun or a regular gun like a
  Glock gun. I do not know the difference. Like I've never seen a taser in real life, so I don't
                                                                                                         t4
  know." (Page 11) When asked about the application of mace and the duration of that, she said            0
                                                                                                          b0
                                                                                                          cU
                                                                                                         0...
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 182 of 200 PageID #: 1100




  "seconds". (Then there was absolutely no follow up on that that means, two seconds, 10
  seconds.)

  Video: Bottom of page 12, the video was taken by her friend in the passenger seat, Mary Rich
  who is a former Mary Chandler. Page 13, it is indicated that the voice we hear on the video was
  Mary's that said that the officer tazered the suspect. (We know now that they never had a taser
  gun.) This witness says it could have been a taser or a handgun she is not sure which.

  Dragged: The point is made that once Mr. Means is dragged across the railroad tracks then they
  had a better view. (Their view was largely blocked by the silver control box.) Page 15, she
  answers "yes" to the question, "did you witness one of the officers take his foot and stomp Billy
  Means in the head?" (Clearly that is a misstatement. If there was any contact made, it would
  have been with the helmet and that is yet to be determined by slow motion analysis of the video.)
  Then the attorney states he didn't try to step over top of him, did he? Answer, "No"
  Helmet: The questioner keeps talking about being stomped in the head and clearly any contact
  that was made to a helmet. Completely misleading testimony. The attorney says, "Do you
  remember after Mr. Means was stomped in the head by the police officer, this police officer then
  turning him over on his stomach and handcuffing him behind his back?" The answer is "yes" she
  says handcuffing or zip tie or something. (The video does not show the handcuffing because it is
  hidden behind the silver box from my recall.)

  Page 17, (the question whether Mr. Means posed a threat to these officers at the time that he was
  handcuffed and supposedly stomped on the head is based upon a video where all that could be
  seen was the upper body of the police officers and then after that most of the actual body ofMr.
  Means is obscured behind the silver control box.)

  Arms: There has been no indication that the moving arms had anything to do with punching or
  someway hitting Mr. Means, However, the leading question is asked that in the absence of being
  able to see anything and offering that testimony, she is asked whether they could have been
  doing those things. The witness states, "could have been."
  Crossing: Top of page 19, questions from Mr. Ruggier. The general testimony is that the police
  officers and the motorcycle were crossing over a railroad crossing prior to the one where the
  accident occurred and the description of the relationship between this passenger vehicle and the
  party of three is as follows. Question, "Do you call it Emmons Road, is it a straight stretch when
  you passed them, is it a curvy part, is it a mountainous area?" Answer, "The part where I passed
  them is a straight stretch but right where I passed them when we were turning up to get onto the
  railroad tracks and they were turning down off of the railroad tracks." So, the inference is that
  the right of way at the railroad tracks had been gained by the party of three. They were already
  on the tracks and leaving them when this vehicle approached and limited whatever access there
  would have been to the railroad tracks under the conditions. The inference is that they came to a
  stop on this roadway in order to allow the three vehicles to pass.
                                                                                                       (N
                                                                                                        (].)
                                                                                                        00
                                                                                                        c0
                                                                                                       o-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 183 of 200 PageID #: 1101




  Lights: Page 21, Some confusing testimony, the question is, did the police cruisers have on their
  lights? And the answer is, "I can't recall." Question, "Their flashing lights?" and the answer is
  "yeah". Question, "Did they have on their sirens?" answer, "I really don't remember."
  Interested: Page 22, she says, "I'm interested because you don't see this happening in my
  neighborhood." The question followed, "Well, but how do you know it's a police pursuit?"
  Answer, "I don't know it's a police pursuit, I didn't say that." (The witness is adopting a position
  that she did not actually recognize this as a police pursuit. She simply turned to follow three
  vehicles that, going very slowly, did not demonstrate anything other than they were driving down
  the road. So, my question would be, why would somebody simply turn around andfollow vehicles
  that do not seem to be behaving in any kind of an odd manner?) The question is, "You
  recognized that this was some kind of a police involved incident because somebody had on lights
  and sirens?" Answer, "I am interested because police don't come to my neighborhood, and I
  wanted to know what was happening." Question, "Is it your testimony that they did not have on
  their lights and siren?" Answer, "I don't recall about the lights and sirens." Question, "I
  understand your answer to be essentially I'm not sure if they had on their lights and sirens, I
  don't know?" answer, "right, I don't know." Question, "So, you're not sure if they did, not sure
  if they didn't and that goes for both their lights and you know what I mean about the flashing
  lights, right? Answer, "yeah". Question, "And also their siren, which you know what that is
  obviously, right?" Answer, "yes" Question, "How close was the motorcycle to the police
  cruiser?" Answer, "I felt like it was pretty close. Like they had all just crossed over the tracks. I
  am waiting to cross the tracks and they had all just crossed over the tracks, so you know I don't
  know like a car length, car length between them." Question, "a car length apart between the
  police cruiser and the motorcycle the first motorcycle (police car)?" answer, "yes."
  Diagram: Top of page 25, she is asked to draw a diagram showing the relationship between the
  vehicles at the passing point. I have asked for that diagram to be sent to me.
  Page 28, she says, "they drug him over there he didn't move or anything and they stomped on his
  head over there." Asked how far away she was from the officer who she alleges stomped on his
  head, she says, "about 20 feet."
  Stepped: Page 29, she is advised that the officer says that he had stepped over the rider's head.
  She is asked whether she viewed the incident in slow motion and she said she has not. She
  admits that a helmet takes up more space than an unhelmeted head.
  FBI: Page 31, she spoke to the FBI in August or July and does not know who she spoke to. She
  and Mary no longer work together but they are still friends. She was not wearing glasses at the
  time, and she does not need to wear them unless she is reading. (I do not believe I have seen a
  record of the age of this subject.)
  Wrists: Page 34, she believes the officers dragged Mr. Means by his wrists.


                                                                                                          0)
                                                                                                           0
                                                                                                           tl.O
                                                                                                          U
                                                                                                          0
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 184 of 200 PageID #: 1102




  Speed: Page 35, she is asked to estimate the speed of the three vehicles as they passed her. She
  declines to estimate the speed other than to say they were going quite slow. (All of which
  supports the officer's testimony relative to those types of issues.) She is asked whether 10 miles
  per hour or 20 miles per hour would be correct and she says she cannot estimate that. Page 37,
  talking about the motorcyclist, "I can't estimate his speed, but it wasn't fast." The police cruisers
  were driving at the same speed. (One would assume that the speed limit if in fact there is nothing
  about the operation of any of these three vehicles that suggests anything suspicious.)
  Sitting: Bottom of page 38, it is confirmed that she was sitting at the railroad crossing as the
  three vehicles passed her. Page 39, the question about some comment in the video about he
  almost hit you, she indicates that it is given the motorcyclist's narrow body, that it would not
  have been the motorcyclist that almost hit her, it would have been one of the police officers. It is
  Mary's voice that says that so we will find out in the next deposition.

  Present: Page 40, it is confirmed that Officer Peterson is in the room during the deposition.
  Officer Harvey was the individual that was at least standing near the helmeted Mr. Means who is
  being accused of stomping and Mr. Ruggier indicates that this officer said he was stepping over
  top of Mr. Means and she disagrees with that.

  Pass: Page 41, she did not pass any cars on the roadway prior to passing Mr. Means and the two
  police officers. (However, there are no questions asked about how far she had traveled from her
  meeting place toward Emmons.)
  One: Page 42 she talks about the roadway being basically a one lane road. She has never seen
  any other police pursuits on that road, and she says, "never saw anything."

  Track: Page 43, the plaintiffs attorney asks questions and confirms what we can see in the
  video as one of the police officers' vehicles was stopped on the train track and the point is made
  as to how inappropriate it would be to choose a parking position for a police vehicle that would
  have been on the train track. (Which reminds me of a story about a rider in my vehicle making
  similar statements.)




                                                                                                          <t
                                                                                                           Q
                                                                                                           0o
                                                                                                           c0
                                                                                                          Cl..
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 185 of 200 PageID #: 1103




                          Summary of Deposition of Officer Eric Peterson
                                      Taken May 4, 2021
                                     TARAS Project 1321
                              Means v. City of South Charleston
                                   Attorney Duane Ruggier


  Long: The deposition is nearly 8 hours in length covering 279 pages in which plaintiffs counsel
  spent a great amount of time before actually getting to the pursuit itself on approximately page
  101. Then most of the testimony is going through the pursuit 1 and 2 videotapes made by the
  officer and his sergeant, describing each location by a time element. Intertwining into that the
  true time element that would be reflected in the dispatch tape.
  Concise: I will attempt to simply put time stamped information down here and what page it is in
  which the discussion occurs relative to a specific portion of the pursuit. Exhibit 9 contains a
  photograph that on page 216 the officer is asked to draw on that photograph the direction that the
  motorcycle took as it left the paved roadway and got to the railroad track area.
  Reconstruction: This is to some degree an issue of accident reconstruction, but it is of some
  interest as it was in the last two or three minutes that the motorcyclist began to attempt to create
  space by going at high speeds, 55 to 60 miles per hour, according to Peterson's testimony. It is
  the witness' testimony that there was a total of 4 railroad crossings. The accident happened on
  the fourth one and that was the only one that did not have an advanced warning sign that there
  was a crossing ahead.

  Crossing: If the video proves that out, then this is a situation where the officer admitted to being
  somewhat surprised by the presence of the railroad crossing and ifhe was surprised then it would
  also follow that Mr. Means may have failed to anticipate the railroad grade crossing and that was
  part in parcel to his loss of control of his motorcycle.
  FBI: Going to the deposition transcript, prior to this deposition they met and began a deposition
  that was called off in anticipation of getting a copy of a statement made by the witness to FBI
  investigators. However, I do not recall that FBI statement was ever entered as any kind of an
  exhibit.

  Right: Page 7, they go through the fact that he has a 5" amendment right not to testify. He is
  waving that 5" amendment. He understands there is no statute of limitations for felonies in West
  Virginia. (From the prior deposition of the secondary officer, David Harvey, the FBIfound no
  grounds upon which to intervene.) Page 8, he is currently rank of corporal. The FBI interview
  occurred on March 11, 2021, which would have been less than 3 months prior to this deposition.

  Lawyer: Page 15, the witness has not retained a criminal attorney. Page 31, he states he may
  have seen the witness cell phone footage 3 times prior to watching it with agents from the FBI.
  Officer Harvey was not with him on any of those three occasions that he recalls. (I have gleaned
  from some of the information that this video ended up on YouTube prior to it being identified as       e]
  evidentiary in this case.)                                                                              Q)
                                                                                                          b0
                                                                                                          c
                                                                                                         0-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 186 of 200 PageID #: 1104




  Warrant: Page 47, Mr. Means was issued a warrant for fleeing law enforcement with reckless
  indifference. Page 49, he confirms that the actual pursuit, the point at which he turned on his
  overheads and did a quick blast on his siren. This act was a total of 12 minutes and 7 seconds to
  the location of the crash.
  Length: Top of page 49 and again on page 50, he confirms that the pursuit from the turn off 119
  to the crash site is between 12 minutes 7 seconds and 12 minutes 9 seconds. (That would have
  been taken from the audio tape of the dispatch.)
  Speeds: Page 51 and 52, he says throughout the deposition, the motorcycle did not accelerate to
  what he would consider to be an excessive or reckless speed until the last 2 or 3 minutes on
  straight stretches prior to the accident site.
  Straightaways: Bottom of page 50, he says, then in the end there are three different
  straightaways and out of the two he accelerated on the last two.
  Manual: Page 54, he confirms that he is familiar with the policy and procedure manual and that
  manual is designed to provide guidance, in which time the attorney returns that a directive isn't
  it? And the officer says, "I believe you would have to ask the writer of that policy."
  Segments: Top of page 57, when he ran the two segments of the pursuit driving path, he was
  driving the vehicle and Sergeant Moyer took the video. He says he believes he did that for
  purposes of showing to the grand jury and if there was a trial. They initiated the pursuit route
  video on their own using Officer Messer's GoPro.
  Rank: Page 58, he confirms he has been with South Charleston PD since 2008, which would be
  13 years. From 2008 through 2011 he was with the patrol division. From 2011 to 2018 he was
  part of a street crimes unit, plain clothes. From 2018 to 2020 he was on patrol and then in 2021
  he says he has been with the school system. (That would seem to be a juvenile officer or a school
  resource officer position, but the plaintiff's attorney does not want to discuss that.) Page 64, after
  describing things that occurred largely while he was in plain clothes, he indicated it was time for
  him to get out of that work. "It was better that I went back to the road and started working on
  myself."
  Drugs: Page 76, he and at that time "Detective" Moyer primarily worked drug cases. Page 82,
  they both went back to patrol, and both bought cameras on their own to put in their own vehicle.
  Page 81, they are discussing the street crimes unit, they also had body cams that they purchased.
  Dash Cams: Page 85, he is asked about South Charleston at one time having dash cams and then
  not having them at this time. He says all he knows is in 2011 when he went to the street crimes
  unit, they had dash cams and in 2018 when he came back on patrol they did not. May of 2018, he
  bought his own dash cam for his patrol unit. Bottom of page 88, he discusses the fact that the
  administration wrote a memo advising those who had bought dash cams for their own vehicles to
  remove them as there had been no systemized process by which to save and distribute videos as
  each officer is responsible for keeping his own. (This sounds a lot like the pocket tape recorder
                                                                                                           QN
  issues that we had at BPD.)                                                                               Q)
                                                                                                            o
                                                                                                            co
                                                                                                            0
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 187 of 200 PageID #: 1105




  Articles: A lot of newspaper articles have been gathered at the point in time where there were
  discussions about whether to have dash cams in vehicles and so on, all of which is not directly
  applicable to the analysis of this accident.
  Path: Page 101, they begin discussing the pursuit. There were about 50 police officers in South
  Charleston currently. There is a pursuit path one video that lasts about 17 minutes. It takes them
  approximately halfway through the pursuit incident.
  Chick-Fil-A: Page 103, he discusses the video beginning at Chick-Fil-A and what he was doing
  there and where he was when he first had a visual on this motorcycle and then thought it to be
  suspicious and began following it. The rider kept looking back at the police officer. (There are
  no mirrors mounted on this motorcycle, but that question has not been broached in any of these
  depositions.)
  Paint: The motorcycle had been spray painted black which he finds to be a common process in
  the criminal world to disguise freshly stolen vehicles. And then as he ran, the license plate that
  was on the motorcycle. He found that it was not registered to this vehicle.
  Attention: Page 106, the witness discusses why the motorcycle caught his attention. He makes
  the point to the plaintiffs attorney that the motorcycle plate is small and until you get directly
  behind them perhaps at a stop sign, they are not real easy to read. Page 110, he makes the point
  that the video has been run when the road had been opened up to two lanes and said at the time
  of the pursuit it was only one lane bordered by traffic cones through the construction area so the
  motorcycle did not have an easy escape route because he had vehicles in front of him and he
  realized that one motorcycle turned left on 119, that it was likely it was going to be a runner.
  Tag: Page 112, he ran the tag at the Southridge traffic signal. The tag came back as expired and
  registered to another vehicle. Page 115, at 3 minutes and 34 seconds he initiated an attempt to
  stop the suspect as he turned left off 119. They do not identify specifically the road that they
  turned onto from 119. But they turned onto a second road called Trace Fork at 4 minutes 9
  seconds.
  Speed: Page 117, his report indicates that the motorcycle speed varied from 15 to 53 miles per
  hour.
  Season: Page 118, he does not know specifically when they shot this video, but it was at a point
  in time when the vegetation was still green, so he assumes it was before the fall and it was shot
  on a Sunday and not on a Saturday. The pursuit happened on a Saturday morning around 8 AM.
  Locations: The next road they went on was Heavenly Drive. There is a 35 mile per hour sign
  that starts at 7 minutes 16 seconds, and they are still on Trace Fork. 07:38, there is 25 mile per
  hour sign, and they are still on Trace Fork.
  Corners: Bottom of page 120, he discusses the motorcyclist slowing way down to go around
  some comers and putting his foot down on the pavement as he goes around the comer, which he
  thought was the sign of an unskilled motorcyclist. When he discusses the motorcycle possibly         0
                                                                                                       0
  failing, he thought there would be some sort of a motor problem and although he is not a skilled     oD
                                                                                                       cU
                                                                                                       o-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 188 of 200 PageID #: 1106




  motorcyclist, he says that it is not normal to see motorcyclists putting their foot down on
  pavement as there is a potential of control issues and damaging ankles.
  09:20, they reach Heavenly drive.
  12:07, he goes left of center, page 125, he says they did pass some traffic going in the opposite
  direction, but they never passed any vehicles gong in the same direction.
  09:22, He recalls an S tum with him going left of center. Page 128, he confirms that the
  motorcyclist ran all the stop signs and seems to indicate that he slowed down to check traffic and
  was not completely throwing caution to the wind.
  10:55, page 129, he identifies an area that he believes is an area where the roadway was repaired
  as though the embankment had slipped. It is in this area where the first stop sign was violated.
  11 :55, where the gravel road started. There are ruts in the gravel, and this was the point where
  the motorcyclist was trying to take off the backpack. It is about in this area where he believes he
  observed things falling off the motorcycle. He never went back and looked for them.
  13 :31, They came to a stop or near stop where there was water flowing across a creek in the
  roadway. The motorcyclist went through. It was simply an estimate of 4 feet deep, no indication
  as to whether that could be wave action that is at 4 feet or what the actual standing or moving
  water issue. He stopped his vehicle before going through the water after watching the
  motorcyclist go through. The motorcyclist lifted his knees up about handlebar height as he went
  through the water. (There may be some relevance to the height of the air intake on both vehicles
  relative to this issue.)
  14:53, Page 136, he says, "we're near "The ridges". (Possibly a housing area.)
  15:00, He says Officer Harvey fell in as secondary officer. There is no discussion about what
  position Officer Harvey had, whether it was a position to try to encourage the motorcyclist to
  stop, etc.,
  Second: Page 137, they move to the second pursuit path video. At that point, they decide not to
  do the second video and they go to the dispatch audio tape. Page 138, at 1:51, into the tape he is
  telling dispatch he may decide to flee.
  Previous: Page 139, they discuss a motorcycle pursuit in April of 2021 that lasted about 2
  minutes. The motorcycle went down, and suspect fled on foot. The witness was injured being cut
  by some bottles going down in a ravine, but the suspect was taken into custody. That motorcycle
  was improperly registered, but he does not believe it was stollen. Page 141, The April
  motorcycle pursuit was prior to the pursuit in question here, which occurred on May 2, 2020.
  Tenure: Page 142, During his thirteen years on the PD, he believes he has been in over 50
  pursuits as either a primary, second or third car. There were at lest five last year alone. (An
  example of knowing the criminal mind and being able to find vehicles that those folks may be
  operating.) Page 143, he is asked about those last five pursuits.                                     <t
                                                                                                         QJ
                                                                                                         0
                                                                                                         co
                                                                                                        0
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 189 of 200 PageID #: 1107




  02:28, on the audio he is telling Officers Harvey and Moyer that if they are in the area, he will
  wait for them to get to his location before he attempts to pull the subject over. He is thinking that
  the subject does not have anywhere to go because lanes are restricted.
  02:38, he tells them to disregard because it looks like he is about to run. He was moving over on
  the left side and cannot recall if there was a left turn lane there but ultimately it looked as though
  he was going to turn off 119, cross the opposite lanes and take off.
  03:28, the subject turns off that road and gets on Trace Fork doing 47 miles per hour.
  03:54, he asks dispatch to notify the county and state. Page 149, he kept asking for assistance on
  Rabel Mountain because he thought that was where the suspect was going to come out.
  04:40, Lieutenant Pascal is heard, and he said, "if speeds pick up or he starts to get reckless, let
  him go."
  04:56, He acknowledges Lieutenant's instructions and says that the motorcyclist does not seem
  to know what he is doing. It is either his poor abilities or motorcycle mechanical capabilities. He
  gives a speed 4 7 miles per hour and he is unaware of what the speed limit is on the roadway but
  didn't feel that they were speeding. He did not realize it was 25 or 30 miles per hour through out
  until they wrote the report.
  Communications: Page 153, he advises that when Officer Harvey took over as second in the
  pursuit. He ceased all radio communication. He talks about his procedure which should be
  standard procedure where he tries to paint a picture of what is going on, because the vehicle is
  not equipped with dash cam. (That is also needed so that supervisors can analyze the pursuit as
  well.) Page 154, he talks about how it is odd for the motorcyclist to put his foot down on
  pavement risking snapping his ankle and crashing the motorcycle.
  Lights: Page 155, they discuss lights and siren, and he says initially when he turned his overhead
  lights on to make the initial stop, he hit the horn sounds and then the yelp as a brief notification
  that he has lights on and wanted to pull over.
  Switch: Page 156, he describes the three-position switch for his lights and siren. The third switch
  is both audio and visual and the second switch is the front and rear visual and number one is rear
  only lights. So, he turns the switch back to position 2 when he transmits so that he can be sure
  that other officers and dispatch can understand what he is saying. He talks also about the fact that
  he has difficulty understanding what they are saying because he has impairment from a shotgun
  blast in his left ear. His front and rear lights were always on. The siren was only on when he was
  not communicating. Page 158, he has his radio volume up to 31, which is the loudest it can
  possibly go.
  Page 159, (he does not say specifically whether the siren is mounted in the overhead lights or in
  the grill.) He confirms on page 160, that they do not have audio where you can keep both hands
  on the wheel. No handsfree transmitting.
                                                                                                           L
                                                                                                           0
                                                                                                           b0
                                                                                                           0
                                                                                                           o
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 190 of 200 PageID #: 1108




  A VL: Page 163, he notes how he has an A VL on his car. (Which I presume may stand for
  Automated Vehicle Locator.) that tells dispatch his location but perhaps only as a result of radio
  transmissions.
  Transmission: Officer Harvey asked him in advance whether he wanted him to take over
  transmission responsibilities and he was told to do so.
  13: l 0, he is advised that there is a Boone County deputy on the Boone County line on Emmons
  Road. (However, they never made it that far.)
  Dachshund: Page 168 begins a line of questioning about the fact that at some point in this
  pursuit, there was what he believed to be dachshund dog in the roadway and the motorcycle
  almost struck the dog.
  13:50, they passed Holstein Drive.
  14:35, he is advised by dispatch just pas the last street before going into Boone County and there
  is a trooper and a deputy waiting at the Boone County line.
  14:46, Officer Harvey is advising dispatch that the motorcyclist crashed, and it appears that
  Peterson transmits, "Metro he crashed into the railroad."
  Mileage: Page 172, he confirms that the pursuit was 12 minutes and 07 seconds long however,
  nowhere in the deposition has anyone asked what the mileage was.
  Dog: Page 173, he is asked again where the dog location was. Pursuit video number two at 09:36
  and he is asked to find out where that dog was. Page 176, the dog is at the end of a straight
  stretch that occurs about 10 minutes and 13 seconds into the video. So, after some debate,
  approximately 10 minutes and 43 seconds is where the dog was. Page 179, it appears that at
  11 :37 they have pinned down the location where the dog crossed. This line of questioning
  occurs, "okay, and that is where you saw the dog kind of cross and the way you described it, he
  nearly hits the dog?" Answer, "he swerved to miss the dog". Question, "You all didn't stop the
  pursuit at that point, did you?" Answer, "Of the dog?" Question, "You never pursued the dog,
  did you?" Answer, "no sir, Question, "You didn't stop the pursuit of Mr. Means at that point,
  did you?" Answer, "when he swerved around the dog sir?" Question, "correct". Answer, "ah, no
  sir". Question. "Okay."
  11 :50, he passes a large Ford Expedition and apparently pulls to the right and stops to yield to
  that vehicle.
  Bottom of page 180, he is asked why he stops at the railroad crossings, and he says in order to
  identify the crossing numbers that might be visible.
  Page 181, he says they shot this video by following the wrecker driver out. (That seems to imply
  that he through the wrecker driver had a better idea of the roadways.)
  Jeep: 12:55, they are in a rough area ofroadway and then at 12:59, page 183, they pass the
                                                                                                       o
  yellow Jeep, and he has testified that the crash occurred at about 40 to 60 seconds prior to the      Q)
                                                                                                        o0
  Jeep witness video starting.                                                                          cU
                                                                                                       CL..
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 191 of 200 PageID #: 1109




  Vehicles: Page 183, (There is a disagreement between where the ladies think they passed them at
  the railroad tracks or whether it was near or far side, and the record does not define where they
  are referring to on the video.) They begin talking about three vehicles that they passed during the
  entire pursuit, one on Rabel Mountain, one near the roadside park and the third the Jeep. Rabel
  Mountain was a Ford Ranger pickup. The second one was a dark colored Ford sedan then a
  yellow Jeep Wrangler.
  13:12 into the second pursuit, the path of video, they are at the crash site. Then there are several
  minutes consumed with discussion about the time element without talking about the mileage.

  Bottom of page 190 begins the bystander video. He describes the motorcyclist and motorcycle
  striking the tracks and then spinning. When the motorcycle spun, the motorcyclist was ejected.
  Car Lengths: Page 193, he says he was likely 3 to 4 car lengths behind the motorcycle however,
  nobody defines what a car length is.

  Page 193, An important acknowledgement is that the railroad crossing was not marked. He had
  never driven this roadway before, "I wasn't aware these railroad crossings were here until we
  came to this intersection."

  Slowing: Page 194, in the area where they passed the yellow Jeep, he describes the motorcyclist
  and the police car as slowing greatly to come over the third set of railroad tracks and that is
  where he began real acceleration to elude. He does not know specifically how fast he was going;
  the officer was not looking at his speedometer.

  Camera: Page 195, he describes getting out of his vehicle about the time that Harvey came
  screeching to a stop. He then goes on to describe the actions that occurred after the pursuit, all of
  which are not specifically within my report area. Much of what occurred afterward is out of
  camera angle and below the tracks at first and then behind a silver switch box. However, a major
  allegation is that Harvey stomped on the helmeted head of the subject, and I find that very
  unconvincing in looking at the video given the posture of Mr. Harvey.
  End of Summary


  (Recorded June 16, 2021)




                                                                                                          p
                                                                                                          0
                                                                                                          b
                                                                                                          U
                                                                                                          0
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 192 of 200 PageID #: 1110




                            Summary of Deposition of William Means
                                   Taken March 29, 2021
                                    TARAS Project 1321
                               Means v. City of South Charleston
                                  Attorney Duane Ruggier


  Statistics: Deposition began at 10: 11 AM. Mr. Ruggier begins questioning and is the only
  attorney to be asking questions during this deposition. The motorcyclist is currently 32 years old,
  born August 25, 1989. At the time of the accident, he would have been 5 feet 11 inches and 180
  pounds. He believes he is about 165 pounds now. His address is 2615 6" Avenue and now lives
  with his dad and has been for less than a month. He has had problems with his dad through the
  years. Page 7, his dad owns a contracting company, Absolute Contracting. He had worked for his
  father for a period but not for several years.

  License: Page 8, he says he last had a drivers license in 2009 or 2010, that would have been at
  about the age of 21 or 22. The deposition goes into what appears to be starting in 9" grade by
  being expelled from school for smoking weed. He never finished his high school degree and but
  admits to being a drug addict, a thief and habitual DUI driver. He denies having taken any kind
  of drugs within proximity to the accident. (I would assume that the medical people will be able to
  speak to the blood tests and what they mean.) His drug of choice at that time was not IV drugs
  but he was smoking both Methamphetamine and Heroin. (In a backpack that he was trying to get
  ride during the pursuit, was found either methamphetamine or components to make
  methamphetamine.)

  Job: Page 11, he talks about working with a man who was the owner of Brown's Grave Digging
  services prior to the accident. Prior to that he was homeless for a large period.

  Father: Page 18, he is asked why he and his dad had a falling out and his answer is, "He's an
  asshole." The answer why he is an asshole is, "because he's a dad." He has never been married
  and has no children. He has no relationship with his mother.

  Criminal: Page 24, he begins a description of being expelled from high school in 9" grade. Page
  26, there are several pages of going through criminal history. February 25, 2019, he was charged
  with running from the police.

  Abandoned: Page 27, he talks about finding a vehicle that had been abandoned that just
  happened to belong to his neighbor with the keys in it and was taking it back to his neighbor
  when he was arrested by the police for possession of a stolen vehicle.

  History: January 22, 2020, suspended, revoked and secondary arson. August 5, 2019, driving on
  suspended license. February 26, 2019, fleeing with reckless indifference in a stolen vehicle.
  February 19, 2018, driving on a revoked license and driving revoked for DUI. August 26
  driving on a suspended, revoked license and transferring stolen property. April 5, 2016,
  marijuana possession, March 29, 2016, driving while revoked for DUI. January 31, 2016, DUI,           eH
  October 13, 2015, DUI, October 22, 2011, DUI, January 23, 2011, for receiving and transferring         Q
                                                                                                         00
                                                                                                        c0
                                                                                                        0-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 193 of 200 PageID #: 1111




  stollen vehicle. October 14, 2010, for possession of marijuana. October 11, 2010, for concealed
  weapon without a license which he claims was tossed out of court because the weapon was in a
  lock box. April 8, 2009, charged with embezzlement connected with him stealing cigarettes from
  his employer at GoMart. He said they could not prove that he stole money, but they could prove
  that he stole cigarettes. Bottom of page 33, he says he has never been in treatment for drug
  addiction. In short, he says he is not a drug addict now because he has no means by which to get
  drugs because he is paraplegic. He is however on several prescription drugs.

  Addiction: Bottom of page 37, he said he had been sober for a good while before the wreck.
  Page 38, he had just been smoking meth and smoking heroin, no IV drugs. He says on the day of
  the accident, there should not have been any drugs in his system.

  Motorcycle: Page 42 begins on the day of the accident. He has never been licensed at any time
  as a motorcycle operator. He never had any training on motorcycles other than he grew up on dirt
  bikes and he has always ridden motorcycles since he was a kid. He was 5 or 6 when he began
  riding motorcycles. He considers himself to be an experienced motorcycle rider. He would ride a
  street bike daily. In 2005 he would have gotten his first street bike which would be a 500 Ninja.
  The motorcycle he was riding on the day of the accident was from the boyfriend of his mother's
  sister. It was gifted to him, and the boyfriend got it as a barter in part for a car. He said his
  girlfriend called the police on him to have them check the VIN on the motorcycle while it sat in
  his driveway, and they could not find any record of it being stolen. He claimed he was going to
  take the motor off this and put it on a go-cart because he could not register the bike. He rode it to
  the Gravedigger Boss's house the day before, spent the night at the boss' house. The boss does
  not do drugs. When he woke up at 8:30 the next morning he planned to pick up some equipment
  for a Honda Shadow that he was trying to fix up and a clutch cable for this bike. He had in fact
  painted the gas tank black since he got it. So, Officer Peterson's observations are verified. He
  claims he would only ride this in a parking lot doing wheelies from time to time. Ifhe dropped it,
  the black rhino bedliner that he had used on the vehicle resisted damage. It originally had a
  purple gas tank. The license plate that was on the bike was on the bike when he got it and as it
  turns out it is registered to a Yamaha XT250. He had not done anything but paint it and then put
  another set of used tires on it. Page 53, the brakes and steering were operating properly the day
  of the accident. It had no seat on it when he got it, but he was able to find another seat that fit it
  exactly that came off in the wreck. (I could see in photographs that there was a seat floating in
  the water.)

  Page 55, they talk about safely crossing railroad tracks on a motorcycle.

  Page 57, obviously, the motorcycle was not insured.

  Observations: Page 59, they start with a series of questions about the reasonableness of the
  officer's observations and of their actions. After several "yeses" he gives a "no" that it was not
  reasonable for the officers to initiate a pursuit. The answer is that they never engaged him in a
  real pursuit during this entire 14-minute, 12-mile process. Peterson was using a police car to
  bully him. He does not remember hearing any sirens or seeing any lights throughout the process
  where he was simply afraid to slow down and stop because the police car was operating within 6           QN
                                                                                                            q
  to 8 inches of the rear of his motorcycle. Ifhe slowed down, he would be struck.                          00
                                                                                                            c0
                                                                                                           0-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 194 of 200 PageID #: 1112




  Cables: He had gotten up that morning at his boss's house about 8:30 and got on his motorcycle
  and was enroute to the residence of Ronny Blizzard at some location on Trace Fork. Ronny
  Blizzard works at a motorcycle dealership and was going to give him some cables to fit his
  motorcycle clutch. He was going to put those cables on a Honda Shadow because the clutch
  cables on the bike he was riding were operating properly. The bike he was riding was a Honda
  CBR 650. (My research indicates the VIN is to a 1996 CBR600.)

  Route: Page 74, he left Don Brown's house (his boss) and went to Davis Creek and Corridor G,
  119, so perhaps Corridor G and 119 are one in the same. He was on 119 heading south out of
  town, when he passed the Walmart. He leaves 119 at what he says is the second exit past
  Walmart, but he does not know the name of the road. Page 76, Ronny works at Blizzard's
  Custom Cycles. When he turned off 119, he noticed then that there was a police officer behind
  him. (In fact, the police officer says the pursuit began at the point where the motorcyclist turned
  left off 119.) He said neither the officer's lights nor his siren was on at any point. So, he just
  keeps driving. He says he is not concerned about being stopped and driving without a registration
  or a driver's license.

  Concern: What he was concerned about was that he had a feeling that this police car and the
  police officer in this police car wanted to run over him. Then he provides conflicting testimony
  on page 78, "I didn't think he was going to pull me over or I didn't think he was going to try.
  They usually leave you alone." "Meaning as if I would have hit my brakes, he would have
  rammed me." He says he is not aware that there is any attempt to stop him even after he went by
  a second police officer who he could tell fell in behind the first police officer and then the two
  cars were behind him. He never heard a siren nor saw lights at any point in time during this
  entire process. (This contact with the second officer is about halfway or more through the pursuit
  and would be seven minutes of driving.) He is asked repeatedly why he did not just slow down
  gradually in order to avoid being bumped in the rear when coming to a stop. His answer is (Top
  of page 82) "He would be so close literally so close to my back tire that he could have taken me
  out at any point in time you know what I mean?" He estimates the distance of 6 to 8 inches of
  following distance. (This is of course an impossibility. I would assume that the front of the police
  vehicle may have push bars on it as well. You cannot maintain that kind of distance between
  vehicles for any period.) Page 84, he says, "Like literally he attempted to wreck me I mean a
  couple times before any of this happened. I mean it's like you be on a motorcycle and have
  somebody 6 inches away from your back tire you're not going to want to stop for anything."

  Top of page 86, he again uses the term, "I mean he was bullying me." Top of page 88, he says
  that since he does not have a driver's license, he does not like to bring attention to himself, so he
  never goes over the speed limit. He says he never reached the speed of over 50 miles an hour
  during the whole pursuit. (That is disproved by the distance of the pursuit divided by the number
  of minutes it took to travel that distance.)

  Speeds: Bottom of page 88, questions about the seconds immediately preceding the wreck of his
  motorcycle. He says that he is traveling at 15 to 20 miles per hour coming onto the railroad
  crossing. (I would interpret that as meaning that he was on the near edge of the flat area that is      0
  the crossing.) He acknowledges that is an "S" tum area going over the top of the railroad track.        0
                                                                                                          00
                                                                                                          cU
                                                                                                          o
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 195 of 200 PageID #: 1113




  He says as he is going over the railroad tracks there was a car in front of him, so he was not
  going fast, maybe 25 to 30 miles an hour.

  Awareness: Page 90, he confirms again that at no point prior to his accident did he ever see any
  lights or hear any police sirens. Page 91, he was aware of the police officers behind him, but he
  did not think they were trying to pull him over because he had blue tooth headphones on.

  Page 93, he is asked what was in his backpack and the first thing he names is a set of brazing
  torches and his birth certificate. He was carrying the brazing torches because he was going to do
  some work for his grandpa and the backpack was his bookbag. He denies that there was any kind
  of crystal meth or components for crystal meth in that bookbag.

  Page 95, he and a friend named Dante went back out to the scene at some point afterward and
  found pieces of his brazing torches. Describing the moment of contact between the rear tire and
  the front of the police cruiser that he assumes was striking, although he could not see it. He says
  it felt like his tire was being pushed to the side. After that he says, "I slide on the tracks and
  that's all I remember until I woke up." It is pointed out in his medical records where he says that
  he never lost consciousness. The video from the ladies at the railroad crossing would not indicate
  that there was any lengthy loss of consciousness.

  Ditch: Page 98, he describes being knocked out and waking up in the ditch. He was on his
  stomach and went to roll over on his back and stand up and got kicked back over on his back
  laying in the mud. (The context of this is uncertain as to what he is describing.) He says, "I said I
  was laying on my back went to roll over to stand up and got kicked back onto my back." He
  repeats that description of being kicked back onto his back in the water and that was when they
  started using mace on him and telling him "They should have killed me." "They grabbed me by
  the arms jerked me across the tracks and I could feel my leg. I could not feel my legs after that."
  (He goes on to say that he could feel his legs and thought he was standing up and knew he was
  kicking in the 3 feet of water and then he lost feeling in his legs after they dragged him across the
  tracks.) he was asked about his claim that he was drowning in 3 feet of water. (Especially when
  he had not suffered any disability he believes at that time.) He repeats that he felt he was
  drowning in the water because he thought it was deep. He was being told not to move apparently
  was not compliant, he implies here, and they drew guns on him.

  Page 104, he says he knew he could move because, "I was watching my legs kicking the water."

  Page 105, he repeats that the last thing he remembers was being dragged across the railroad
  tracks.

  Page 106, he does not know the officers. He was wearing his helmet when he says he was being
  maced, but the helmet had no visor.

  Deposition ends somewhat prematurely as the witness was in pain and needed to be relieved.
  There is discussion about having a follow up deposition.
                                                                                                          <t
                                                                                                           Cl)
  (Recorded June 4, 2021)                                                                                  bo
                                                                                                           cU
                                                                                                          o
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 196 of 200 PageID #: 1114




                        Summary of Second Deposition of William Means
                                    Taken April 20, 2021
                                    TARAS Project 1321
                             Means v. City of South Charleston
                                  Attorney Duane Ruggier



  Second: The prior deposition was taken on March 29, 2021, and this is a continuation. Exhibits
  to this deposition are photocopies of color photographs in which the contents of a black bag and
  other items are discussed. This is a standard deposition and not a Zoom format.

  Connection: Page 4, reentry into the thread from the last deposition going back to what occurred
  at the scene. He is asked if it was correct that he was driving his motorcycle and being pursued
  by police officers and he answers "basically." (He claims however that he was simply being
  bullied by police officers because he never heard lights or sirens so therefore it was not a pursuit
  and he never exceeded 5 0 miles per hour was his claim in the prior deposition.)

  Pursued: Page 5, he says he did not realize he was being pursued but, "I realized they were
  behind me, yeah." He did not know they were trying to arrest him or pull him over. He says no
  lights and no sirens. He had ear buds in and was listening to music through his cell phone. He
  was wearing a helmet that was given to him, a full-face helmet DOT approved and black in
  color. He removed the visor because it was too badly scratched. He does not remember which
  one of his friends gave him this helmet. He had a prior motorcycle wreck on the street near his
  home where he slid in some gravel. He was not under the influence he says but he had bald tires.

  Speed: Page 13, back to the scene of the accident. He simply said he was driving below the
  speed limit as he was crossing the tracks and says, "Below the speed limit. I was crossing the
  railroad tracks." Question, "Crossing the railroad tracks?" answer, "And I was struck." He does
  not know what speed he was going. He was slowing down and that resulted in the police officer
  contacting his rear tire.

  No Google Earth photographs were used during this deposition testimony to attempt to place
  where various things happened. However, he has a basic scenario indicating that when he went
  back to view the scene, he was specific about riding his motorcycle upright down the railroad
  tracks and having his motorcycle get caught by about the fifth railroad tie, which was higher than
  the other railroad ties.

  Struck: Page 16, he was seated at the time that he police vehicle struck his rear tire. He describes
  looking on Google Maps and you can see the railroad tracks and says, "the bike slid on the
  tracks." Then he talks about the railroad ties. He is not sure what to call them. Bottom of page
  16, he says, "The fifth one down sticks up like an inch and a half or two inches than the rest." He
  describes his motorcycle as being laid on its side and him attempting to mount the top of the
  motorcycle as it is sliding on the tracks. He says, "the bike laid on its side and I was going to get
  on the bike, on top of it, ride it out and jump off of it." Page 17, "If the bike is laying ... it's    e4
                                                                                                           Q./
  sliding on its side, you ... my instinct is to jump on top and make sure that I am sitting on top of     0o
                                                                                                           0
                                                                                                          a
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 197 of 200 PageID #: 1115




  the bike so I can actually jump off the bike instead of flopping and flipping with the bike
  instinctively."

  Tire: Question, "So when the cruiser hit your back tire where does it send your bike?" Answer,
  "lying flat on the tracks." "Sliding, yeah, I was, I mean, in the middle of explaining." He then
  continues, "and then my rear pegs, they stick out like this (demonstrating). I mean for the rear
  foot pegs; they stick out at an angle well I guess you would say the left side of the rear peg
  caught on that. It was like the 5" railroad timber, and it catapulted me it slammed it, it stopped
  the bike and made it flip over and that is when I flipped and landed on the tracks. Well, I
  bounced off the tracks and into the puddle of mucky water whatever it is. (He does not specify
  that this is a left side foot peg or that the vehicle was sliding on its left or right side.)

  Submerged: Page 18 and throughout the deposition he never once indicates that his head was
  submerged under water, that he breathed in any water, just that he was in this dirty greasy water
  and wanted to get out of it. He gives multiple descriptions of everything going white for a period
  and then when he regained his senses, he was laying on his back in this puddle of greasy water.
  He then determined that he needed to get out of the water and was rolling over, got face down
  but on his hands and knees and at that point he was being told not to move and at that point the
  police officer kicked him back over on his back. He does not make any indication that he is on
  his back and submerged under the water.

  First: Top of page 19, he confirms that what they called the first kick, pushing him back over on
  his back, was not on the video. He contends that he was mobile, able to move his legs, able to
  roll over and get up on all fours, and it was the point at which the officers chose to remove him
  from the position he was in which appears to be near the edge of the water with his head above
  the water that at the point they began dragging him up the hill to get him across the railroad
  tracks and out of harms way that he lost feeling in his legs. So, according to him it did not occur
  during the accident, did not occur in him being returned to his back by what he describes as a
  kick. It occurred as they both grabbed him underneath his armpits and dragged him up the hill
  and over the railroad tracks. He then, from the video, perceives that the police officer placed his
  knee on the rider's back and held him in that position. He does not have any perception of any
  kind of a kick to the helmeted head.

  Grab: Page 21, the two officers removed him from the water by grabbing him under his arms. (It
  goes unsaid that if his head was above the water toward the side of the stagnant water at the
  tracks, the photographs show perhaps less than a foot between the end of the railroad tie. In that
  position, his head may have even high enough to have been contacted by some component of a
  train passing by.)

  Page 22, Even despite his attorney's objections to the question, he reinforced it saying that he
  knows that he could get up beforehand, immediately after the accident.



                                                                                                        (N
                                                                                                         Q
                                                                                                         00
                                                                                                         c0
                                                                                                        o
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 198 of 200 PageID #: 1116




  Legs: Page 23, he confirms it was after the kick to tum him back over on his back that he could
  still feel his legs and therefore we are left to presume that damage was done as he was dragged
  up over the railroad tracks.

  Page 24, (It should be noted that at times the term, "Pick you up" is used relative to the moving
  of his body across the railroad tracks when in fact his upper torso was picked up, but his lower
  torso and legs would have been dragging across the railroad tracks. (It should be obvious that
  any motion of this subject getting up when he really was not drowning, that he was rolling over
  in order to attempt to raise up on both legs. He was wearing a black full-face helmet that would
  not allow him to be identified, driving a motorcycle that was not registered by VIN, was not
  registered by plate number and that if he were to escape on foot, then he would have been able to
  likely avoid any arrest or prosecution. It also becomes obvious later in this deposition that he is
  carrying equipment that he calls used for metal working for brazing metal, a type of welding
  causing metals to blend under some circumstances. He is asked if these tools are not also used in
  the production of methamphetamine. He says he does not know about that. But he was at that
  point in time wearing a black backpack, which he identifies, and then the contents are shown as
  obviously things that could be described as white powders. He denies that the interior of the bag
  was his because he knows he had a different arrangement ofpockets on the interior)

  Prevent: Page 26, it is pointed out that his prior testimony was that he was drowning in the
  water, and he corrects that by saying "trying to prevent from drowning." He confirms, page 26,
  that he had asked the officers to help him get out of the water. (So, therefore they in complying
  with his requests, it is at that point that he determines that his back injury occurred.) He is asked
  twice by the officers by the officers to take off his helmet or whether he asked the officers to take
  off the helmet. He says he did not although he complained because of the helmet the mace that
  had been sprayed remained in the helmet and continued to be a problem. Therefore, there was
  cause to attempt to take his helmet off once he was under control.

  Stomping: Page 32, he contends that at the time of the alleged head stomping that he was
  already passed out and has no recollection of it. He was asked, "Didn't you tell me that you said
  your name and social security number or something like that?" answer, "that was when I was
  laying in the puddle of water." His claim was that when he was in the puddle of water, he told
  them his name and his date of birth, not his social security number.

  Respect: Bottom of page 32, He has an entire paragraph where he talks about how he respects
  police officers and that he knows they are just doing their job. Page 33, the last thing he
  remembers is opening his eyes and seeing the ambulance pull up and then he woke up in the
  hospital 14 to 16 days later.

  Drugs: Page 35, we go through an entire list of drugs, and he denies having taken the night
  before the pursuit. He said specifically that if he had taken methamphetamine, he never would
  have slept, he would not have been getting up at 8:30. The fact that he claims to have slept that
  night is a defense for him saying he never took methamphetamine.

  Destination: Page 3 7, he sort of describes where he was going. He was going to the house of a          0
                                                                                                          Q
  friend named Ronny Blizzard Jr. He was about 40 and died within the last two days from some             0
                                                                                                          c0
                                                                                                          0
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 199 of 200 PageID #: 1117




  sort of cancer where he had a large tumor at his belly button. Ronny Blizzard worked at a
  motorcycle shop owned by his father, Ronny Sr. and he was going to give the suspect a clutch
  cable, which he described last time as not for this bike but for a Honda Shadow. (So, we are not
  to believe that all the things that are in his backpack had anything to do with any kind of drug
  exchange or cooking.) He says there is one person that could confirm that he was going to get a
  clutch cable from Ronny Blizzard and that would be Chelsea Pickens, because she lived with
  Ronny or was at least dating Ronny. Page 40, he had been to Blizzard's house once or twice
  before. Top of page 41, he is asked, all this time that this non pursuit was going on, is only intent
  was to go to Ronny Blizzard's house? And he said, "yeah, until I got on Trace Fork, I actually
  passed Ronny's because like I said I was it was intimidating he didn't have his lights on at the
  time there was no ..." his own attorney interrupts. So, his own attorney attempts to correct his
  client's testimony and it is uncertain where this is going but he was not going to Ronny
  Blizzard's house.

  Flee: Page 41, he says, "I wasn't actually attempting to flee, I was intimidated like he was
  following a very close distance I didn't want to be wrecked but yes, I did pass Ronny Blizzard's
  house at the time or during."

  Page 42, he does not know his address, it is not that which is listed in local listings as Blizzard's
  Custom Cycles. He knows only that it is on Trace Fork, and we did not get better description of
  that location.

  Running: He admits running from the police once before and that was when he found his
  neighbors vehicle that had been stolen and just left in the neighborhood with doors unlocked and
  the key in the ignition and he decided to get in it and drive it home and give it to her and at that
  point in time police saw him and he fled from them because they did not realize that he was
  actually taking it home to give it to the rightful owner. His reason for fleeing was that he did not
  have a driver's license.

  Bumped: Page 44, he is asked when he first sought an attorney and when it was that he claimed
  to anyone that his vehicle had been bumped by a police car and he said he does not remember.

  Overdose: He indicates that about one month prior to this deposition he overdosed on what he
  thought was oxycontin, but it was fentanyl and the reason he was taking fentanyl was because
  somebody stole his prescription bottle from his dresser at home and he does not know who and
  the doctors refused to refill his oxycontin and so therefore he went to the street and bought some
  oxycontin from somebody who did not need all of their oxycontin. As it turned out it was
  fentanyl. So, he has been on a website called "drugs inc". "I've seen on drugs inc they are
  making pills out of fentanyl to look like actual pills. I had no clue." At that point, the largest
  parts of this second testimony are concluded.

  Page 57, he said his father did not really have any problem with his drug abuse.

  Photographs: Page 86, they begin discussing photographs found at the accident scene which he
  either confirms or denies belong to him. He confirmed that he was carrying a black backpack             <t
                                                                                                           QJ
  that one photograph was of the backpack he was carrying but the insides of the black backpack            bo
                                                                                                          c0
                                                                                                          0-
Case 2:20-cv-00561 Document 89-12 Filed 07/08/21 Page 200 of 200 PageID #: 1118




  were not his backpack. He is asked if he was physically trying to throw his backpack off while
  he was involved in the pursuit and he says, "No"

  Tattoos: He has a tattoo on his right arm that says, "veritas" and "aequitas" which he says mean
  truth and justice. He also has a number on one of his tattoos, "304" which turned out to be his
  area code.




  (Recorded June 5, 2021)




                                                                                                     L
                                                                                                     QJ
                                                                                                     00
                                                                                                     c0
                                                                                                     a
